The joint motion for entry of a decree is granted.
DECREE
On June 18, 1979, the Court granted the United States leave to file a bill of complaint setting out a dispute over the rights of the United States and the State of Alaska to offer lands in the Beaufort Sea for mineral leasing. 442 U. S. 937. The Court appointed a Special Master to direct subsequent proceedings and to submit such reports as he deemed appropriate. 444 U. S. 1065 (1980). The Court later referred to the Master the State of Alaska’s motion for leave to file a counterclaim seeking a decree quieting its title to coastal submerged lands within two federal reservations, the National Petroleum Reserve-Alaska and the Arctic National Wildlife Range (now known as the Arctic National Wildlife Refuge). 445 U. S. 914 (1980).
From 1980 through 1986, the Master oversaw extensive hearings and briefing. On May 20,1996, the Court received and ordered filed the Special Master’s Report. 517 U. S. 1207. On June 19, 1997, this Court overruled Alaska’s exceptions, sustained the United States’ exception, and directed the parties to prepare and submit an appropriate decree, consistent with the Court’s decision, for the Court’s consideration. 521 U. S. 1. The parties have prepared a proposed decree and have recommended its entry by the Court.
Accordingly,
*1022IT IS ORDERED, ADJUDGED, AND DECREED:
A. Alaska’s Motion for Leave to File a Counterclaim.
The motion of the State of Alaska for leave to file a counterclaim is granted.
B. The Federal-State Boundary Marking the Seaward Extent of the State of Alaska’s Submerged Lands Act Grant.
1. Except as provided in Paragraph C helow, as against the State of Alaska and all persons claiming under it, the United States has exclusive rights to explore the area lying seaward of the line described in Exhibit A hereof and to exploit the natural resources of said area. The State of Alaska is not entitled to any interest in such lands, minerals, and resources, except as may be provided by §8(g) of the Outer Continental Shelf Lands Act, 67 Stat. 468, 43 U. S. C. § 1337(g), and Paragraph C of this Decree. The State of Alaska, its privies, assigns, lessees, and other persons claiming under it are hereby enjoined from interfering with the rights of the United States in such lands, minerals, and resources.
2. Except as provided in Paragraph C below and except within the boundaries of the National Petroleum Reserve-Alaska and the Arctic National Wildlife Refuge, and subject to the exceptions set out in §5 of the Submerged Lands Act, 67 Stat. 32, 43 U. S. C. § 1313, as against the United States and all persons claiming under it, the State of Alaska has exclusive rights to explore the area lying shoreward of the line described in Exhibit A hereof and to exploit the natural resources of said area. The United States is not entitled to any interest in such lands, minerals, and resources except as may be provided by Paragraph C of this Decree. The United States, its privies, assigns, lessees, and other persons claiming under it are hereby enjoined from interfering with the rights of the State of Alaska in such lands, minerals, and resources.
*10233. The boundary described in Exhibit A shall remain fixed for purposes of the Submerged Lands Act.
C. Distribution of Revenues in Escrow and Administration of Leases.
1. The United States and the State of Alaska shall resolve accounting and administration issues arising from the past issuance of offshore oil and gas leases in disputed areas based on the following principles:
a. Existing and Former Leases That Are Subject to §7 Agreements. During the course of this litigation, the United States and the State of Alaska entered into agreements under §7 of the Outer Continental Shelf Lands Act, 43 U. S. C. § 1336, and Alaska Stat. §§38.05.020 and 38.05.137, to allow mineral leasing of submerged lands in disputed areas. Under the terms of those “§7 Agreements,” lease revenues are held in income-producing escrow accounts for distribution based on the outcome of the litigation. No later than 180 days after entry of this Decree, the funds held in escrow accounts shall be distributed in accordance with the distribution provisions contained in the § 7 Agreements. The United States and the State of Alaska shall carry out all applicable provisions and terms of the §7 Agreements and shall administer the leases in accordance with the provisions therein.
b. Existing and Former Leases That Are Affected by the Fixed Federal-State Boundary Described in Exhibit A. The United States and the State of Alaska have issued mineral leases in offshore areas that were not in dispute on the date of lease issuance and are therefore not subject to § 7 Agreements. Those leases may be intersected, however, by the fixed federal-state boundary described in Exhibit A, which is based upon surveys conducted after the lease dates. Leases existing on the *1024date of this Decree and not covered by §7 Agreements, but intersected by the fixed federal-state boundary described in Exhibit A, shall continue to be administered by the original lessor, who shall have the exclusive right to all past and future revenues from the lease. Following the expiration, relinquishment, or termination of such leases, the rights to explore and exploit the natural resources within the area that was leased shall be determined solely in accordance with Paragraph B of this Decree. The distribution of revenues from former leases that expired before the date of this Decree, that were not covered by §7 Agreements, but that would have been intersected by the fixed federal-state boundary described in Exhibit A, shall not be affected by the fixing of the federal-state boundary.
c. Existing and Former Leases That Are Both Subject to §7 Agreements and Affected by the Fixed Federal-State Boundary Described in Exhibit A. In the event that an existing lease is subject to a § 7 Agreement and is intersected by the fixed federal-state boundary described in Exhibit A, the funds held in escrow shall be distributed, and the lease shall be administered, in accordance with the provisions of the § 7 Agreement. Following the expiration, relinquishment, or termination of the lease, the rights to explore and exploit the natural resources within the area that was leased shall be determined solely in accordance with Paragraph B of this Decree. The distribution of revenues from former leases that expired before the date of this Decree, that were subject to § 7 Agreements, but that would have been intersected by the fixed federal-state boundary described in Exhibit A, shall not be affected by the fixing of the federal-state boundary.
2. This Decree shall not affect the rights or obligations of the United States or the State of Alaska with respect to *1025its lessees or third parties, whether arising from the §7 Agreements or otherwise. This Decree shall not affect any rights or obligations arising under present or future uniti-zation, operating, enhanced recovery, commingling, or other similar agreements between the parties or with others.
D. The Coastal Boundary of the National Petroleum Reserve-Alaska.
The coastal boundary of the National Petroleum Reserve-Alaska is a continuous line, as described in Executive Order No. 3739-A (1923), in Presidential Executive Orders (1980) (microform, reel 6), that begins at the western bank of the Colville River and follows the highest highwater mark westerly, extending across the entrances of small lagoons, including Peard Bay, Wainwright Inlet, the Kuk River, Kugrua Bay and River, and other small bays and river estuaries, and following the ocean side of barrier islands and sandspits within three miles of shore and the ocean side of the Plover Islands, to the northwestern extremity of Icy Cape, approximately 70° 21' N., 161° 46' W.
E. The Coastal Boundary of the Arctic National Wildlife Refuge.
The coastal boundary of the Arctic National Wildlife Refuge is a continuous line, as described in Public Land Order No. 2214,25 Fed. Reg. 12598 (1960), that begins at the intersection of the International Boundary line between the State of Alaska and Yukon Territory, Canada, with the line of extreme low water of the Arctic Ocean in the vicinity of Monument 1 of said International Boundary line, and follows the line of extreme low water westerly, extending across the entrances of lagoons such that all offshore bars, reefs and islands, and lagoons that separate them from the mainland, are part of the Refuge, to Brownlow Point, at approximately 70° 10' N., 145° 51' W.
*1026F. .Resolution of Disputes Respecting the Coastal Boundaries of the National Petroleum Reserve-Alaska and the Arctic National Wildlife Refuge.
The coastal boundaries of the National Petroleum Reserve-Alaska and the Arctic National Wildlife Refuge are ambulatory and will therefore migrate as a result of changes in relevant physical features. The United States and the State of Alaska may resolve disputes arising from those changes through negotiation, through alternative methods of dispute resolution, or through invocation of this Court’s retained jurisdiction in accordance with Paragraph G. The United States and the State of Alaska may jointly submit to this Court, for entry as a supplement to this Decree, any agreement respecting the location of the coastal boundary of the National Petroleum Reserve-Alaska or of the Arctic National Wildlife Refuge.
G. Retention of Jurisdiction.
The Court retains jurisdiction to entertain such further proceedings, enter such orders, and issue such writs as from time to time may be determined necessary or advisable to effectuate and supplement this Decree and the rights of the respéetive parties. In all other respects, this Decree is final.
EXHIBIT A
Location of the Fixed Offshore Boundary Between the United States of America and the State of Alaska in the Chukchi and Beaufort Seas.
The following line demarks the offshore federal-state boundary in the Chukchi and Beaufort Seas, from Point Hope to the United States-Canada border. The line is fixed by coordinates based on the North American Datum 1983 (NAD 83), which is equivalent to the World Geodetic System 1984 (WGS 84). For convenience, the coordinates are also set out by reference to the North American Datum 1927 (NAD 27). The NAD 83 coordinates are authoritative for purposes of this Decree. The NAD 27 coordinates *1027are derived by conversion using CORPSCON 4.11. the computer program
NAD 83/WGS 84 UTM ZONE 3 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 3 (meters) X-COORD Y-COORD
BEGINNING AT
419037.815 7579200.000 419160.847 7579095.372
BY ARC CENTERED AT
424026.911 7581645.007 424149.808 7581540.582
TO
418923.219 7579449.224 419046.253 7579344.598
BY STRAIGHT LINE TO
418891.210 7579523.623 419014.244 7579418.998
BY ARC CENTERED AT
423994.902 7581719.406 424117.799 7581614.983
TO
418835.489 7583780.860 418958.496 7583676.338
BY STRAIGHT LINE TO
418867.420 7583860.777 418990.426 7583756.258
BY ARC CENTERED AT
424026.833 7581799.323 424149.729 7581694.902
TO
419643.952 7585213.923 419766.928 7585109.461
BY ARC CENTERED AT
424245.654 7582100.488 424368.544 7581996.080
TO
420000.182 7585684.495 420123.146 7585580.056
BY STRAIGHT LINE TO
420016.344 7585703.639 420139.307 7585599.201
BY ARC CENTERED AT
424535.646 7582471.760 424658.528 7582367.368
TO
421340.920 7587017.402 421463.845 7586913.030
BY STRAIGHT LINE TO
421342.652 7587018.619 421465.577 7586914.247
*1028NAD 83/WGS 84 UTM ZONE 3 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 3 (meters) X-COORD Y-COORD
BY ARC CENTERED AT
424945.716 7582789.309 425068.589 7582684.934
TO
421544.041 7587182.229 421666.961 7587077.866
BY STRAIGHT LINE TO
421749.101 7587341.018 421872.015 7587236.664
BY ARC CENTERED AT
425150.776 7582948.098 425273.644 7582843.732
TO
422257.197 7587691.128 422380.097 7587586.795
BY STRAIGHT LINE TO
422379.306 7587765.623 422502.203 7587661.295
BY ARC CENTERED AT
425272.885 7583022.593 425395.750 7582918.232
TO
422432.272 7587797.533 422555.168 7587693.207
BY STRAIGHT LINE TO
423667.558 7588532.405 423790.429 7588428.122
BY ARC CENTERED AT
426508.171 7583757.465 426631.009 7583653.151
TO
424623.133 7588983.914 424745.987 7588879.658
BY STRAIGHT LINE TO
424810.042 7589051.327 424932.893 7588947.076
BY ARC CENTERED AT
426695.080 7583824.878 426817.914 7583720.570
TO
425040.547 7589128.806 425163.395 7589024.561
BY STRAIGHT LINE TO
425575.307 7589386.105 425698.146 7589281.875
BY ARC CENTERED AT
427984.232 7584379.488 428107.042 7584275.220
*1029NAD 83/WGS 84 UTM ZONE 3 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 3 (meters) X-COORD Y-COORD
TO
425826.304 7589499.301 425949.139 7589395.078
BY STRAIGHT LINE TO
428709.846 7590714.673 428832.651 7590610.506
BY ARC CENTERED AT
430867.774 7585594.860 430990.599 7585490.588
TO
429122.712 7590869.696 429245.520 7590765.527
BY STRAIGHT LINE TO
. 429781.350 7591087.592 429904.163 7590983.420
BY STRAIGHT LINE TO
430946.202 7591567.918 431069.024 7591463.742
BY ARC CENTERED AT
433064.215 7586431.464 433187.058 7586327.179
TO
431169.965 7591654.581 431292.789 7591550.404
BY STRAIGHT LINE TO
434051.490 7592699.614 434174.335 7592595.436
BY ARC CENTERED AT
435945.740 7587476.497 436068.601 7587372.245
TO
434145.374 7592732.714 434268.220 7592628.537
BY ARC CENTERED AT
436218.709 7587578.064 436341.572 7587473.815
TO
434471.051 7592852.040 434593.899 7592747.865
BY STRAIGHT LINE TO
434935.909 7593006.082 435058.761 7592901.910
BY STRAIGHT LINE TO
435856.436 7593358.416 435979.295 7593254.251
BY STRAIGHT LINE TO
436680.965 7593679.254 436803.831 7593575.094
*1030NAD 83/WGS 84 UTM ZONE 3 (meters) NAD 27 (CORPSCON 4.11) UTM ZONE 3 (meters) X-COORD Y-COORD _X-COORD Y-COORD X-COORD
BY STRAIGHT LINE TO
4S7590.120 7594059,507 437712.994 7593955.353
BY STRAIGHT LINE TO
438441.003 7594465.315 438563.884 7594361.166
BY STRAIGHT LINE TO
438616.819 7594566.432 438739.702 7594462.283
BY ARC CENTERED AT
442127.743 7590260.326 442250.654 7590156.103
TO
438755.227 7594675.671 438878.111 7594571.523
BY ARC CENTERED AT
442271.762 7590374.146 442394.674 7590269.924
TO
440279.974 7595560.852 440402.875 7695456.706
BY ARC CENTERED AT
445569.594 7593861.129 445692.550 7593756.935
TO
440824.601 7596751.488 440947.510 7596647.353
BY ARC CENTERED AT
446342.633 7597399.914 446465.610 7597295.756
TO
440806.050 7596935.824 440928.959 7596831.691
BY STRAIGHT LINE TO
440798.610 7597024.583 440921.519 7596920.452
BY ARC CENTERED AT
446335.193 7597488.673 446458.170 7597384.516
TO
441036.687 7599160.490 441159.601 7599056.384
BY STRAIGHT LINE TO
441122.157 7599431.370 441245.072 7599327.266
BY ARC CENTERED AT
446587.076 7598429.474 446710.060 7598325.326
*1031NAD 83/WGS 84 UTM ZONE 3 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 3 (meters) X-COORD Y-COORD
TO
441136.320 7599505.764 441259.236 7599401.661
BY ARC CENTERED AT
446630.024 7598676.091 446753.009 7598571.945
TO
441227.275 7599972.022 441350.193 7599867.922
BY ARC CENTERED AT
446717.567 7600823.978 446840.558 7600719.845
TO
441227.090 7599973.214 441350.008 7599869.114
BY ARC CENTERED AT
446692.127 7600974.467 446815.118 7600870.335
TO
441250.761 7602097.264 441373.683 7601993.184
BY ARC CENTERED AT
446710.057 7601065.167 446833.048 7600961.036
TO
441454.457 7602867.333 441577.383 7602763.258
BY ARC CENTERED AT
446740.606 7601156.847 446863.598 7601052.716
TO
442672.822 7604941.325 442795.768 7604837.256
BY STRAIGHT LINE TO
442806.839 7605085.374 442929.787 7604981.305
BY STRAIGHT LINE TO
443147.812 7605508.653 443270.765 7605404.584
BY ARC CENTERED AT
448460.473 7603882.379 448583.493 7603778.248
TO
443866.428 7607007.101 443989.393 7606903.037
BY ARC CENTERED AT
448640.459 7604164.960 448763.482 7604060.828
*1032NAD 83/WGS 84 UTM ZONE 3 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 3 (meters) X-COORD Y-COORD
TO
444140.297 7607423.438 444263.267 7607319.374
BY ARC CENTERED AT
449416.179 7605681.541 449539.211 7605577.409
TO
444263.634 7607760.103 444386.606 7607656.040
BY ARC CENTERED AT
449437.189 7605734.401 449560.221 7605630.269
TO
444336.387 7607936.890 444459.360 7607832.827
BY ARC CENTERED AT
449732.194 7606612.350 449855.230 7606508.219
TO
444358.965 7608025.697 444481.939 7607921.635
BY ARC CENTERED AT
449640.429 7609750.596 449763.470 7609646.479
TO
444101.350 7609317.303 444224.323 7609213.254
BY ARC CENTERED AT
449636.239 7609801.186 449759.280 7609697.069
TO
444104.295 7610317.646 444227.269 7610213.605
BY ARC CENTERED AT
449657.639 7610145.874 449780.681 7610041.758
TO
444109.017 7610432.102 444231.992 7610328.062
BY ARC CENTERED AT
449664.578 7610362.284 449787.620 7610258.169
TO
444129.751 7610846.874 444252.727 7610742.837
BY ARC CENTERED AT
449685.737 7610859.402 449808.780 7610755.289
*1033NAD 83/WGS 84 UTM ZONE 3 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 3 (meters) X-COORD Y-COORD
TO
444176.550 7611579.117 444299.528 7611475.086
BY ARC GENTERED AT
449707.456 7611051.661 449830.500 7610947.549
TO
44426B.387 7612161.277 444386.367 7612057.249
BY ARC CENTERED AT
449725.106 7611142.081 449848.150 7611037.969
TO
444339.284 7612506.655 444462.265 7612402.629
BY ARC CENTERED AT
449891.872 7612311.957 450014.920 7612207.849
TO
444457.624 7613468.711 444580.609 7613364.692
BY ARC CENTERED AT
449927.242 7612492.796 450050.290 7612388.689
TO
444482.924 7613601.192 444605.909 7613497.174
BY ARC CENTERED AT
449944.871 7612583.216 450067.920 7612479.109
TO
444607.680 7614127.084 444730.669 7614023.070
BY ARC CENTERED AT
449895.986 7615830.891 450019.049 7615726.819
TO
444495.869 7614524.036 444618.857 7614420.029
BY STRAIGHT LINE TO
444456.769 7614685.603 444579.757 7614581.598
BY ARC CENTERED AT
449856.886 7615992.458 449979.949 7615888.388
TO
444850.562 7618401.992 444973.566 7618298.024
*1034NAD 83/WGS 84 UTM ZONE 3 (meters) NAD 27 (CORPSCON 4.11) UTM ZONE 3 (meters) X-COORD Y-COORD _X-COORD Y-COORD X-COORD
BY STRAIGHT LINE TO
445379.964 7619501.939 445502.979 7619397,976
BY STRAIGHT LINE TO
445667.037 7620219.373 445790.059 7620115.414
BY STRAIGHT LINE TO
445772.868 7620597.288 445895.893 7620493.332
BY STRAIGHT LINE TO
445887.646 7621109.965 446010.674 7621006.013
BY ARC CENTERED AT
451414.867 7621674.733 451537.975 7621570.719
TO
445886.610 7621120.197 446009.638 7621016.245
BY ARC CENTERED AT
451177.684 7622815.388 451300.794 7622711.389
TO
445645.992 7623334.537 445769.023 7623230.615
BY ARC CENTERED AT
451187.703 7622936.327 451310.814 7622832.329
TO
445799.601 7624291.869 445922.637 7624187.956
BY STRAIGHT LINE TO
445974.640 7625639.973 446097.683 7625536.073
BY STRAIGHT LINE TO
446029.563 7626593.551 446152.609 7626489.662
BY STRAIGHT LINE TO
446029.673 7626668.725 446152.719 7626564.837
BY STRAIGHT LINE TO
446025.704 7626694.324 446148.750 7626590.436
BY ARC CENTERED AT
451516.097 7627545.626 451639.233 7627441.680
TO
446089.351 7628737.083 446212.401 7628633.223
*1035NAD 83/WGS 84 UTM ZONE 3 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 3 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
446253.398 7629484.266 446376.451 7629380.414
BY STRAIGHT LINE TO
446300.892 7629901.105 446423.947 7629797.258
BY STRAIGHT LINE TO
446340.510 7630568.822 446463.566 7630464.984
BY STRAIGHT LINE TO
446322.443 7631029.005 446445.499 7630925.174
BY STRAIGHT LINE TO
446257.623 7631659.539 446380.678 7631555.718
BY STRAIGHT LINE TO
446198.310 7632042.817 446321.364 7631939.003
BY STRAIGHT LINE TO
446182.131 7632096.275 446305.185 7631992.462
BY ARC CENTERED AT
451499.920 7633705.702 451623.073 7633601.840
TO
445974.146 7633126.951 446097.196 7633023.155
BY STRAIGHT LINE TO
445616.329 7636543.297 445739.372 7636439.556
BY STRAIGHT LINE TO
445545.606 7637005.310 445668.648 7636901.576
BY ARC CENTERED AT
451037.635 7637845.999 451160.791 7637742.200
TO
445485.012 7637652.322 445608.052 7637548.598
BY ARC CENTERED AT
450664.312 7639663.288 450787.466 7639559.520
TO
445108.476 7639620.568 445231.507 7639516.878
BY ARC CENTERED AT
450562.004 7640682.722 450685.158 7640578.970
*1036NAD 83/WGS 84 UTM ZONE 3 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 3 (meters) X-COORD Y-COORD
TO
445110.977 7641757.636 445234.002 7641653.978
BY ARC CENTERED AT
450610.625 7640968.328 450733.780 7640864.580
TO
446324.334 7644503.416 446447.370 7644399.785
BY ARC CENTERED AT
451069.247 7641612.925 451192.404 7641509.181
TO
448337.844 7646451.166 448460.912 7646347.540
BY ARC CENTERED AT
451183.845 7641679.435 451307.003 7641575.691
TO
450960.870 7647230.959 451083.983 7647127.311
BY ARC CENTERED AT
451581.577 7641709.740 451704.741 7641605.991
TO
451547.923 7647265.638 451671.045 7647161.983
BY ARC CENTERED AT
451828.042 7641716.704 451951.210 7641612.951
TO
454078.080 7646796.710 454201.246 7646693.014
BY STRAIGHT LINE TO
454146.668 7646777.298 454269.835 7646673.601
BY STRAIGHT LINE TO*
454419.808 7646711.638 454542.980 7646607.936
BY STRAIGHT LINE TO
455147.052 7646604.699 455270.234 7646500.990
BY ARC CENTERED AT
454338.750 7641107.810 454461.963 7641004.011
TO
455335.364 7646573.695 455458.548 7646469.985
*1037NAD 83/WGS 84 UTM ZONE 3 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 3 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
455796.305 7646489.650 455919.494 7646385.938
BY ARC CENTERED AT
454799.691 7641028.765 454922.910 7640919.960
TO
455952.776 7646458.793 456075.967 7646355.080
BY STRAIGHT LINE TO
457362.970 7646159.609 457486.178 7646055.888
BY ARC CENTERED AT
456209.885 7640724.581 456333.120 7640620.770
TO
457460.307 7646138.044 457583.516 7646034.323
BY STRAIGHT LINE TO
458215.663 7645963.569 458338.881 7645859.843
BY STRAIGHT LINE TO
458739.887 7645896.824 458863.111 7645793.096
BY ARC CENTERED AT
458038.159 7640385.317 458161.411 7640281.501
TO
459065.433 7645845.523 459188.661 7645741.793
BY STRAIGHT LINE TO
460160.004 7645639.592 460283.242 7645535.858
BY STRAIGHT LINE TO
462426.304 7645330.526 462549.556 7645226.789
BY ARC CENTERED AT
461675.557 7639825.482 461798.832 7639721.661
TO
462482.452 7645322.577 462605.704 7645218.840
BY STRAIGHT LINE TO
463317.968 7645199.936 463441.226 7645096.197
BY STRAIGHT LINE TO
464785.892 7645052.499 464909.158 7644948.759
*1038NAD 83/WGS 84 UTM ZONE 3 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 3 (meters) X-COORD Y-COORD
BY ARC CENTERED AT
464230.647 7639524.313 464353.933 7639420.493
TO
465012.164 7645025.074 465135.433 7644921.333
BY STRAIGHT LINE TO
467442.146 7644679.836 467565.440 7644576.081
BY STRAIGHT LINE TO
469000.258 7644534.195 469123.568 7644430.433
BY ARC CENTERED AT
468483.180 7639002.309 468606.503 7638898.473
TO
469423.165 7644478.217 469546.479 7644374.452
BY STRAIGHT LINE TO
472068.398 7644024.141 472191.749 7643920.329
BY STRAIGHT LINE TO
474135.966 7643696.065 474259.346 7643592.213
BY STRAIGHT LINE TO
475161.349 7643620.507 475284.742 7643516.639
BY ARC CENTERED AT
474753.048 7638079.530 474876.448 7637975.596
TO
475227.393 7643615.244 475350.786 7643511.376
BY STRAIGHT LINE TO
476275.047 7643525.473 476398.450 7643421.593
BY STRAIGHT LINE TO
476929.064 7643504.040 477052.473 7643400.154
BY STRAIGHT LINE TO
477367.945 7643598.869 477491.358 7643494.980
BY ARC CENTERED AT
478541.360 7638168.194 478664.796 7638064.225
TO
478125.251 7643708.590 478248.670 7643604.696
*1039NAD 83/WGS 84 UTM ZONE 3 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 3 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
479108.001 7648782.399 479231.429 7643678.497
BY ARC CENTERED AT
479524.110 7638242.003 479647.555 7638138.026
TO
479488.375 7643797.888 479611.806 7643693.983
BY STRAIGHT LINE TO
481768.279 7643812.552 481891.711 7643708.648
BY STRAIGHT LINE TO
483350.822 7643867.304 483474.253 7643763.404
BY STRAIGHT LINE TO
484996.039 7644037.456 485119.470 7643933.560-
BY ARC CENTERED AT
485567.602 7638510.933 485691.048 7638406.965
TO
485049.537 7644042.727 485172.968 7643938.831
BY STRAIGHT LINE TO
486050.983 7644136.515 486174.423 7644032.619
BY ARC CENTERED AT
487568.054 7638791.645 487691.518 7638687.675
TO
486921.735 7644309.924 487045.183 7644206.028
BY STRAIGHT LINE TO
487552.694 7644383.824 487676.147 7644279.928
BY STRAIGHT LINE TO
488086.043 7644502.699 488209.501 7644398.804
BY ARC CENTERED AT
489294.728 7639079.765 489418.207 7638975.794
TO
488422.044 7644566.801 488545.505 7644462.906
BY STRAIGHT LINE TO
488836.976 7644632.793 488960.441 7644528.898
*1040NAD 88/WGS 84 UTM ZONE 3 (meters) NAD 27 (CORPSCON 4.11) UTM ZONE 3 (meters) X-COORD Y-COORD _X-COORD Y-COORD X-COORD
BY ARC CENTERED AT
490606.976 7639366.273 490730.468 7639262.304
TO
489908.691 7644878.218 490032.165 7644774.325
BY STRAIGHT LINE TO
491112.449 7645030.717 491235.935 7644926.825
BY ARC CENTERED AT
491810.734 7639518.772 491934.238 7639414.805
TO
491353.687 7645055.941 491477.175 7644952.050
BY STRAIGHT LINE TO
491813.830 7645093.922 491937.323 7644990.031
BY STRAIGHT LINE TO
492323.728 7645204.026 492447.225 7645100.136
BY ARC CENTERED AT
495252.299 7640482.521 495375.838 7640378.566
TO
494878.706 7646025.946 495002.228 7645922.067
BY STRAIGHT LINE TO
495681.862 7646080.074 495805.395 7645976.196
BY STRAIGHT LINE TO
496331.276 7646156.553 496454.818 7646052.676
BY STRAIGHT LINE TO
497108.893 7646271.514 497232.447 7646167.639
BY STRAIGHT LINE TO
497551.491 7646382.462 497675.051 7646278.588
BY ARC CENTERED AT
499201.087 7641076.996 499324.683 7640973.053
TO
498885.015 7646623.998 499008.594 7646520.128
BY STRAIGHT LINE TO
499613.339 7646797.037 499736.928 7646693.169
*1041NAD 83/WGS 84 UTM ZONE 3 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 3 (meters) X-COORD Y-COORD
BY ARC CENTERED AT
500897.610 7641891.504 501021.233 7641287.563
TO
499845.463 7646846.971 499969.055 7646743.104
BY STRAIGHT LINE TO
500700.712 7647011.915 500824.319 7646908.048
BY STRAIGHT LINE TO
501070.925 7647127.094 501194.538 7647023.227
BY ARC CENTERED AT
502721.441 7641821.914 502845.095 7641717.975
TO
501210.738 7647168.587 501334.353 7647064.721
BY STRAIGHT LINE TO
502980.761 7647668.707 503104.406 7647564.843
BY ARC CENTERED AT
504491.464 7642322.034 504615.148 7642218.097
TO
503495.168 7647787.977 503618.822 7647684.113
BY STRAIGHT LINE TO
504554.077 7647980.988 504677.749 7647877.124
BY ARC CENTERED AT
505550.373 7642515.045 505674.079 7642411.108
TO
505099.734 7648052.739 505223.416 7647948.875
BY STRAIGHT LINE TO
506355.666 7648154.943 506479.376 7648051.076
BY STRAIGHT LINE TO
508573.030 7648525.933 508696.789 7648422.064
BY STRAIGHT LINE TO
509292.470 7648716.060 509416.244 7648612.191
BY ARC CENTERED AT
510712.027 7643344.469 510835.848 7643240.527
*1042NAD 83/WGS 84 UTM ZONE 3 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 3 (meters) X-COORD Y-COORD
TO
509618.243 7648791.741 509742.024 7648687.872
BY STRAIGHT LINE TO
509742.611 7648816.714 509866.395 7648712.845
BY STRAIGHT LINE TO
510198.478 7648962.136 510322.271 7648858.267
BY STRAIGHT LINE TO
511778.360 7649631.560 511902.181 7649527.692
BY ARC CENTERED AT
513945.980 7644515.843 514069.857 7644411.899
TO
512089.206 7649752.400 512213.032 7649648.532
BY ARC CENTERED AT
514853.984 7644933.153 514977.877 7644829.210
TO
513673.630 7650362.324 513797.485 7650258.456
BY ARC CENTERED AT
515288.225 7645046.102 515412.127 7644942.160
TO
514729.090 7650573.896 514852.965 7650470.025
BY ARC CENTERED AT
515745.035 7645111.571 515868.947 7645007.630
TO
516056.024 7650658.861 516179.927 7650554.989
BY STRAIGHT LINE TO
516798.244 7650617.251 516922.163 7650513.378
BY STRAIGHT LINE TO
517717.658 7650573.711 517841.597 7650469.836
BY STRAIGHT LINE TO
518405.177 7650608.168 518529.131 7650504.292
BY ARC CENTERED AT
518683.278 7645059.132 518807.255 7644955.188
*1043NAD 83/WGS 84 UTM ZONE 3 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 3 (meters) X-COORD Y-COORD
TO
518552.033 7650613.582 518675.990 7650509.706
BY STRAIGHT LINE TO
519753.470 7650641.970 519877.453 7650538.093
BY STRAIGHT LINE TO
521201.920 7650790.329 521325.925 7650686.452
BY STRAIGHT LINE TO
521968.701 7650924.371 522092.718 7650820.495
BY ARC CENTERED AT
522925.447 7645451.367 523049.493 7645347.426
TO
522151.041 7650953.133 522275.060 7650849.257
BY STRAIGHT LINE TO
524698.560 7651311.711 524822.618 7651207.836
BY STRAIGHT LINE TO
525853.627 7651538.471 525977.699 7651434.594
BY STRAIGHT LINE TO
527770.256 7651973.255 527894.352 7651869.375
BY ARC CENTERED AT
528999.395 7646554.920 529123.512 7646450.973
TO
527789.176 7651977.512 527913.272 7651873.631
BY STRAIGHT LINE TO
528486.366 7652133.112 528610.471 7652029.230
BY STRAIGHT LINE TO
529056.053 7652331.509 529180.165 7652227.627
BY STRAIGHT LINE TO
529835.237 7652646.800 529959.359 7652542.918
BY STRAIGHT LINE TO
530938.106 7653199.436 531062.241 7653095.548
BY STRAIGHT LINE TO
531052.393 7653263.240 531176.530 7653159.351
*1044NAD 83/WGS 84 UTM ZONE 3 (meters) NAD 27 (CORPSCON 4.11) UTM ZONE 3 (meters) X-COORD Y-COORD _X-COORD Y-COORD X-COORD
BY STRAIGHT LINE TO
531449.822 7653664.283 531573.964 7653560.395
BY ARC CENTERED AT
535396.248 7649753.419 535520.433 7649649.435
TO
531723.478 7653922.339 531847.623 7653818.451
BY STRAIGHT LINE TO
532709.314 7654790.849 532833.473 7654686.960
BY ARC CENTERED AT
536382.084 7650621.929 536506.283 7650517.945
TO
532781.837 7654853.637 532905.997 7654749.748
BY STRAIGHT LINE TO
533327.409 7655317.798 533451.576 7655213.908
BY ARC CENTERED AT
536927.656 7651086.090 537051.863 7650982.106
TO
534383.231 7656025.223 534507.413 7655921.329
BY STRAIGHT LINE TO
535767.310 7656738.240 535891.515 7656634.336
BY ARC CENTERED AT
538311.735 7651799.107 538435.963 7651695.116
TO
535879.114 7656794.254 536003.321 7656690.350
BY STRAIGHT LINE TO
536915.563 7657299.001 537039.787 7657195.089
BY STRAIGHT LINE TO
538302.301 7657989.636 538426.550 7657885.713
BY STRAIGHT LINE TO
539033.292 7658446.342 539157.555 7658342.414
BY STRAIGHT LINE TO
539901.292 7659062.185 540025.572 7658958.252
*1045NAD 83AVGS 84 UTM ZONE 3 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 3 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
539975.316 7659128.039 540099.597 7659024.106
BY STRAIGHT LINE TO
540054.671 7659242.514 540178.954 7659138.581
BY STRAIGHT LINE TO
540439.746 7659929.066 540564.040 7659825.135
BY ARC CENTERED AT
545285.566 7657211.133 545409.941 7657107.110
TO
540731.585 7660393.960 540855.886 7660290.030
BY STRAIGHT LINE TO
541254.601 7661142.290 541378.916 7661038.360
BY ARC CENTERED AT
545808.582 7657959.463 545932.970 7657855.440
TO
541490.161 7661455.228 541614.482 7661351.298
BY STRAIGHT LINE TO
541832.953 7661878.689 541957.283 7661774.758
BY ARC CENTERED AT
546151.374 7658382.924 546275.771 7658278.901
TO
542264.541 7662353.021 542388.882 7662249.089
BY STRAIGHT LINE TO
542839.287 7662915.713 542963.642 7662811.779
BY ARC CENTERED AT
546726.120 7658945.616 546850.531 7658841.590
TO
543310.237 7663327.497 543434.604 7663223.561
BY STRAIGHT LINE TO
544197.837 7664019.423 544322.227 7663915.481
BY ARC CENTERED AT
547613.720 7659637.542 547738.151 7659533.511
*1046NAD 83/WGS 84 UTM ZONE 3 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 3 (meters) X-COORD Y-COORD
TO
544289.181 7664089.123 544413.573 7663985.181
BY STRAIGHT LINE TO
545151.378 7664733.031 545275.791 7664629.083
BY STRAIGHT LINE TO
546109.587 7665485.148 546234.024 7665381.195
BY ARC CENTERED AT
549540.055 7661114.676 549664.533 7661010.634
TO
546429.263 7665718.165 546553.708 7665614.210
BY STRAIGHT LINE TO
547587.780 7666501.029 547712.255 7666397.067
BY ARC CENTERED AT
550698.572 7661897.540 550823.073 7661793.494
TO
547712.209 7666582.705 547836.687 7666478.742
BY STRAIGHT LINE TO
548098.093 7666828.671 548222.581 7666724.706
BY STRAIGHT LINE TO
549726.493 7668950.982 549851.030 7668847.018
BY ARC CENTERED AT
554134.471 7665568.843 TO 554259.062 7665464.803
549740.074 7668968.610 549864.611 7668864.646
BY STRAIGHT LINE TO
550623.662 7670110.698 550748.219 7670006.736
BY STRAIGHT LINE TO
551305.867 7671008.570 551430.440 7670904.609
BY ARC CENTERED AT
555729.766 7667647.283 555854.402 7667543.252 TO
551435.125 7671172.222 551559.701 7671068.261
*1047NAD 83/WGS 84 UTM ZONE 3 (meters) _X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 3 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
552295.859 7672220.905 552420.454 7672116.945
BY STRAIGHT LINE TO
552721.916 7672749.046 552846.521 7672645.087
BY STRAIGHT LINE TO
553127.715 7673349.840 553252.329 7673245.882
BY STRAIGHT LINE TO
553805.234 7674493.054 553929.864 7674389.099
BY STRAIGHT LINE TO
553994.969 7674845.473 554119.604 7674741.519
BY ARC CENTERED AT
559410.976 7673606.118 559535.673 7673502.106
TO
554711.224 7676569.472 554835.873 7676465.526
BY STRAIGHT LINE TO
554741.551 7676648.837 554866.200 7676544.891
BY ARC CENTERED AT
559931.538 7674665.614 560056.243 7674561.606
TO
554841.619 7676893.136 554966.270 7676789.191
BY STRAIGHT LINE TO
555378.891 7678120.810 555503.549 7678016.870
BY ARC CENTERED AT
560468.810 7675893.288 560593.524 7675789.287
TO
555502.143 7678383.540 555626.803 7678279.601
BY STRAIGHT LINE TO
555788.648 7678954.958 555913.312 7678851.021
BY ARC CENTERED AT
560755.315 7676464.706 560880.033 7676360.707
TO
556257.046 7679442.585 556132.377 7679546.520
*1048NAD 83/WGS 84 UTM ZONE 8 (meters) _X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 3 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
556401.283 7679949.898 556525.956 7679845.964
BY ARC CENTERED AT
561024.221 7676868.084 561148.943 7676764.087
TO
556551.259 7680163.800 556675.934 7680059.866
BY STRAIGHT LINE TO
557369.747 7681274.656 557494.433 7681170.724
BY ARC CENTERED AT
561842.709 7677978.940 561967.444 7677874.947
TO
557517.887 7681466.784 557642.575 7681362.853
BY STRAIGHT LINE TO
558355.041 7682504.829 558479.740 7682400.899
BY STRAIGHT LINE TO
559131.060 7683533.912 559255.770 7683429.982
BY STRAIGHT LINE TO
560215.765 7685030.897 560340.493 7684926.971
BY STRAIGHT LINE TO
560673.590 7685749.372 560798.326 7685645.449
BY STRAIGHT LINE TO
561151.984 7686554.386 561276.729 7686450.466
BY ARC CENTERED AT
565928.249 7683716.001 566053.111 7683612.052
TO
561351.107 7686865.430 561475.855 7686761.511
BY STRAIGHT LINE TO
561817.816 7687650.427 561942.573 7687546.511
BY ARC CENTERED AT
566593.520 7684811.099 566718.411 7684707.163 TO
561971.150 7687893.765 562095.910 7687789.851
*1049NAD 83/WGS 84 UTM ZONE 3 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 3 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
562422.477 7688570.517 562547.245 7688466.606
BY STRAIGHT LINE TO
562979.524 7689444.953 563104.302 7689341.046
BY STRAIGHT LINE TO
563465.294 7690325.553 563590.082 7690221.651
BY STRAIGHT LINE TO
563864.396 7691128.204 563989.192 7691024.306
BY STRAIGHT LINE TO
564344.865 7692195.416 564469.677 7692091.530
BY STRAIGHT LINE TO
564650.860 7692910.019 564775.681 7692806.142
BY STRAIGHT LINE TO
565027.016 7693976.185 565151.848 7693872.320
BY STRAIGHT LINE TO
565352.388 7695006.525 565477.227 7694902.672
BY STRAIGHT LINE TO
565781.239 7696465.945 565906.085 7696362.109
BY STRAIGHT LINE TO
566186.613 7698105.674 566311.476 7698001.842
BY STRAIGHT LINE TO
566453.724 7699364.582 566578.604 7699260.747
BY STRAIGHT LINE TO
566633.125 7700277.873 566758.017 7700174.035
BY STRAIGHT LINE TO
566740.596 7701032.025 566865.498 7700928.184
BY STRAIGHT LINE TO
566761.508 7701453.111 566886.414 7701349.268
BY ARC CENTERED AT
572310.669 7701177.531 572435.600 7701073.722
*1050NAD 83/WGS 84 UTM ZONE 3 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 3 (meters) X-COORD Y-COORD
TO
566784.191 7701749.523 566909.101 7701645.678
BY STRAIGHT LINE TO
566880.044 7702192.546 566954.959 7702088.699
BY ARC CENTERED AT
572356.522 7701620.554 572481.460 7701516.741
TO
566910.552 7702720.800 567035.474 7702616.951
BY ARC CENTERED AT
572457.198 7703048.057 572582.160 7702939.231
TO
566907.385 7703305.194 567032.312 7703201.342
BY STRAIGHT LINE TO
566877.698 7703738.943 567002.629 7703635.088
BY ARC CENTERED AT
572420.730 7704118.328 572545.710 7704014.492
TO
566868.240 7704315.788 566993.176 7704211.930
BY STRAIGHT LINE TO
566907.001 7705405.728 567031.949 7705301.865
BY ARC CENTERED AT
572459.491 7705208.268 572584.490 7705104.421
TO
566928.329 7705733.036 567053.281 7705629.171
BY STRAIGHT LINE TO
566962.253 7706090.603 567087.209 7705986.736
BY STRAIGHT LINE TO
566874.327 7706693.264 566999.287 7706589.394
BY ARC CENTERED AT
572372.123 7707495.371 572497.160 7707391.502
TO
566816.141 7707509.550 566941.107 7707405.675
*1051NAD 83/WGS 84 UTM ZONE 3 (meters) _X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 3 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
566819.528 7708836.763 566944.507 7708732.881
BY ARC CENTERED AT
572375.510 7708822.584 572500.570 7708718.702
TO
566820.251 7708913.296 566945.231 7708809.413
BY STRAIGHT LINE TO
566855.998 7711102.475 566981.000 7710998.579
BY STRAIGHT LINE TO
566890.966 7713229.516 567015.993 7713125.582
BY STRAIGHT LINE TO
566806.106 7715041.590 566931.151 7714937.625
BY ARC CENTERED AT
572356.024 7715301.494 572481.171 7715197.433
TO
566805.023 7715065.850 566930.069 7714961.884
BY STRAIGHT LINE TO
566746.986 7716433.013 566872.045 7716329.024
BY STRAIGHT LINE TO
566648.628 7717800.928 566773.700 7717696.917
BY STRAIGHT LINE TO
566377.494 7721112.206 566502.593 7721008.144
BY ARC CENTERED AT
571914.962 7721565.624 572040.172 7721461.338
TO
566365.674 7721292.597 566490.775 7721188.532
BY STRAIGHT LINE TO
566291.079 7722808.743 566416.194 7722704.654
BY ARC CENTERED AT
571840.367 7723081.770 571965.593 7722977.430
TO
566410.629 7723090.382 566285.510 7723194.477
*1052NAD 83/WGS 84 UTM ZONE 3 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 3 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
566303.670 7724089.511 566428.799 7723985.399
BY ARC CENTERED AT
571858.527 7723976.804 571983.763 7723872.429
TO
566310.615 7724276.487 566435.747 7724172.371
BY STRAIGHT LINE TO
566380.746 7725574.794 566505.898 7725470.660
BY ARC CENTERED AT
571928.658 7725275.111 572053.913 7725170.689
TO
566442.978 7726156.273 566568.142 7726052.133
BY STRAIGHT LINE TO
566632.938 7727338.871 566758.130 7727234.716
BY ARC CENTERED AT
572118.618 7726457.709 572243.913 7726353.268
TO
566660.718 7727497.163 566785.914 ' 7727393.006
BY STRAIGHT LINE TO
566980.917 7729178.443 567106.157 7729074.261
BY ARC CENTERED AT
572438.817 7728138.989 572564.173 7728034.519
TO
567056.854 7729518.701 567182.104 7729414.514
BY STRAIGHT LINE TO
567412.916 7730907.623 567538.209 7730803.410
BY ARC CENTERED AT
572794.879 7729527.911 572920.284 7729423.421
TO
567751.677 7731859.273 567877.005 7731755.038
BY STRAIGHT LINE TO
567894.021 7732733.971 568019.371 7732629.722
*1053NAD 83/WGS 84 UTM ZONE 3 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 3 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
567975.869 7738660.191 568101.241 7733555.931
BY ARC CENTERED AT
573510.802 7733171.129 573635.806 7733066.599
TO
568025.598 7734058.348 568150.980 7733954.083
BY STRAIGHT LINE TO
568121.594 7734651.786 568246.993 7734547.512
BY ARC CENTERED AT
573606.298 7733764.567 573731.816 7733660.029
TO
568171.595 7734919.184 568297.001 7734814.905
BY STRAIGHT LINE TO
568504.635 7736486.780 568630.090 7736382.473
BY ARC CENTERED AT
573939.338 7735332.163 574064.888 7735227.602
TO
568520.577 7736559.420 568646.035 7736455.111
BY STRAIGHT LINE TO
568859.281 7738054.916 568984.790 7737950.579
BY STRAIGHT LINE TO
569444.914 7740741.733 569570.485 7740637.356
BY STRAIGHT LINE TO
570011.432 7743432.637 570137.049 7743328.226
BY ARC CENTERED AT
575448.250 7742288.020 575573.881 7742183.342
TO
570058.600 7743637.395 570184.221 7743532.981
BY STRAIGHT LINE TO
570529.885 7745519.793 570655.543 7745415.350
BY ARC CENTERED AT
575919.535 7744170.418 576045.194 7744065.705
*1054NAD 83/WGS 84 UTM ZONE 3 (meters) X-COORD Y-GOORD
NAD 27 (CORPSCON 4.11) UTM ZONE 3 (meters) X-COORD Y-COORD
TO
570601.725 7745779.776 570727.389 7745675.329
BY STRAIGHT LINE TO
571051.818 7747267.021 571177.518 7747162.545
BY ARC CENTERED AT
576369.628 7745657.663 576495.314 7745552.916
TO
571318.537 7747971.884 571444.257 7747867.391
BY STRAIGHT LINE TO
571628.654 7748648.755 571754.397 7748544.243
BY ARC CENTERED AT
576679.745 7746334.534 576805.444 7746229.765
TO
571757.578 7748911.626 571883.330 7748807.106
BY STRAIGHT LINE TO
572752.553 7750811.998 572878.337 7750707.416
BY ARC CENTERED AT
577674.720 7748234.906 577800.513 7748130.053
TO
572872.833 7751029.725 572998.620 7750925.135
BY STRAIGHT LINE TO
573517.516 7752137.380 573643.324 7752032.747
BY ARC CENTERED AT
578319.403 7749342.561 578445.262 7749237.652
TO
573748.937 7752501.671 573874.754 7752397.022
BY STRAIGHT LINE TO
574319.665 7753327.376 574445.503 7753222.689
BY STRAIGHT LINE TO
575452.313 7755113.842 575578.189 7755009.085
BY STRAIGHT LINE TO
576334.164 7756572.662 576460.078 7756467.848
*1055NAD 83/WGS 84 UTM ZONE 3 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 3 (meters) X-COORD Y-COORD
BY ARC CENTERED AT
581088.938 7753698.422 581215.075 7753593.274
TO
576480.667 7756802.125 576606.588 7756697.302
BY STRAIGHT LINE TO
577536.510 7758369.804 577662.511 7758264.902
BY ARC CENTERED AT
582144.781 7755266.101 582270.967 7755160.885
TO
578234.513 7759213.117 578360.568 7759108.163
BY STRAIGHT LINE TO
578782.411 7760396.066 578908.515 7760291.069
BY ARC CENTERED AT
583823.912 7758061.027 583950.171 7757955.709
TO
578974.189 7760771.991 579100.311 7760666.980
BY STRAIGHT LINE TO
580823.282 7764079.887 580949.571 7763974.730
BY ARC CENTERED AT
585673.005 7761368.923 585799.381 7761263.485
TO
581260.860 7764745.625 581387.182 7764640.436
BY STRAIGHT LINE TO
582047.251 7765773.157 582173.618 7765667.917
BY STRAIGHT LINE TO
582366.586 7766225.925 582492.973 7766120.665
BY STRAIGHT LINE TO
582717.474 7766831.954 582843.886 7766726.670
BY STRAIGHT LINE TO
583529.801 7768385.592 583656.250 7768280.268
BY STRAIGHT LINE TO
584511.081 7770500.636 584637.561 7770395.274
*1056NAD 83/WGS 84 UTM ZONE 3 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 3 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
584912.381 7771447.350 585038.874 7771341.974
BY ARC CENTERED AT
590027.786 7769278.995 590154.246 7769173.545
TO
585080.526 7771807.582 585207.025 7771702.200
BY STRAIGHT LINE TO
585390.908 7772414.855 585517.417 7772309.461
BY STRAIGHT LINE TO
585951.464 7773622.395 86077.970 7773517.003
BY STRAIGHT LINE TO
586335.670 7774541.560 586462.168 7774436.175
BY STRAIGHT LINE TO
586587.179 7775413.061 586713.671 7775307.683
BY ARC CENTERED AT
591925.328 7773872.507 592051.784 7773767.047
TO
586605.502 7775475.189 586731.994 7775369.812
BY STRAIGHT LINE TO
586865.022 7776336.621 586991.509 7776231.249
BY ARC CENTERED AT
592184.848 7774733.939 TO 592311.305 7774628.477
587233.544 7777254.598 587360.026 7777149.230
BY STRAIGHT LINE TO
587477.644 7777734.081 587604.124 7777628.714
BY ARC CENTERED AT
592428.948 7775213.422 TO 592555.405 7775107.957
587751.981 7778212.607 587878.460 7778107.240
BY STRAIGHT LINE TO
588011.151 7778616.760 588137.629 7778511.391
*1057NAD 83/WGS 84 UTM ZONE 3 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 3 (meters) X-COORD Y-COORD
BY ARC CENTERED AT
592688.118 7775617.575 592814.575 7775512.107
TO
588301.973 7779027.981 588428.450 7778922.610
BY STRAIGHT LINE TO
588925.902 7779830.420 589052.379 7779725.043
BY ARC CENTERED AT
593312.047 7776420.014 593438.504 7776314.537
TO
588930.725 7779836.614 589057.202 7779731.237
BY ARC CENTERED AT
594238.652 7778194.954 594365.111 7778089.465
TO
589152.653 7780431.412 589279.130 7780326.034
BY STRAIGHT LINE TO
589609.407 7781470.133 589735.887 7781364.751
BY STRAIGHT LINE TO
589868.033 7782164.578 589994.508 7782059.200
BY ARC CENTERED AT
595074.680 7780225.515 595201.149 7780120.024
TO
589924.927 7782310.984 590051.401 7782205.607
BY STRAIGHT LINE TO
590510.603 7783757.223 590637.066 7783651.856
BY ARC CENTERED AT
595660.356 7781671.754 595786.837 7781566.274
TO
590923.993 7784576.234 591050.451 7784470.872
BY STRAIGHT LINE TO
591543.538 7785586.532 591669.991 7785481.174
BY ARC CENTERED AT
596279.901 7782682.052 596406.390 7782576.594
*1058NAD 83/WGS 84 UTM ZONE 3 (meters) NAD 27 (CORPSCON 4.11) UTM ZONE 3 (meters) X-COORD Y-COORD X-COORD Y-COORD X-COORD
TO
591671.662 7785785.802 591798.115 7785680.445
BY STRAIGHT LINE TO
592514.803 7787037.641 592641.253 7786932.289
BY ARC CENTERED AT
597123.042 7783933.891 597249.543 7783828.463
TO
592653.873 7787234.750 592780.323 7787129.399
BY STRAIGHT LINE TO
593258.470 7788053.338 593384.922 7787947.990
BY STRAIGHT LINE TO
593808.744 7788920.745 593935.197 7788815.402
BY STRAIGHT LINE TO
594461.424 7790022.962 594587.882 7789917.630
BY STRAIGHT LINE TO
595314.168 7791515.359 595440.644 7791410.065
BY ARC CENTERED AT
600138.203 7788758.945 600264.788 7788653.652
TO
595656.206 7792042.364 595782.689 7791937.084
BY STRAIGHT LINE TO
596338.475 7792973.688 596464.975 7792868.434
BY ARC CENTERED AT
600820.472 7789690.269 600947.090 7789585.012
TO
596804.996 7793530.202 596931.508 7793424.965
BY STRAIGHT LINE TO
598053.179 7794835.446 598179.725 7794730.253
BY STRAIGHT LINE TO
598837.620 7795669.871 598964.190 7795564.706
BY ARC CENTERED AT
602885.679 7791864.303 603012.397 7791759.152
*1059NAD 83/WGS 84 UTM ZONE 3 (meters) X-COOED Y-COORD NAD 27 (COEPSCON 4.11) UTM ZONE 3 (meters) X-COORD Y-COOED
TO
599259.101 7796073.468 599385.690 7795968.325
BY STRAIGHT LINE TO
599895.614 7796621.881 600022.230 7796516.770
BY STRAIGHT LINE TO
601695.426 7798351.388 601822.118 7798246.368
BY ARC CENTERED AT
605545.086 7794345.236 605671.931 7794240.211
TO
601766.868 7798418.834 601893.563 7798313.817
BY STRAIGHT LINE TO
603436.122 7799967.049 603562.888 7799862.113
BY STRAIGHT LINE TO
604462.464 7800931.258 604589.264 7800826.359
BY STRAIGHT LINE TO
605881.035 7802375.349 606007.882 7802270.505
BY ARC CENTERED AT
609844.585 7798481.840 TO 609971.598 7798376.971
605883.067 7802377.416 606009.914 7802272.572
BY STRAIGHT LINE TO
607807.683 7804334.611 607934.596 7804229.846
BY ARC CENTERED AT
611769.201 7800439.035 TO 611896.289 7800334.222
608447.768 7804892.934 608574.705 7804788.190
BY STRAIGHT LINE TO
608987.577 7805295.489 609114.535 7805190.761
BY STRAIGHT LINE TO
609731.036 7805957.641 609858.023 7805852.939
BY ARC CENTERED AT
613426.290 7801808.637 613553.442 7801703.885
*1060NAD 88/WGS 84 UTM ZONE 3 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 3 (meters) X-COORD Y-COORD
TO
610256.373 7806371.614 610383.381 7806266.930
BY STRAIGHT LINE TO
610557.096 7806580.528 610684.115 7806475.854
BY ARC CENTERED AT
615350.174 7803770.627 615477.398 7803665.986
TO
611514.701 7807790.364 611641.756 7807685.737
BY STRAIGHT LINE TO
612039.638 7808291.238 612166.713 7808186.634
BY ARC CENTERED AT
616970.896 7805731.583 617098.179 7805627.052
TO
612485.767 7809010.722 612612.858 7808906.149
NAD 83/WGS 84 UTM ZONE 4 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 4 (meters) X-COORD Y-COORD
BEGINNING AT
387514.238 7809010.831 387637.655 7808893.893
BY ARC CENTERED AT
391654.621 7805305.920 391778.230 7805189.006
TO
392829.198 7810736.344 392952.833 7810619.595
BY STRAIGHT LINE TO
393854.461 7810514.584 393978.140 7810397.833
BY ARC CENTERED AT
392679.884 7805084.160 392803.537 7804967.247
TO
394344.022 7810385.083 394467.722 7810268.331
BY STRAIGHT LINE TO
395312.128 7810081.162 395435.871 7809964.406
*1061NAD 83/WGS 84 UTM ZONE 4 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 4 (meters) X-COORD Y-COORD
BY ARC CENTERED AT
393647.990 7804780.239 393771.686 7804663.316
TO
395343.151 7810071.323 395466.895 7809954.567
BY STRAIGHT LINE TO
397176.227 7809484.041 397300.049 7809367.257
BY ARC CENTERED AT
395481.066 7804192.957 395604.843 7804076.017
TO
397307.721 7809440.096 397431.548 7809323.307
BY STRAIGHT LINE TO
399471.103 7808686.971 399595.017 7808570.097
BY ARC CENTERED AT
397644.448 7803439.832 397768.316 7803322.846
TO
399561.917 7808654.470 399685.835 7808537.593
BY STRAIGHT LINE TO
401171.451 7808062.630 401295.434 7807945.692
BY STRAIGHT LINE TO
402914.093 7807421.744 403038.152 7807304.770
BY STRAIGHT LINE TO
404124.377 7807148.173 404248.489 7807031.182
BY ARC CENTERED AT
402899.410 7801728.893 403023.490 7801611.794
TO
404217.285 7807126.331 404341.401 7807009.339
BY STRAIGHT LINE TO
406629.327 7806537.391 406753.548 7806420.366
BY STRAIGHT LINE TO
408063.141 7806307.682 408187.421 7806190.634
BY STRAIGHT LINE TO
408796.192 7806228.296 408920.501 7806111.237
*1062NAD 83/WGS 84 UTM ZONE 4 (meters) _X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 4 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
409848.620 7806173.903 409972.972 7806056.829
BY STRAIGHT LINE TO
411443.560 7806111.256 411567.974 7805994.170
BY ARC CENTERED AT
411225.495 7800559.537 411349.911 7800442.362
TO
411564.762 7806105.169 411689.180 7805988.083
BY STRAIGHT LINE TO
412553.129 7806044.703 412677.583 7805927.617
BY STRAIGHT LINE TO
413223.921 7806354.292 413348.399 7806237.212
BY ARC CENTERED AT
415552.163 7801309.649 415676.728 7801192.492
TO
413795.599 7806580.666 413920.097 7806463.590
BY STRAIGHT LINE TO
414238.296 7806728.195 414362.810 7806611.122
BY STRAIGHT LINE TO
414823.650 7806980.778 414948.186 7806863.709
BY STRAIGHT LINE TO
416236.226 7807608.862 416360.809 7807491.815
BY ARC CENTERED AT
418493.550 7802532.089 418618.201 7802414.994
TO
416463.055 7807703.764 416587.645 7807586.722
BY STRAIGHT LINE TO
418719.903 7808589.844 418844.563 7808472.849
BY ARC CENTERED AT
420750.398 7803418.169 420875.115 7803301.115
TO
418963.363 7808517.933 418838.699 7808634.925
*1063NAD 83/WGS 84 UTM ZONE 4 (meters) _X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 4 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
420906.846 7809392.805 421031.571 7809275.842
BY STRAIGHT LINE TO
422015.184 7809863.313 422139.936 7809746.354
BY ARC CENTERED AT
424186.269 7804749.066 424311.078 7804632.049
TO
422513.495 7810047.270 422638.260 7809930.312
BY STRAIGHT LINE TO
422906.975 7810171.501 423031.750 78100-54.544
BY STRAIGHT LINE TO
423428.921 7810410.409 423553.708 7810293.453
BY STRAIGHT LINE TO
424326.805 7810942.754 424451.614 7810825.801
BY STRAIGHT LINE TO
425821.844 7811839.159 425946.679 7811722.203
BY ARC CENTERED AT
428678.934 7807074.060 428803.824 7806957.039
TO
426181.825 7812037.283 426306.665 7811920.324
BY STRAIGHT LINE TO
427323.580 7812611.726 427448.435 7812494.757
BY STRAIGHT LINE TO
427755.317 7812890.799 427880.177 7812773.826
BY ARC CENTERED AT
430771.441 7808224.737 430896.354 7808107.709
TO
428113.401 7813103.667 428238.266 7812986.691
BY ARC CENTERED AT
431223.408 7808499.648 431348.324 7808382.619
TO
428412.696 7813099.822 428287.829 7813216.799
*1064NAD 83/WGS 84 UTM ZONE 4 (meters) _X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 4 (meters) X-COORD Y-COORD
BY ARC CENTERED AT
431849.557 7808952.619 431974.476 7808835.588
TO
429976.285 7814183.297 430101.173 7814066.304
BY ARC CENTERED AT
433458.084 7809853.607 433583.009 7809736.567
TO
430193.278 7814349.180 430318.167 7814232.186
BY STRAIGHT LINE TO
431935.096 7815614.135 432059.995 7815497.126
BY ARC CENTERED AT
435199.902 7811118.562 435324.832 7811001.506
TO
432079.305 7815715.410 432204.205 7815598.400
BY STRAIGHT LINE TO
433566.422 7816724.948 433691.332 7816607.922
BY ARC CENTERED AT
436687.019 7812128.100 436811.955 7812011.025
TO
433592.071 7816742.256 433716.981 7816625.230
BY STRAIGHT LINE TO
434616.487 7817429.384 434741.405 7817312.345
BY STRAIGHT LINE TO
435417.605 7818032.427 435542.530 7817915.377
BY STRAIGHT LINE TO
436478.877 7818845.748 436603.812 7818728.682
BY STRAIGHT LINE TO
437539.079 7819693.046 437664.026 7819575.963
BY ARC CENTERED AT
441007.730 7815352.816 441132.697 7815235.695
TO
437604.175 7819744.279 437729.123 7819627.195
*1065NAD 83/WGS 84 UTM ZONE 4 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 4 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
438933.110 7820774.256 439058.076 7820657.150
BY STRAIGHT LINE TO
439474.830 7821225.023 439599.805 7821107.910
BY STRAIGHT LINE TO
440293.903 7821979.273 440418.899 7821862.158
BY STRAIGHT LINE TO
442801.476 7824462.621 442926.555 7824345.529
BY ARC CENTERED AT
446711.046 7820514.913 446836.310 7820397.947
TO
442968.231 7824621.064 443093.317 7824503.974
BY STRAIGHT LINE TO
444031.625 7825590.362 444156.754 7825473.289
BY STRAIGHT LINE TO .
444966.097 7826595.145 445091.322 7826478.155
BY ARC CENTERED AT
449034.550 7822811.387 449160.217 7822694.799
TO
445147.915 7826781.677 445273.160 7826664.704
BY STRAIGHT LINE TO
447416.013 7829001.985 447541.510 7828885.228
BY STRAIGHT LINE TO
448620.731 7830310.521 448746.372 7830193.884
BY STRAIGHT LINE TO
449362.033 7881190.541 449487.857 7831074.079
BY ARC CENTERED AT
453611.327 7827611.067 453738.481 7827495.989
TO
449564.961 7831418.436 449690.842 7831302.030
BY STRAIGHT LINE TO
450744.735 7832672.267 450870.914 7832556.142
*1066NAD 83/WGS 84 UTM ZONE 4 (meters) NAD 27 (CORPSCON 4.11) UTM ZONE 4 (meters) X-COORD Y-COORD _X-COORD Y-COORD X-COORD
BY STRAIGHT LINE TO
451568.215 7833657.134 451694.565 7833541.159
BY STRAIGHT LINE TO
451805.100 7834023.108 451931.490 7833907.165
BY STRAIGHT LINE TO
453365.202 7836527.822 453491.776 7836411.995
BY ARC CENTERED AT
458081.197 7833590.386 458206.801 7833473.160
TO
454397.101 7837749.300 454523.492 7837633.199
BY ARC CENTERED AT
459313.705 7835161.611 459439.258 7835044.220
TO
455990.569 7839614.239 456116.587 7839497.598
BY ARC CENTERED AT
459612.826 7835401.356 459738.378 7835283.940
TO
456361.450 7839906.652 456487.393 7839789.898
BY STRAIGHT LINE TO
456532.524 7840030.112 456658.434 7839913.307
BY STRAIGHT LINE TO
456673.278 7840166.834 456799.161 7840049.987
BY STRAIGHT LINE TO
457702.622 7841584.754 457828.320 7841467.617
BY ARC CENTERED AT
462198.779 7838320.752 462324.369 7838203.191
TO
457847.972 7841776.126 457973.646 7841658.951
BY STRAIGHT LINE TO
459613.066 7843998.630 459738.695 7843881.268
BY ARC CENTERED AT
463963.873 7840543.256 464089.523 7840425.633
*1067NAD 83/WGS 84 UTM ZONE 4 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 4 (meters) X-COORD Y-COORD
TO
459693.724 7844097.825 459819.355 7843980.459
BY ARC CENTERED AT
464104.847 7840719.789 464230.504 7840602.162
TO
459806.268 7844239.924 459931.902 7844122.552
BY STRAIGHT LINE TO
461715.215 7846571.017 461840.905 7846453.547
BY ARC CENTERED AT
466271.567 7843391.584 466397.336 7843273.904
TO
462236.357 7847210.774 462362.064 7847093.277
BY STRAIGHT LINE TO
463018.952 7848037.634 463144.686 7847920.095
BY ARC CENTERED AT
467054.162 7844218.444 467179.975 7844100.744
TO
463268.231 7848284.875 463393.978 7848167.328
BY STRAIGHT LINE TO
465499.840 7850362.550 465625.711 7850244.948
BY STRAIGHT LINE TO
466487.159 7851405.904 466613.073 7851288.281
BY STRAIGHT LINE TO
468107.985 7853229.306 468233.968 7853111.651
BY STRAIGHT LINE TO
468566.279 7853820.802 468692.278 7853703.140
BY STRAIGHT LINE TO
469742.042 7855509.660 469868.083 7855391.982
BY ARC CENTERED AT
474301.844 7852335.176 474428.035 7852217.344 TO
469974.815 7855540.036 469848.770 7855657.715
*1068NAD 83/WGS 84 UTM ZONE 4 (meters) _X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 4 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
470016.271 7855882.210 470142.323 7855764.528
BY STRAIGHT LINE TO
470162.984 7856097.295 470289.041 7855979.611
BY ARC CENTERED AT
474752.861 7852966.454 474879.067 7852848.615
TO
470336.816 7856337.398 470462.380 7856219.711
BY STRAIGHT LINE TO
471139.942 7857390.293 471266.039 7857272.593
BY ARC CENTERED AT
475556.487 7854019.349 475682.721 7853901.496
TO
471478.417 7857792.740 471604.528 7857675.034
BY STRAIGHT LINE TO
471886.014 7858233.248 472012.142 7858115.535
BY ARC CENTERED AT
475964.084 7854459.857 476090.333 7854341.996
TO
472287.355 7858625.287 472413.500 7858507.566
BY STRAIGHT LINE TO
472774.318 7859055.118 472900.482 7858937.386
BY ARC CENTERED AT
476451.047 7854889.688 476577.313 7854771.816
TO
473248.482 7859429.811 473374.663 7859312.068
BY STRAIGHT LINE TO
474307.868 7860177.093 474434.088 7860059.325
BY ARC CENTERED AT
477510.433 7855636.970 477636.734 7855519.076
TO
475011.571 7860599.311 475137.818 7860481.525
*1069NAD 83/WGS 84 UTM ZONE 4 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 4 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
475808.783 7861000.759 475935.061 7860882.952
BY STRAIGHT LINE TO
476571.895 7861502.510 476697.704 7861384.683
BY ARC CENTERED AT
479625.203 7856861.024 479751.573 7856743.086
TO
477110.072 7861815.139 477236.403 7861697.298
BY STRAIGHT LINE TO
478225.773 7862381.564 478352.145 7862263.694
BY ARC CENTERED AT
480740.904 7857427.449 480867.312 7857309.485
TO
478512.163 7862516.835 478638.546 7862398.957
BY STRAIGHT LINE TO
480159.015 7863238.023 480285.461 7863120.099
BY STRAIGHT LINE TO
481758.343 7864069.758 481884.836 7863951.793
BY ARC CENTERED AT
484321.822 7859140.487 TO 484448.299 7859022.433
481835.676 7864109.211 481962.169 7863991.244
BY STRAIGHT LINE TO
483016.748 7864700.171 483143.244 7864582.177
BY ARC CENTERED AT
485502.894 7859731.447 TO 485629.388 7859613.363
483501.104 7864914.301 483627.602 7864796.296
BY STRAIGHT LINE TO
484378.399 7865253.141 484504.901 7865135.115
BY STRAIGHT LINE TO
485828.085 7865992.644 485954.594 7865874.584
*1070NAD 83/WGS 84 UTM ZONE 4 (meters) NAD 27 (CORPSCON 4.11) UTM ZONE 4 (meters) X-COORD Y-COORD _X-COORD Y-COORD X-COORD
BY ARC CENTERED AT
488852.763 7861043.388 488479.284 7860925.242
TO
486405.111 7866246.828 486531.622 7866128.756
BY STRAIGHT LINE TO
486471.988 7866271.860 486598.499 7866153.787
BY STRAIGHT LINE TO
486721.368 7866393.706 486847.880 7866275.629
BY ARC CENTERED AT
489160.434 7861401.703 489286.962 7861283.541
TO
487071.898 7866550.213 487198.410 7866432.130
BY ARC CENTERED AT
489742.616 7861678.211 489869.150 7861560.037
TO
487762.827 7866869.509 487889.341 7866751.414
BY STRAIGHT LINE TO
487854.183 7866904.349 487980.697 7866786.253
BY ARC CENTERED AT
490273.957 7861902.966 490400.496 7861784.782
TO
487916.710 7866934.121 488043.224 7866816.024
BY STRAIGHT LINE TO
488237.857 7867084.588 488364.372 7866966.485
BY ARC CENTERED AT
490595.104 7862053.433 490721.646 7861935.242
TO
488277.110 7867102.793 488403.625 7866984.690
BY STRAIGHT LINE TO
488374.469 7867147.488 488500.985 7867029.383
BY ARC CENTERED AT
491266.091 7862403.264 491392.641 7862285.060
*1071NAD 83/WGS 84 UTM ZONE 4 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 4 (meters) X-COORD Y-COORD
TO
488708.588 7867385.638 488835.104 7867217.528
BY STRAIGHT LINE TO
489218.212 7867599.885 489344.729 7867481.766
BY ARC CENTERED AT
491775.715 7862667.511 491902.272 7862549.296
TO
489661.918 7867805.701 489788.437 7867687.575
BY STRAIGHT LINE TO
490858.650 7868298.024 490985.173 7868179.876
BY ARC CENTERED AT
492972.447 7863159.834 493099.017 7863041.595
TO
490932.533 7868327.802 491059.057 7868209.653
BY STRAIGHT LINE TO
491430.394 7868524.319 491556.919 7868406.161
BY ARC CENTERED AT
493470.308 7863356.351 493596.883 7863238.102
TO
491507.384 7868554.049 491633.910 7868435.890
BY STRAIGHT LINE TO
491826.553 7868674.584 491953.080 7868556.419
BY ARC CENTERED AT
493789.477 7863476.886 493916.054 7863358.631
TO
492477.384 7868875.733 492603.913 7868757.556
BY STRAIGHT LINE TO
493023.842 7869008.540 493150.374 7868890.352
BY STRAIGHT LINE TO
494630.559 7869402.678 494757.098 7869284.460
BY ARC CENTERED AT
495954.238 7864006.660 496080.822 7863888.362
*1072NAD 83/WGS 84 UTM ZONE 4 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 4 (meters) X-COORD Y-COORD
TO
495146.150 7869503.580 495272.692 7869385.351
BY STRAIGHT LINE TO
495697.122 7869584.577 495823.665 7869466.337
BY ARC CENTERED AT
496505.210 7864087.657 496631.795 7863969.347
TO
495722.669 7869588.272 495849.212 7869470.031
BY STRAIGHT LINE TO
496347.499 7869677.163 496474.042 7869558.909
BY ARC CENTERED AT
497130.040 7864176.548 497256.625 7864058.224
TO
496853.972 7869725.685 496980.516 7869607.420
BY STRAIGHT LINE TO
496861.426 7869727.828 496987.970 7869609.563
BY STRAIGHT LINE TO
496979.600 7869771.654 497106.144 7869653.386
BY STRAIGHT LINE TO
497198.476 7869859.986 497325.019 7869741.714
BY STRAIGHT LINE TO
497631.188 7870039.916 497757.731 7869921.636
BY STRAIGHT LINE TO
498047.044 7870215.424 498173.586 7870097.136
BY ARC CENTERED AT
500207.380 7865096.627 500333.964 7864978.244
TO
498147.372 7870256.618 498273.914 7870138.328
BY STRAIGHT LINE TO
498543.555 7870414.785 498670.096 7870296.488
BY ARC CENTERED AT
500603.563 7865254.794 500730.145 7865136.408
*1073NAD 83/WGS 84 UTM ZONE 4 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 4 (meters) X-COORD Y-COORD
TO
498770.752 7870499.786 498897.293 7870381.484
BY ARC CENTERED AT
501174.852 7865490.850 501301.431 7865372.461
TO
499295.537 7870719.360 499422.078 7870601.049
BY STRAIGHT LINE TO
499570.147 7870818.064 499696.687 7870699.747
BY STRAIGHT LINE TO
499771.476 7870903.196 499898.016 7870784.876
BY ARC CENTERED AT
501935.334 7865785.887 502061.910 7865667.492
TO
500025.610 7871003.366 500152.149 7870885.043
BY STRAIGHT LINE TO
500212.451 7871071.755 500338.989 7870953.430
BY ARC CENTERED AT
502701.814 7866104.642 502828.386 7865986.242
TO
500889.250 7871356.665 501015.785 7871238.335
BY STRAIGHT LINE TO
502496.098 7871911.216 502622.625 7871792.871
BY STRAIGHT LINE TO
502625.943 7871963.971 502752.469 7871845.625
BY ARC CENTERED AT
504717.258 7866816.589 504843.818 7866698.176
TO
503093.184 7872129.923 503219.708 7872011.573
BY STRAIGHT LINE TO
503561.302 7872273.008 503687.824 7872154.653
BY ARC CENTERED AT
505185.376 7866959.674 505311.929 7866841.260
*1074NAD 83/WGS 84 UTM ZONE 4 (meters) NAD 27 (CORPSCON 4.11) UTM ZONE 4 (meters) X-COORD Y-COORD X-COORD Y-COORD X-COORD
TO
503906.214 7872366.418 504032.734 7872248.059
BY STRAIGHT LINE TO
504247.138 7872447.076 504373.657 7872328.714
BY ARC CENTERED AT
505526.300 7867040.332 505652.848 7866921.917
TO
504612.728 7872520.708 504739.244 7872402.343
BY STRAIGHT LINE TO
504914.554 7872571.022 505041.066 7872452.656
BY ARC CENTERED AT
505828.126 7867090.646 505954.669 7866972.230
TO
505213.234 7872612.516 505339.742 7872494.148
BY STRAIGHT LINE TO
505775.145 7872675.088 505901.646 7872556.718
BY ARC CENTERED AT
506390.037 7867153.218 506516.572 7867034.799
TO
506450.094 7872708.893 506576.586 7872590.519
BY STRAIGHT LINE TO
506892.091 7872704.115 507018.578 7872585.738
BY ARC CENTERED AT
506832.034 7867148.440 506958.563 7867030.019
TO
507610.244 7872649.669 507736.723 7872531.287
BY STRAIGHT LINE TO
507753.151 7872629.454 507879.629 7872511.071
BY STRAIGHT LINE TO
507954.880 7872605.613 508081.356 7872487.229
BY ARC CENTERED AT
507302.804 7867088.011 507429.327 7866969.587
*1075NAD 83/WGS 84 UTM ZONE 4 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 4 (meters) X-COORD Y-COORD
TO
508092.787 7872587.562 508219.261 7872469.177
BY STRAIGHT LINE TO
508807.295 7872556.749 508433.767 7872438.363
BY ARC CENTERED AT
507517.812 7867057.198 507643.833 7866938.773
TO
508508.058 7872524.149 508634.528 7872405.761
BY STRAIGHT LINE TO
508632.263 7872501.640 508758.731 7872383.251
BY ARC CENTERED AT
507641.517 7867034.689 507768.036 7866916.263
TO
509081.908 7872400.731 509208.372 7872282.339
BY STRAIGHT LINE TO
509282.361 7872346.924 509408.823 7872228.532
BY ARC CENTERED AT
507841.970 7866980.882 507968.487 7866862.455
TO
509617.681 7872245.479 509744.139 7872127.086
BY STRAIGHT LINE TO
509764.162 7872196.072 509890.619 7872077.679
BY ARC CENTERED AT
507988.451 7866931.475 TO 508114.966 7866813.047
510062.028 7872086.028 510188.482 7871967.634
BY STRAIGHT LINE TO
510233.908 7872016.884 510360.360 7871898.489
BY ARC CENTERED AT
508160.331 7866862.331 508286.844 7866743.902
TO
511846.461 7871019.444 511972.900 7870901.042
*1076NAD 83/WGS 84 UTM ZONE 4 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 4 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
512617.722 7870669.579 512744.154 7870551.174
BY ARC CENTERED AT
510322.486 7865609.833 510448.979 7865491.391
TO
514176.589 7869611.711 514303.010 7869493.299
BY STRAIGHT LINE TO
514230.886 7869559.419 514357.307 7869441.007
BY ARC CENTERED AT
510376.783 7865557.541 510503.276 7865439.099
TO
515209.410 7868298.864 515335.830 7868180.444
BY STRAIGHT LINE TO
515269.306 7868211.833 515395.726 7868093.412
BY STRAIGHT LINE TO
515431.054 7867978.251 515557.474 7867859.829
BY ARC CENTERED AT
510863.297 7864815.225 510989.788 7864696.778
TO
515701.632 7867546.461 515828.053 7867428.036
BY STRAIGHT LINE TO
515829.595 7867350.670 515956.016 7867232.244
BY ARC CENTERED AT
511178.794 7864311.066 511305.284 7864192.616
TO
516233.389 7866617.622 516359.811 7866499.192
BY STRAIGHT LINE TO
516307.283 7866455.691 516433.706 7866337.260
BY STRAIGHT LINE TO
519460.360 7864693.853 519586.767 7864575.398
BY ARC CENTERED AT
518067.712 7859315.222 518194.131 7859196.768
*1077NAD 83/WGS 84 UTM ZONE 4 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 4 (meters) X-COORD Y-COORD
TO
519545.936 7864670.966 519672.343 7864552.510
BY STRAIGHT LINE TO
519776.622 7864607.295 519903.027 7864488.836
BY ARC CENTERED AT
518298.398 7859251.551 518424.815 7859133.095
TO
520214.846 7864466.564 520341.248 7864348.099
BY STRAIGHT LINE TO
520420.739 7864390.901 520547.140 7864272.433
BY STRAIGHT LINE TO
520494.891 7864365.492 520621.292 7864247.023
BY STRAIGHT LINE TO
520748.039 7864289.099 520874.438 7864170.627
BY ARC CENTERED AT
519142.884 7858970.019 519269.294 7858851.554
TO
520998.915 7864206.839 521125.313 7864088.363
BY STRAIGHT LINE TO
521197.623 7864136.413 521324.019 7864017.935
BY ARC CENTERED AT
519341.592 7858899.593 519468.000 7858781.126
TO
521587.601 7863981.382 521713.995 7863862.898
BY STRAIGHT LINE TO
521820.527 7863878.435 521946.920 7863759.948
BY STRAIGHT LINE TO
521847.128 7863868.303 521973.521 7863749.816
BY STRAIGHT LINE TO
522005.256 7863815.365 522131.648 7863696.876
BY ARC CENTERED AT
520241.422 7858546.776 520367.822 7858428.299
*1078NAD 83/WGS 84 UTM ZONE 4 (meters) NAD 27 (CORPSCON 4.11) UTM ZONE 4 (meters) X-COORD Y-COORD X-COORD Y-COORD X-COORD
TO
522045.508 7868801.717 522171.900 7863683.227
BY STRAIGHT LINE TO
522283.470 7863720.022 522409.860 7863601.529
BY STRAIGHT LINE TO
522702.971 7863583.374 522829.359 7863464.875
BY ARC CENTERED AT
520982.153 7858300.579 521108.547 7858182.094
TO
522791.550 7863553.694 522917.937 7863435.194
BY STRAIGHT LINE TO
522994.195 7863483.894 523120.580 7863365.392
BY STRAIGHT LINE TO
523075.554 7863460.788 523201.938 7863342.286
BY ARC CENTERED AT
521557.635 7858116.159 521684.024 7857997.667
TO
523266.381 7863402.871 523392.763 7863284.367
BY STRAIGHT LINE TO
523602.974 7863294.079 523729.353 7863175.572
BY STRAIGHT LINE TO
523817.142 7863230.608 523943.518 7863112.099
BY STRAIGHT LINE TO
524297.954 7863095.126 524424.325 7862976.613
BY STRAIGHT LINE TO
524570.448 7863022.603 524696.817 7862904.088
BY STRAIGHT LINE TO
524791.778 7862970.526 524918.144 7862852.009
BY STRAIGHT LINE TO
524873.304 7862954.034 524999.669 7862835.517
BY ARC CENTERED AT
523771.644 7857508.349 523898.016 7857389.842
*1079NAD 83/WGS 84 UTM ZONE 4 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 4 (meters) X-COORD Y-COORD
TO
524942.700 7862939.533 525069.065 7862821.015
BY STRAIGHT LINE TO
525097.289 7862906.201 525223.652 7862787.682
BY STRAIGHT LINE TO
525205.043 7862889.153 525331.405 7862770.633
BY STRAIGHT LINE TO
525361.698 7862867.852 525488.059 7862749.331
BY ARC CENTERED AT
524613.139 7857362.510 524739.506 7857244.001
TO
525424.625 7862858.929 525550.985 7862740.407
BY STRAIGHT LINE TO
525622.547 7862829.708 525748.905 7862711.185
BY STRAIGHT LINE TO
525754.466 7862813.939 525880.823 7862695.415
BY ARC CENTERED AT
525095.023 7857297.213 525221.387 7857178.703
TO
525888.434 7862796.271 526014.789 7862677.746
BY STRAIGHT LINE TO
526319.000 7862770.985 526445.351 7862652.456
BY STRAIGHT LINE TO
527871.417 7862768.361 527997.752 7862649.814
BY STRAIGHT LINE TO
529470.413 7863031.316 529596.728 7862912:737
BY ARC CENTERED AT
530371.989 7857548.954 530498.311 7857430.398
TO
529539.183 7863042.184 529665.497 7862923.604
BY STRAIGHT LINE TO
530907.760 7863249.668 531034.057 7863131.060
*1080NAD 83/WGS 84 UTM ZONE 4 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 4 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
581796.917 7863491.687 531923.202 7863373.060
BY STRAIGHT LINE TO
583425.487 7864061.159 533551.738 7863942.524
BY STRAIGHT LINE TO
535672.806 7865024.587 535799.008 7864905.945
BY STRAIGHT LINE TO
537808.466 7866126.317 537934.641 7866007.657
BY STRAIGHT LINE TO
540076.295 7867433.359 540202.450 7867314.675
BY STRAIGHT LINE TO
542201.554 7868891.140 542327.695 7868772.428
BY STRAIGHT LINE TO
543495.564 7869937.172 543621.699 7869818.441
BY STRAIGHT LINE TO
544528.036 7870870.647 544654.165 7870751.902
BY STRAIGHT LINE TO
545401.930 7871718.760 545528.055 7871600.002
BY ARC CENTERED AT
549271.365 7867731.705 549397.523 7867612.840
TO
545507.356 7871818.437 545633.481 7871699.677
BY STRAIGHT LINE TO
546188.185 7872445.502 546314.311 7872326.727
BY ARC CENTERED AT
549952.194 7868358.770 550078.353 7868239.890
TO
546936.420 7873025.058 547062.547 7872906.267
BY STRAIGHT LINE TO
547172.536 7873177.657 547298.663 7873058.861
BY STRAIGHT LINE TO
548693.994 7874649.772 548820.123 7874530.945
*1081NAD 83/WGS 84 UTM ZONE 4 (meters) _X-COORD Y-COORP NAD 27 (CORPSCON 4.11) UTM ZONE 4 (meters) X-COORD Y-COORD
BY ARC CENTERED AT
552557.398 7870656.873 552683.527 7870537.970
TO
548770.649 7874722.542 548896.778 7874603.713
BY STRAIGHT LINE TO
549757.448 7875641.643 549883.578 7875522.794
BY ARC CENTERED AT
553544.197 7871575.974 553670.317 7871457.060
TO
550338.893 7876114.163 550465.021 7875995.305
BY STRAIGHT LINE TO
550585.627 7876288.431 550711.754 7876169.570
BY STRAIGHT LINE TO
550822.181 7876494.667 550948.306 7876375.802
BY STRAIGHT LINE TO
552007.493 7877727.687 552133.614 7877608.805
BY STRAIGHT LINE TO
552604.194 7878444.324 552730.310 7878325.436
BY STRAIGHT LINE TO
556130.197 7882960.765 556256.290 7882841.855
BY STRAIGHT LINE TO
558685.059 7886699.546 558811.144 7886580.623.
BY STRAIGHT LINE TO
559705.599 7888578.235 559831.688 7888459.304
BY STRAIGHT LINE TO
562028.667 7893199.198 562154.765 7893080.249
BY STRAIGHT LINE TO
562702.954 7894640.443 562829.049 7894521.494
BY ARC CENTERED AT
567735.422 7892286.000 567861.612 7892166.931
TO
562835.495 7894905.132 562961.589 7894786.182
*1082NAD 83/WGS 84 UTM ZONE 4 (meters) NAD 27 (CORPSCON4.il) UTM ZONE 4 (meters) X-COORD Y-COORD _X-COORD Y-COORD X-COORD
BY STRAIGHT LINE TO
563278.430 7895724.430 563399.524 7895605.479
BY ARC CENTERED AT
568173.357 7893105.298 568299.543 7892986.231
TO
563360.527 7895881.231 563486.622 7895762.279
BY STRAIGHT LINE TO
564369.217 7897630.068 564495.314 7897511.110
BY ARC CENTERED AT
569182.047 7894854.135 569308.226 7894735.072
TO
564523.607 7897882.017 564649.705 7897763.058
BY STRAIGHT LINE TO
564910.005 7898476.496 565036.105 7898357.534
BY STRAIGHT LINE TO
565076.260 7898782.291 565202.360 7898663.328
BY STRAIGHT LINE TO
565691.432 7899986.663 565817.534 7899867.696
BY ARC CENTERED AT
570639.345 7897459.353 570765.518 7897340.293
TO
565693.298 7899990.313 565819.400 7899871.346
BY STRAIGHT LINE TO
566205.059 7900990.404 566331.162 7900871.434
BY STRAIGHT LINE TO
566434.338 7901481.168 566560.441 7901362.197
BY ARC CENTERED AT
571468.086 7899129.464 571594.258 7899010.403
TO
566594.790 7901797.820 566720.894 7901678.847
BY STRAIGHT LINE TO
566819.948 7902209.033 566946.053 7902090.059
*1083NAD 83/WGS 84 UTM ZONE 4 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 4 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
567305.589 7908115.524 567431.696 7902996.646
BY ARC CENTERED AT
572203.045 7900491.774 572329.218 7900372.713
TO
567582.581 7903577.297 567708.688 7903458.319
BY STRAIGHT LINE TO
567641.620 7903665.705 567767.727 7903546.726
BY STRAIGHT LINE TO
567929.890 7904189.082 568055.996 7904070.103
BY ARC CENTERED AT
572796:523 7901508.593 572922.699 7901389.533
TO
568037.531 7904375.845 568163.637 7904256.866
BY STRAIGHT LINE TO
568409.345 7904992.971 568535.452 7904873.990
BY STRAIGHT LINE TO
568804.923 7905683.735 568931.031 7905564.753
BY ARC CENTERED AT
573626.305 7902922.682 573752.488 7902803.624
TO
569154.205 7906219.568 569280.315 7906100.583
BY STRAIGHT LINE TO
569225.633 7906316.458 569351.743 7906197.473
BY STRAIGHT LINE TO
569632.665 7907065.302 569758.771 7906946.319
BY ARC CENTERED AT
574514.163 7904411.981 574640.357 7904292.923
TO
569633.496 7907066.831 569759.602 7906947.848
BY STRAIGHT LINE TO
569727.844 7907240.280 569853.949 7907121.298
*1084NAD 83/WGS 84 UTM ZONE 4 (meters) NAD 27 (CORPSCON 4.11) UTM ZONE 4 (meters) X-COORD Y-COORD _X-COORD Y-COORD X-COORD
BY ARC CENTERED AT
574608.511 7904585.430 574734.706 7904466.373
TO
570092.495 7907821.900 570218.598 7907702.919
BY STRAIGHT LINE TO
570283.076 7908087.828 570409.179 7907968.847
BY STRAIGHT LINE TO
570322.697 7908147.608 570448.800 7908028.627
BY STRAIGHT LINE TO
570933.358 7909204.164 571059.457 7909085.185
BY ARC CENTERED AT
575743.698 7906423.919 575869.913 7906304.862
TO
571228.644 7909661.731 571354.742 7909542.752
BY STRAIGHT LINE TO
571555.231 7910117.149 571681.328 7909998.170
BY ARC CENTERED AT
576070.285 7906879.337 576196.503 7906760.282
TO
571675.053 7910278.024 571801.151 7910159.046
BY STRAIGHT LINE TO
571697.096 7910306.530 571823.194 7910187.552
BY STRAIGHT LINE TO
572147.451 7911085.497 572273.547 7910966.524
BY ARC CENTERED AT
576957.433 7908304.631 577083.646 7908185.583
TO
572157.038 7911102.013 572283.134 7910983.040
BY STRAIGHT LINE TO
572486.547 7911667.460 572612.642 7911548.490
BY STRAIGHT LINE TO
572851.307 7912319.054 572977.401 7912200.088
*1085NAD 83/WGS 84 UTM ZONE 4 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 4 (meters) X-COORD Y-COORD
BY ARC CENTERED AT
577699.371 7909605.125 577825.578 7909486.084
TO
572923.826 7912444.721 573049.920 7912325.756
BY STRAIGHT LINE TO
573277.440 7913039.418 573403.533 7912920.456
BY ARC CENTERED AT
578052.985 7910199.822 578179.190 7910080.785
TO
573285.409 7913052.777 573411.502 7912933.815
BY STRAIGHT LINE TO
573485.671 7913387.435 573611.764 7913268.474
BY ARC CENTERED AT
578253.247 7910534.480 578379.450 7910415.445
TO
573905.159 7913993.276 574031.252 7913874.317
BY STRAIGHT LINE TO
574167.197 7914322.686 574293.291 7914203.728
BY STRAIGHT LINE TO
574655.109 7914962.272 574781.205 7914843.315
BY ARC CENTERED AT
579072.500 7911592.436 579198.701 7911473.405
TO
574671.936 7914984.217 574798.032 7914865.260
BY STRAIGHT LINE TO
574873.597 7915245.856 574999.693 7915126.900
BY ARC CENTERED AT
579274.161 7911854.075 579400.361 7911735.045
TO
575096.078 7915516.419 575222.175 7915397.463
BY STRAIGHT LINE TO
575774.359 7916290.217 575900.460 7916171.260
*1086NAD 8S/WGS 84 UTM ZONE 4 (meters) _X-COOBD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 4 (meters) X-COORD Y-COORD
BY ARC CENTERED AT
579952.442 7912627.878 580078.641 7912508.846
TO
576275.570 7916798.176 576401.671 7916674.221
BY STRAIGHT LINE TO
576643.671 7917118.113 576769.772 7916999.159
BY STRAIGHT LINE TO
576916.254 7917454.625 577042.354 7917335.672
BY ARC CENTERED AT
581233.571 7913957.496 581359.751 7913838.497
TO
577230.208 7917810.056 577356.308 7917691.105
BY STRAIGHT LINE TO
■ 578444.507 7919071.887 578570.605 7918952.940
BY ARC CENTERED AT
582447.870 7915219.327 582574.022 7915100.367
TO
578598.439 7919225.699 578724.537 7919106.753
BY STRAIGHT LINE TO
579590.639 7920179.032 579716.736 7920060.089
BY STRAIGHT LINE TO
580499.044 7921057.007 580625.126 7920938.086
BY ARC CENTERED AT
584360.246 7917061.978 584486.352 7916943.088
TO
581067.809 7921537.354 581193.874 7921418.458
BY STRAIGHT LINE TO
581725.504 7922021.206 581851.551 7921902.337
BY ARC CENTERED AT
585017.941 7917545.830 585144.041 7917426.958
TO
582276.602 7922378.448 582402.635 7922259.600
*1087NAD 83/WGS 84 UTM ZONE 4 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 4 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
582787.869 7922668.468 582913.890 7922549.639
BY ARC CENTERED AT
585529.208 7917835.850 585655.311 7917716.987
TO
582909.219 7922735.319 583035.238 7922616.495
BY STRAIGHT LINE TO
583509.187 7923056.151 583635.193 7922937.348
BY STRAIGHT LINE TO
583851.228 7923245.006 583977.226 7923126.216
BY STRAIGHT LINE TO
583965.428 7923319.096 584091.424 7923200.310
BY ARC CENTERED AT
586989.379 7918658.103 587115.489 7918539.267
TO
584107.456 7923408.225 584233.448 7923289.444
BY STRAIGHT LINE TO
584174.701 7923449.022 584300.692 7923330.244
BY ARC CENTERED AT
589589.466 7922204.252 589715.555 7922085.521
TO
584184.013 7923488.858 584310.003 7923370.081
BY STRAIGHT LINE TO
584273.339 7923864.730 584399.321 7923745.962
BY ARC CENTERED AT
589678.792 7922580.124 589804.876 7922461.403
TO
586377.607 7927049.051 586503.552 7926930.365
BY STRAIGHT LINE TO
586546.706 7927173.964 586672.651 7927055.282
BY ARC CENTERED AT
589847.891 7922705.037 589973.978 7922586.323
*1088NAD 83/WGS 84 UTM ZONE 4 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 4 (meters) X-COORD Y-COORD
TO
590917.749 7928157.059 591043.756 7928038.477
BY STRAIGHT LINE TO
591217.S29 7928098.272 591343.345 7927979.696
BY ARC CENTERED AT
590147.471 7922646.250 590273.567 7922527.544
TO
592512.753 7927673.633 592638.811 7927555.082
BY STRAIGHT LINE TO
593033.141 7927428.801 593159.217 7927310.259
BY ARC CENTERED AT
590667.859 7922401.418 TO 590793.975 7922282.722
594216.288 7926676.671 594342.405 7926558.111
BY STRAIGHT LINE TO
594792.269 7926198.611 594918.408 7926080.039
BY ARC CENTERED AT
591248.840 7921923.358 TO 591369.982 7921804.670
595397.128 7925613.796 595523.293 7925495.209
BY STRAIGHT LINE TO
595621.872 7925360.865 595748.047 7925242.272
BY ARC CENTERED AT
595248.979 7919817.393 TO 595375.262 7919698.701
596566.908 7925214.818 596693.106 7925096.214
BY STRAIGHT LINE TO
597061.307 7925094.097 597187.518 7924975.487
BY ARC CENTERED AT
595743.378 7919696.672 595869.673 7919577.973 TO
597926.968 7924805.593 598053.201 7924686.969
*1089NAD 83/WGS 84 UTM ZONE 4 (meters) _X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 4 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
598748.227 7924454.581 598874.476 7924335.941
BY ARC CENTERED AT
596564.637 7919345.660 596690.956 7919226.945
TO
599827.370 7923842.738 599953.643 7923724.074
BY STRAIGHT LINE TO
600350.632 7923463.099 600476.918 7923344.421
BY ARC CENTERED AT
599503.685 7917972.032 599630.071 7917853.260
TO
600958.969 7923334.054 601085.264 7923215.366
BY STRAIGHT LINE TO
602578.330 7922894.550 602704.647 7922775.835
BY ARC CENTERED AT
601123.046 7917532.528 601249.454 7917413.733
TO
603393.428 7922603.475 603519.751 7922484.746
BY STRAIGHT LINE TO
603920.050 7922367.694 604046.378 7922248.956
BY ARC CENTERED AT
601649.668 7917296.747 601776.084 7917177.943
TO
604112.353 7922277.140 604238.682 7922158.398
BY STRAIGHT LINE TO
604341.882 7922163.644 604468.214 7922044.898
BY STRAIGHT LINE TO
605765.631 7921707.200 605891.971 7921588.431
BY ARC CENTERED AT
604069.450 7916416.443 604195.886 7916297.606
TO
606515.880 7921346.064 606389.537 7921464.842
*1090NAD 83/WGS 84 UTM ZONE 4 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 4 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
606980.279 7921216.256 607056.624 7921097.469
NAD 83/WGS 84 UTM ZONE 5 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 5 (meters) X-COORD Y-COORD
BEGINNING AT
393069.723 7921216.294 393191.024 7921085.209
BY STRAIGHT LINE TO
393663.548 7920868.363 393784.847 7920737.270
BY ARC CENTERED AT
390854.810 7916074.604 390976.202 7915943.447
TO
394571.202 7920204.685 394692.500 7920073.579
BY STRAIGHT LINE TO
394936.460 7919876.013 395057.759 7919744.900
BY ARC CENTERED AT
391220.068 7915745.932 391341.463 7915614.768
TO
395123.577 7919699.633 395244.876 7919568.517
BY ARC CENTERED AT
391985.071 7915114.994 392106.472 7914983.816
TO
395372.966 7919518.550 395494.265 7919387.430
BY STRAIGHT LINE TO
395973.823 7919056.278 396095.121 7918925.150
BY STRAIGHT LINE TO
396208.361 7918901.251 396329.659 7918770.119
BY ARC CENTERED AT
393144.690 7914266.269 393266.094 7914135.075
TO
396882.581 7918376.902 397003.878 7918245.761
*1091NAD 83/WGS 84 UTM ZONE 5 (meters) _X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 5 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
397643.651 7917684.844 397764.949 7917553.692
BY ARC CENTERED AT
393905.760 7913574.211 394027.164 7913443.005
TO
398232.885 7917059.196 398354.182 7916928.034
BY STRAIGHT LINE TO
398438.374 7916804.051 398559.671 7916672.885
BY ARC CENTERED AT
394111.249 7913319.066 394232.654 7913187.856
TO
398788.899 7916317.186 398910.197 7916186.013
BY STRAIGHT LINE TO
398872.848 7916186.210 398994.146 7916055.035
BY STRAIGHT LINE TO
398983.585 7916033.131 399104.883 7915901.954
BY ARC CENTERED AT
394481.967 7912776.665 394603.376 7912645.446
TO
399462.952 7915238.154 399584.250 7915106.964
BY STRAIGHT LINE TO
399715.858 7914726.382 399837.157 7914595.184
BY ARC CENTERED AT
394734.873 7912264.893 394856.286 7912133.666
TO
399923.880 7914250.678 400045.180 7914119.472
BY STRAIGHT LINE TO
400094.446 7913804.976 400215.747 7913673.763
BY ARC CENTERED AT
394905.439 7911819.191 395026.856 7911687.957
TO
400226.826 7913416.680 400348.127 7913285.460
*1092NAD 83/WGS 84 UTM ZONE 5 (meters) _X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 5 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
400319.443 7913108.164 400440.745 7912976.939
BY ARC CENTERED AT
394998.056 7911510.675 395119.476 7911379.437
TO
400392.085 7912842.435 400513.388 7912711.206
BY STRAIGHT LINE TO
400492.861 7912434.262 400614.165 7912303.026
BY ARC CENTERED AT
395098.832 7911102.502 395220.256 7910971.257
TO
400550.802 7912172.625 400672.107 7912041.385
BY STRAIGHT LINE TO
400697.114 7911427.207 400818.421 7911295.955
BY ARC CENTERED AT
395245.144 7910357.084 395366.577 7910225.828
TO
400719.034 7911308.749 400840.342 7911177.495
BY ARC CENTERED AT
402036.467 7905911.203 402157.878 7905779.891
TO
400747.974 7911315.731 400869.281 7911184.477
BY ARC CENTERED AT
402662.912 7906100.163 402784.358 7905968.862
TO
402680.727 7911656.134 402802.093 7911524.905
BY STRAIGHT LINE TO
403128.878 7911654.697 403250.271 7911523.476
BY ARC CENTERED AT
403111.063 7906098.726 403232.538 7905967.432
TO
403698.330 7911503.948 403576.909 7911635.162
*1093NAD 83/WGS 84 UTM ZONE 5 (meters) _X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 5 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
404046.319 7911595.665 404167.770 7911464.459
BY ARC CENTERED AT
403580.473 7906059.229 403701.979 7905927.942
TO
405049.084 7911417.617 405170.599 7911286.426
BY STRAIGHT LINE TO
405561.958 7911277.050 405683.507 7911145.866
BY ARC CENTERED AT
404093.347 7905918.662 404214.888 7905787.382
TO
406245.940 7911040.720 406367.536 7910909.545
BY STRAIGHT LINE TO
406971.299 7910735.881 407092.948 7910604.716
BY ARC CENTERED AT
404818.706 7905613.823 404940.298 7905482.552
TO
407189.487 7910638.615 407311.152 7910507.453
BY STRAIGHT LINE TO
407761.274 7910368.836 407882.981 7910237.682
BY STRAIGHT LINE TO
408309.080 7910110.506 408430.828 7909979.359
BY STRAIGHT LINE TO
408380.178 7910080.976 408501.931 7909949.830
BY ARC CENTERED AT
407611.949 7904578.344 407733.726 7904447.110
TO
408623.305 7910041.520 408745.075 7909910.379
BY STRAIGHT LINE TO
409188.169 7909936.951 409309.978 7909805.820
BY ARC CENTERED AT
408176.813 7904473.775 408298.625 7904342.549
*1094NAD 83/WGS 84 UTM ZONE 5 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 5 (meters) X-COORD Y-COORD
TO
409958.662 7909786.298 410080.526 7909605.180
BY STRAIGHT LINE TO
411129.649 7909339.811 411251.535 7909208.681
BY ARC CENTERED AT
409347.800 7904077.288 409469.685 7903946.078
TO
411842.503 7909041.721 411964.385 7908910.574
BY STRAIGHT LINE TO
412434.517 7908744.225 412556.397 7908613.063
BY ARC CENTERED AT
409939.814 7903779.792 410061.734 7903648.587
TO
413324.111 7908186.114 413445.989 7908054.928
BY STRAIGHT LINE TO
413575.886 7907992.737 413697.763 7907861.543
BY ARC CENTERED AT
410191.589 7903586.415 410313.514 7903455.207
TO
414129.824 7907505.527 414251.701 7907374.314
BY ARC CENTERED AT
412239.140 7902281.118 412361.035 7902149.850
TO
414807.873 7907207.653 414929.743 7907076.423
BY ARC CENTERED AT
412562.785 7902125.457 412684.676 7901994.180
TO
416670.374 7905866.693 416792.198 7905735.419
BY STRAIGHT LINE TO
416910.747 7905602.782 417032.564 7905471.502
BY ARC CENTERED AT
412803.158 7901861.546 412925.045 7901730.260
*1095NAD 83/WGS 84 UTM ZONE 5 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 5 (meters) X-COORD Y-COORD
TO
417396.583 7904987.180 417518.386 7904855.886
BY STRAIGHT LINE TO
417535.406 7904783.166 417657.205 7904651.867
BY ARC CENTERED AT
412941.981 7901657.532 413063.866 7901526.240
TO
417592.717 7904697.235 417714.514 7904565.934
BY STRAIGHT LINE TO
418509.835 7904602.862 418631.609 7904471.550
BY ARC CENTERED AT
417941.114 7899076.046 418062.889 7898944.665
TO
419124.356 7904504.589 419246.114 7904373.269
BY ARC CENTERED AT
418649.792 7898968.893 418771.550 7898837.507
TO
419280.610 7904488.966 419402.366 7904357.642
BY STRAIGHT LINE TO
419481.945 7904465.958 419603.697 7904334.630
BY ARC CENTERED AT
418851.127 7898945.885 418972.880 7898814.497
TO
419865.258 7904408.547 419987.004 7904277.209
BY STRAIGHT LINE TO
420761.988 7904242.071 420883.719 7904110.710
BY ARC CENTERED AT
419747.857 7898779.409 419869.600 7898647.996
TO
420997.347 7904193.087 421119.074 7904061.719
BY STRAIGHT LINE TO
421556.193 7904064.104 421677.911 7903932.721
*1096NAD 83/WGS 84 UTM ZONE 5 (meters) NAD 27 (CORPSCON 4.11) UTM ZONE 5 (meters) X-COORD Y-COORD _X-COORD Y-COORD X-COORD
BY ARC CENTERED AT
420306.703 7898650.426 420428.440 7898518.996
TO
421693.004 7904030.696 421814.720 7903899.310
BY STRAIGHT LINE TO
422015.327 7903947.645 422137.038 7903816.250
BY ARC CENTERED AT
420629.026 7898567.375 420750.760 7898435.936
TO
424031.697 7902959.523 424153.372 7902828.075
BY STRAIGHT LINE TO
424422.170 7902657.017 424543.834 7902525.564
BY ARC CENTERED AT
421019.499 7898264.869 421141.229 7898133.415
TO
424694.616 7902481.720 424816.272 7902300.263
BY ARC CENTERED AT
421907.686 7897625.250 422029.409 7897493.762
TO
424757.219 7902394.872 424878.873 7902263.414
BY ARC CENTERED AT
422148.208 7897489.549 422269.929 7897358.053
TO
425007.423 7902253.374 425129.070 7902121.913
BY STRAIGHT LINE TO
425067.877 7902217.089 425189.522 7902085.628
BY ARC CENTERED AT
422848.342 7897123.682 422970.057 7896992.161
TO
425117.395 7902195.223 425239.039 7902063.761
BY STRAIGHT LINE TO
425500.997 7902023.596 425622.630 7901892.131
*1097NAD 83/WGS 84 UTM ZONE 5 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 5 (meters) X-COORD Y-COORD
BY ARC CENTERED AT
423231.944 7896952.055 423353.657 7896820.521
TO
425788.616 7901884.860 425910.240 7901753.392
BY ARC CENTERED AT
423584.713 7896784.669 423706.417 7896653.130
TO
426140.083 7901718.149 426261.697 7901586.678
BY ARC CENTERED AT
424492.481 7896412.063 424614.156 7896280.519
TO
428166.100 7900580.235 428287.657 7900448.748
BY ARC CENTERED AT
425257.634 7895846.319 425379.286 7895714.768
TO
429159.110 7899802.027 429280.652 7899670.540
BY STRAIGHT LINE TO
429676.105 7899409.058 429797.639 7899277.572
BY ARC CENTERED AT
426313.976 7894985.798 426435.595 7894854.236
TO
430148.760 7899006.192 430270.287 7898874.706
BY STRAIGHT LINE TO
430193.008 7898963.987 430314.535 7898832.501
BY STRAIGHT LINE TO
430198.613 7898960.367 430320.140 7898828.881
BY ARC CENTERED AT
427184.162 7894293.224 427305.754 7894161.654
TO
430647.263 7898637.884 430768.783 7898506.399
BY STRAIGHT LINE TO
431068.684 7898301.971 431190.198 7898170.487
*1098NAD 83/WGS 84 UTM ZONE 5 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 5 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
431302.S86 7898138.267 431423.897 7898006.783
BY ARC CENTERED AT
428492.017 7893345.464 428613.582 7893213.893
TO
431576.456 7897966.651 431697.963 7897835.168
BY STRAIGHT LINE TO
431832.819 7897795.540 431954.323 7897664.058
BY ARC CENTERED AT
428748.380 7893174.353 428869.942 7893042.783
TO
431976.150 7897696.591 432097.652 7897565.109
BY STRAIGHT LINE TO
432283.764 7897477.030 432405.262 7897345.549
BY ARC CENTERED AT
429055.994 7892954.792 429177.552 7892823.223
TO
432624.758 7897213.085 432746.252 7897081.607
BY STRAIGHT LINE TO
432700.169 7897149.885 432821.662 7897018.407
BY ARC CENTERED AT
429131.405 7892891.592 429252.962 7892760.023
TO
432882.539 7896990.144 433004.031 7896858.667
BY STRAIGHT LINE TO
432998.411 7896884.094 433119.901 7896752.618
BY ARC CENTERED AT
429247.277 7892785.542 429368.833 7892653.973
TO
433344.498 7896538.130 433465.985 7896406.656
BY STRAIGHT LINE TO
433374.270 7896505.623 433495.757 7896374.149
*1099NAD 83/WGS 84 UTM ZONE 5 (meters) _X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 5 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
433632.458 7896329.992 433753.942 7896198.520
BY ARC CENTERED AT
430507.486 7891736.117 430629.024 7891604.564
TO
433736.057 7896257.783 433857.540 7896126.312
BY ARC CENTERED AT
430709.329 7891598.593 430830.864 7891467.044
TO
434327.540 7895814.952 434449.017 7895683.486
BY STRAIGHT LINE TO
434528.600 7895642.415 434650.076 7895510.950
BY STRAIGHT LINE TO
434961.533 7895320.646 435083.005 7895189.184
BY ARC CENTERED AT
431647.285 7890861.398 431768.806 7890729.866
TO
435509.640 7894855.312 435631.107 7894723.854
BY STRAIGHT LINE TO
435709.646 7894661.894 435831.111 7894530.437
BY STRAIGHT LINE TO
436012.854 7894377.134 436134.317 7894245.678
BY ARC CENTERED AT
432209.304 7890327.178 432330.816 7890195.656
TO
436033.206 7894357.924 436154.669 7894226.469
BY STRAIGHT LINE TO
436413.161 7893997.467 436534.621 7893866.013
BY ARC CENTERED AT
432589.259 7889966.721 432710.766 7889835.206
TO
436686.640 7893719.134 436808.098 7893587.681
*1100NAD 83/WGS 84 UTM ZONE 5 (meters) NAD 27 (CORPSCON 4.11) UTM ZONE 5 (meters) X-COORD Y-COORD _X-COORD Y-COORD X-COORD
BY STRAIGHT LINE TO
486957.614 7893428.249 437079.069 7893291.799
BY ARC CENTERED AT
433518.551 7889059.537 433640.047 7888928.036
TO
437412.243 7893022.906 437533.693 7892891.463
BY STRAIGHT LINE TO
437666.506 7892773.113 437787.954 7892641.674
BY ARC CENTERED AT
433772.814 7888809.744 433894.307 7888678.246
TO
437671.551 7892768.151 437792.999 7892636.712
BY STRAIGHT LINE TO
437992.096 7892452.438 438113.540 7892321.003
BY STRAIGHT LINE TO
438488.462 7891963.815 438609.900 7891832.389
BY ARC CENTERED AT
434590.784 7888004.366 434712.268 7887872.876
TO
438713.199 7891729.260 438834.634 7891597.839
BY ARC CENTERED AT
435570.084 7887147.779 435691.559 7887016.295
TO
439944.794 7890572.841 440066.209 7890441.445
BY STRAIGHT LINE TO
440000.760 7890517.380 440122.174 7890385.985
BY STRAIGHT LINE TO
440165.219 7890368.184 440286.631 7890236.792
BY ARC CENTERED AT
436432.121 7886253.197 436553.588 7886121.715
TO
440451.370 7890089.181 440572.777 7889957.795
*1101NAD 83/WGS 84 UTM ZONE 5 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 5 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
440660.683 7889869.868 440782.087 7889738.486
BY ARC CENTERED AT
436641.434 7886033.884 436762.898 7885902.405
TO
441026.125 7889446.159 441147.523 7889314.783
BY STRAIGHT LINE TO
441456.193 7888893.532 441577.586 7888762.164
BY ARC CENTERED AT
437071.502 7885481.257 437192.959 7885349.785
TO
441540.577 7888782.242 441661.970 7888650.875
BY STRAIGHT LINE TO
441697.817 7888569.361 441819.209 7888437.997
BY ARC CENTERED AT
437411.858 7885038.871 437533.309 7884902.405
TO
441811.054 7888427.425 441932.445 7888296.064
BY STRAIGHT LINE TO
442170.170 7887961.889 442291.558 7887830.534
BY ARC CENTERED AT
437770.974 7884568.335 437892.419 7884436.874
TO
442238.936 7887870.826 442360.324 7887739.473
BY STRAIGHT LINE TO
442423.319 7887621.373 442544.706 7887490.023
BY ARC CENTERED AT
437955.357 7884318.882 438076.798 7884187.424
TO
442425.381 7887618.582 442546.768 7887487.232
BY STRAIGHT LINE TO
442631.852 7887338.881 442753.237 7887207.535
*1102NAD 83/WGS 84 UTM ZONE 5 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 5 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
442873.180 7887032.005 442994.564 7886900.664
BY STRAIGHT LINE TO
443053.615 7886806.067 443174.998 7886674.729
BY ARC CENTERED AT
438712.151 7883338.961 438833.579 7883207.514
TO
443057.493 7886801.206 443178.876 7886669.868
BY STRAIGHT LINE TO
443071.947 7886783.065 443193.330 7886651.727
BY ARC CENTERED AT
439255.221 7882745.524 439376.639 7882614.084
TO
443237.022 7886620.365 443358.404 7886489.031
BY STRAIGHT LINE TO
443406.565 7886446.142 443527.946 7886314.811
BY ARC CENTERED AT
439424.764 7882571.301 439546.179 7882439.863
TO
443497.300 7886350.665 443618.680 7886219.336
BY STRAIGHT LINE TO
443535.961 7886309.005 443657.341 7886177.677
BY ARC CENTERED AT
439463.425 7882529.641 439584.839 7882398.203
TO
443643.736 7886189.441 443765.116 7886058.115
BY STRAIGHT LINE TO
443930.671 7885861.697 444052.049 7885730.377
BY ARC CENTERED AT
439750.360 7882201.897 439871.769 7882070.463
TO
444109.793 7885646.382 444231.170 7885515.065
*1103NAD 83/WGS 84 UTM ZONE 5 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 5 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
444200.405 7885531.701 444321.782 7885400.386
BY ARC CENTERED AT
439840.972 7882087.216 439962.379 7881955.783
TO
444252.851 7885464.265 444374.228 7885332.951
BY STRAIGHT LINE TO
444330.803 7885362.426 444452.179 7885231.113
BY STRAIGHT LINE TO
444419.938 7885252.952 444541.314 7885121.641
BY ARC CENTERED AT
441333.223 7880633.285 441454.609 7880501.872
TO
446234.318 7883250.231 446355.691 7883118.949
BY STRAIGHT LINE TO
447035.530 7881749.697 447156.905 7881618.420
BY ARC CENTERED AT
442134.435 7879132.751 442255.817 7879001.351
TO
447109.422 7881606.340 447230.798 7881475.063
BY STRAIGHT LINE TO
447190.479 7881443.314 447311.855 7881312.037
BY STRAIGHT LINE TO
447252.753 7881319.360 447374.129 7881188.084
BY ARC CENTERED AT
442438.177 7878546.456 442559.558 7878415.061
TO
447437.030 7880971.452 447558.407 7880840.176
BY STRAIGHT LINE TO
467442.071 7870395.422 467563.354 7870264.061
BY STRAIGHT LINE TO
467991.965 7870438.867 468113.242 7870307.500
*1104NAD 83/WGS 84 UTM ZONE 5 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 5 (meters) X-COORD Y-COORD
BY ARC CENTERED AT
468429.562 7864900.127 468550.794 7864768.709
TO
468171.254 7870450.119 468292.531 7870318.750
BY STRAIGHT LINE TO
468281.360 7870455.244 468402.636 7870323.874
BY STRAIGHT LINE TO
469599.091 7870625.241 469720.362 7870493.857
BY STRAIGHT LINE TO
470316.901 7870797.832 470438.170 7870666.441
BY ARC CENTERED AT
471849.948 7865457.523 471971.166 7865326.068
TO
470479.961 7870841.970 470601.230 7870710.578
BY STRAIGHT LINE TO
470969.734 7870966.585 471091.002 7870835.188
BY ARC CENTERED AT
472339.721 7865582.138 472460.937 7865450.678
TO
472334.002 7871138.135 472455.265 7871006.723
BY STRAIGHT LINE TO
473269.492 7871139.098 473390.755 7871007.681
BY ARC CENTERED AT
473275.211 7865583.101 473396.428 7865451.637
TO
473731.159 7871120.361 473852.422 7870988.942
BY STRAIGHT LINE TO
474166.649 7871084.502 474287.913 7870953.081
BY ARC CENTERED AT
473710.701 7865547.242 473831.919 7865415.777
TO
474649.099 7871023.422 474770.363 7870891.998
*1105NAD 83/WGS 84 ITEM ZONE 5 (meters) _X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 5 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
475382.080 7870906.395 475453.294 7870774.968
BY ARC CENTERED AT
474393.632 7865430.215 474514.850 7865298.747
TO
475921.551 7870771.994 476042.814 7870640.563
BY ARC CENTERED AT
476559.072 7865252.691 476680.292 7865121.216
TO
476691.369 7870807.116 476812.634 7870675.682
BY STRAIGHT LINE TO
477015.489 7870799.396 477136.754 7870667.961
BY ARC CENTERED AT
476883.192 7865244.971 477004.413 7865113.495
TO
477982.441 7870691.143 478103.708 7870559.702
BY STRAIGHT LINE TO
479357.355 7870413.632 479478.625 7870282.181
BY ARC CENTERED AT
478258.106 7864967.460 478379.332 7864835.975
TO
479637.382 7870349.535 479758.652 7870218.082
BY STRAIGHT LINE TO
480033.985 7870247.897 480155.256 7870116.441
BY ARC CENTERED AT
479629.240 7864706.659 TO 479750.473 7864575.165
480172.913 7870235.995 480294.185 7870104.538
BY ARC CENTERED AT
480065.567 7864681.032 480186.802 7864549.535 TO
480960.078 7870051.502 480838.804 7870182.963
*1106NAD 83/WGS 84 UTM ZONE 5 (meters) _X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 5 (meters) X-COORD Y-COORD
BY ABC CENTERED AT
481005.272 7864629.457 481126.512 7864497.955
TO
481079.268 7870184.964 481200.542 7870053.502
BY ARC CENTERED AT
481994.781 7864704.912 482116.022 7864573.405
TO
481697.024 7870252.928 481818.301 7870121.463
BY ARC CENTERED AT
482705.105 7864789.146 482826.340 7864657.636
TO
481820.741 7870274.311 481942.017 7870142.846
BY ARC CENTERED AT
488194.198 7864890.748 483315.430 7864759.236
TO
481993.228 7870315.396 482114.502 7870183.930
BY ARC CENTERED AT
483439.289 7864950.879 483560.519 7864819.367
TO
483009.534 7870490.233 483130.801 7870358.763
BY ARC CENTERED AT
484377.345 7865105.233 484498.568 7864973.717
TO
483242.915 7870544.186 483364.181 7870412.715
BY ARC CENTERED AT
484757.617 7865198.644 484878.837 7865067.127
TO
483397.536 7870585.602 483518.800 7870454.131
BY ARC CENTERED AT
486374.716 7865894.596 486495.928 7865763.076
TO
483989.438 7870912.522 484110.700 7870781.050
*1107NAD 83/WGS 84 UTM ZONE 5 (meters) _X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 5 (meters) X-COORD Y-COORD
BY ARC CENTERED AT
487081.228 7866296.250 487202.442 7866164.734
TO
484924.778 7871416.686 485046.035 7871285.213
BY ARC CENTERED AT
487633.600 7866565.766 487754.815 7866434.253
TO
485334.042 7871623.549 485455.297 7871492.075
BY ARC CENTERED AT
487813.601 7866651.535 487934.817 7866520.023
TO
485399.248 7871655.537 485520.503 7871524.063
BY ARC CENTERED AT
488494.194 7867041.380 488615.411 7866909.871
TO
485756.576 7871876.107 485877.829 7871744.633
BY ARC CENTERED AT
489024.246 7867382.615 489145.464 7867251.109
TO
485943.466 7872006.242 486064.718 7871874.768
BY ARC CENTERED AT
489427.178 7867678.092 489548.397 7867546.589
TO
486539.924 7872424.975 486661.176 7872293.503
BY ARC CENTERED AT
489856.340 7867967.339 489977.560 7867835.838
TO
487075.850 7872777.538 487197.102 7872646.068
BY ARC CENTERED AT
490292.432 7868247.335 490413.652 7868115.836
TO
488168.695 7873198.108 488047.444 7873329.575
*1108NAD 83/WGS 84 UTM ZONE 5 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 5 (meters) X-COORD Y-COORD
BY ARC CENTERED AT
490798.254 7868502.342 490919.474 7868370.845
TO
488987.793 7873755.091 489109.043 7873623.626
BY ARC CENTERED AT
491228.617 7868671.013 491349.835 7868539.515
TO
491003.718 7874222.459 491124.961 7874090.995
BY ARC CENTERED AT
491762.851 7868718.565 491884.065 7868587.065
TO
491934.829 7874271.903 492056.065 7874140.434
BY ARC CENTERED AT
492270.584 7868726.057 492391.795 7868594.554
TO
492348.830 7874281.506 492470.063 7874150.036
BY ARC CENTERED AT
492524.946 7868728.298 492646.155 7868596.794
TO
492507.911 7874284.272 492629.143 7874152.801
BY ARC CENTERED AT
493715.004 7868860.983 493836.205 7868729.475
TO
493100.385 7874382.883 493221.613 7874251.410
BY ARC CENTERED AT
494246.188 7868946.315 494367.386 7868814.805
TO
494872.983 7874466.846 494994.199 7874335.364
BY ARC CENTERED AT
494677.760 7868914.277 494798.955 7868782.765
TO
496221.702 7874251.447 496342.909 7874119.957
*1109NAD 83/WGS 84 UTM ZONE 5 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 5 (meters) X-COORD Y-COORD
BY ARC CENTERED AT
495109.183 7868807.970 495230.374 7868676.455
TO
497132.722 7873982.371 497253.924 7873850.874
BY ARC CENTERED AT
495413.975 7868698.902 495535.164 7868567.385
TO
498134.982 7873542.997 498256.177 7873411.492
BY ARC CENTERED AT
496024.518 7868403.437 496145.702 7868271.916
TO
498416.859 7873418.000 498538.052 7873286.492
BY ARC CENTERED AT
497472.314 7867942.877 497593.489 7867811.347
TO
499585.718 7873081.229 499706.903 7872949.713
BY ARC CENTERED AT
498085.437 7867731.622 498206.607 7867600.088
TO
501115.514 7872388.635 501236.692 7872257.103
BY ARC CENTERED AT
503689.198 7867464.685 503810.355 7867333.110
TO
502721.992 7872935.850 502843.169 7872804.305
BY ARC CENTERED AT
504070.278 7867545.928 504191.435 7867414.350
TO
504958.038 7873030.544 505079.207 7872898.978
BY ARC CENTERED AT
504732.501 7867479.124 504853.654 7867347.540
TO
507620.273 7872225.692 507741.415 7872094.097
*1110NAD 83/WGS 84 UTM ZONE 5 (meters) _X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 5 (meters) X-COORD Y-COORD
BY ARC CENTERED AT
505397.486 7867133.703 505518.631 7867002.111
TO
508596.136 7871676.585 508717.267 7871544.978
BY ARC CENTERED AT
505961.271 7866785.100 506082.409 7866653.502
TO
509219.221 7871285.644 509340.345 7871154.031
BY ARC CENTERED AT
511332.756 7866147.346 511453.841 7866015.705
TO
^ 514578.450 7870656.737 514699.526 7870525.088
BY ARC CENTERED AT
514948.326 7865113.062 515069.377 7864981.398
TO
517427.168 7870085.433 517548.216 7869953.764
BY ARC CENTERED AT
515594.602 7864840.356 515715.646 7864708.687
TO
517959.562 7869867.890 518080.604 7869736.217
BY ARC CENTERED AT
515745.924 7864771.917 515866.966 7864640.247
TO
519843.476 7868524.144 519964.516 7868392.436
BY ARC CENTERED AT
517645.323 7863421.472 TO 517766.341 7863289.790
520073.034 7868419.007 520194.074 7868287.295
BY ARC CENTERED AT
520388.783 7862871.986 520509.804 7862740.259 TO
523270.118 7867622.464 523391.154 7867490.701
*1111NAD 83/WGS 84 UTM ZONE 5 (meters) _X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 5 (meters) X-COORD Y-COORD
BY ARC CENTERED AT
520437.063 7862843.036 520558.084 7862711.308
TO
523780.984 7867280.077 523902.009 7867148.314
BY ARC CENTERED AT
522569.446 7861857.779 522690.468 7861726.017
TO
525871.085 7866326.371 525992.066 7866194.608
BY ARC CENTERED AT
522975.443 7861584.600 523096.458 7861452.837
TO
526803.306 7865611.584 526924.267 7865479.821
BY ARC CENTERED AT
523132.439 7861440.988 523253.449 7861309.227
TO
527043.261 7865387.455 527164.216 7865255.692
BY ARC CENTERED AT
524999.981 7860220.818 525120.942 7860089.065
TO
527595.807 7865133.131 527716.754 7865001.363
BY ARC CENTERED AT
525448.042 7860009.047 525568.993 7859877.295
TO
528255.307 7864803.669 528376.248 7864671.890
BY ARC CENTERED AT
526712.241 7859466.246 526833.166 7859334.494
TO
528559.696 7864706.098 528680.635 7864574.314
BY ARC CENTERED AT
527009.587 7859370.716 527130.506 7859238.964
TO
530666.983 7863524.046 530546.060 7863655.864
*1112NAD 83/WGS 84 UTM ZONE 5 (meters) _X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 5 (meters) X-COORD Y-COORD
BY ARC CENTERED AT
527223.352 7859202.916 527344.266 7859071.164
TO
530805.841 7863449.669 530926.761 7863317.846
BY ARC CENTERED AT
528094.174 7858600.339 528215.078 7858468.573
TO
531708.127 7862820.348 531829.038 7862688.510
BY ARC CENTERED AT
528712.002 7858141.420 528832.901 7858009.642
TO
533377.376 7861158.608 533498.270 7861026.727
BY ARC CENTERED AT
529201.709 7857493.510 529322.601 7857361.722
TO
534103.110 7860109.882 534223.996 7859977.980
BY ARC CENTERED AT
529393.342 7857162.473 529514.232 7857030.681
TO
534923.759 7856629.909 535044.627 7856497.976
BY STRAIGHT LINE TO
551754.203 7832614.205 551874.772 7832481.697
BY ARC CENTERED AT
550057.891 7827323.490 550178.359 7827191.030
TO
552441.273 7832342.317 552561.840 7832209.783
BY STRAIGHT LINE TO
572587.354 7822775.178 572707.939 7822641.876
BY ARC CENTERED AT
573244.300 7817258.154 573364.754 7817124.808
TO
572927.453 7822805.112 573048.036 7822671.797
*1113NAD 83/WGS 84 UTM ZONE 5 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 5 (meters) X-COORD Y-COORD
BY ARC CENTERED AT
676314.880 7818401.196 576435.343 7818267.726
TO
575097.647 7828822.218 575218.232 7823688.815
BY ARC CENTERED AT
577502.353 7818813.573 577622.823 7818680.056
TO
575766.370 7824091.404 575886.957 7823957.974
BY STRAIGHT LINE TO
576292.638 7824264.504 576413.225 7824131.053
BY ARC CENTERED AT
578028.621 7818986.673 578149.094 7818853.135
TO
577625.817 7824528.052 577746.404 7824394.547
BY ARC CENTERED AT
582664.319 7822186.550 582784.873 7822052.843
TO
578956.379 7826324.221 579076.985 7826190.662
BY STRAIGHT LINE TO
579349.579 7826676.584 579470.190 7826543.010
BY ARC CENTERED AT
583057.519 7822538.913 583178.082 7822405.192
TO
581957.222 7827984.873 582077.855 7827851.198
BY STRAIGHT LINE TO
582182.421 7828030.372 582303.056 7827896.688
BY ARC CENTERED AT
583282.718 7822584.412 583403.283 7822450.683
TO
583376.566 7828139.619 583497.205 7828005.888
BY STRAIGHT LINE TO
583502.368 7828168.522 583623.008 7828034.786
*1114NAD 83/WGS 84 UTM ZONE 5 (meters) _X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 5 (meters) X-COORD Y-COORD
BY ARC CENTERED AT
584746.423 7822753.592 584867.003 7822619.806
TO
584635.469 7828308.484 584756.121 7828174.703
BY ARC CENTERED AT
586266.183 7822997.184 586386.785 7822863.338
TO
584656.034 7828314.754 584776.686 7828180.972
BY ARC CENTERED AT
586739.384 7823164.144 586859.995 7823030.280
TO
585429.481 7828563.523 585550.143 7828429.710
BY STRAIGHT LINE TO
585581.359 7828600.369 585702.023 7828466.549
BY ARC CENTERED AT
586891.262 7823200.990 587011.876 7823067.120
TO
587987.361 7828647.797 588108.047 7828513.880
BY ARC CENTERED AT
589725.878 7823370.800 589846.507 7823236.812
TO
588231.110 7828721.950 588351.798 7828588.023
BY STRAIGHT LINE TO
588697.219 7828852.151 588817.908 7828718.203
BY ARC CENTERED AT
590191.987 7823501.001 590312.616 7823366.993
TO
589953.456 7829051.878 590074.147 7828917.874
BY ARC CENTERED AT
590841.878 7823567.369 590962.506 7823433.333
TO
591013.893 7829120.706 591134.584 7828986.655
*1115NAD 83AVGS 84 UTM ZONE 5 (meters) X-COQRD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 5 (meters) X-COORD Y-COORD
BY ARC CENTERED AT
593086.687 7828965.838 593207.315 7823831.703
TO
592335.550 7829470.829 592456.245 7829336.719
BY ARC CENTERED AT
594954.569 7824570.842 595075.205 7824436.624
TO
594382.236 7830097.285 594502.943 7829963.081
BY ARC CENTERED AT
596115.206 7824818.464 596235.846 7824684.194
TO
594512.927 7830138.411 594633.635 7830004.201
BY STRAIGHT LINE TO
594920.815 7830261.260 595041.526 7830127.031
BY ARC CENTERED AT
596523.094 7824941.313 596643.736 7824807.025
TO
595284.196 7830357.425 595404.910 7830223.179
BY STRAIGHT LINE TO
595768.154 7830468.127 595888.871 7830333.859
BY ARC CENTERED AT
597007.052 7825052.015 597127.696 7824917.705
TO
597278.623 7830601.374 597399.346 7830467.036
BY STRAIGHT LINE TO
597480.943 7830591.473 597601.668 7830457.125
BY ARC CENTERED AT
597209.372 7825042.114 597330.016 7824907.795
TO
598186.978 7830511.431 598307.713 7830377.047
BY ARC CENTERED AT
603721.922 7830028.183 603842.746 7829893.526
*1116NAD 83/WGS 84 UTM ZONE 5 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 5 (meters) X-COORD Y-COORD
TO
599891.749 7834052.970 600012.564 7833918.486
BY STRAIGHT LINE TO
'
600152.080 7884300.713 600272.903 7834166.214
BY ARC CENTERED AT
603982.258 7830275.926 TO 604103.086 7830141.256
602162.492 7835525.460 602283.367 7835390.855
BY STRAIGHT LINE TO
602627.229 7835686.562 602748.116 7835551.934
BY ARC CENTERED AT
604446.990 7830437.028 TQ 604567.836 7830302.337
603739.615 7835947.814 603860.528 7835813.134
BY STRAIGHT LINE TO
604118.606 7835996.462 604239.528 7835861.764
BY ARC CENTERED AT
604825.981 7830485.676 TO 604946.836 7830350.967
605429.921 7836008.754 605550.870 7835873.994
BY STRAIGHT LINE TO
605847.403 7835963.103 605968.359 7835828.324
BY ARC CENTERED AT
605243.463 7830440.025 TO 605364.327 7830305.298
606938.507 7835731.146 607059.469 7835596.323
BY STRAIGHT LINE TO
607259.512 7835628.310 607380.471 7835493.476
BY ARC CENTERED AT
605564.468 7830337.189 605685.338 7830202.448 TO
608679.472 7834937.829 608800.411 7834802.949
*1117NAD 83/WGS 84 UTM ZONE 5 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 5 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
608987.908 7834728.998 609108.842 7834594.104
BY ARC CENTERED AT
605872.904 7830128.853 605993.777 7829993.599
TO
609667.961 7834186.269 609788.880 7834051.360
BY STRAIGHT LINE TO
609846.642 7834448.856 609967.564 7834313.939
BY ARC CENTERED AT
614440.052 7831323.201 614560.829 7831188.192
TO
611162.022 7835809.199 611282.960 7835674.229
NAD 83/WGS 84 UTM ZONE 6 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD
BEGINNING AT
388837.978 7835809.199 388952.283 7835662.600
BY ARC CENTERED AT
391657.632 7831021.852 391771.770 7830875.233
TO
389043.550 7835924.475 389157.855 7835777.870
BY STRAIGHT LINE TO
389497.304 7836166.417 389611.609 7836019.799
BY ARC CENTERED AT
392111.386 7831263.794 392225.521 7831117.163
TO
390873.296 7836680.091 390987.598 7836533.434
BY STRAIGHT LINE TO
391277.472 7836772.480 391391.772 7836625.811
BY ARC CENTERED AT
392515.562 7831356.183 392629.691 7831209.543
*1118NAD 83/WGS 84 UTM ZONE 6 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD
TO
392594.942 7836911.616 392709.233 7836764.911
BY STRAIGHT LINE TO
393155.455 7836903.607 393269.741 7836756.887
BY ARC CENTERED AT
393076.075 7831348.174 TO 393190.191 7831201.523
394175.903 7836794.229 394290.180 7836647.482
BY STRAIGHT LINE TO
394386.997 7836786.282 394501.273 7836639.529
BY ARC CENTERED AT
394177.986 7831234.215 TO 394292.112 7831087.533
395906.384 7836514.535 396020.647 7836367.743
BY ARC CENTERED AT
398685.597 7831703.598 TO 398799.765 7831556.785
397398.187 7837108.384 397512.455 7836961.544
BY STRAIGHT LINE TO
397683.101 7837176.250 397797.369 7837029.402
BY ARC CENTERED AT
398970.511 7831771.464 TO 399084.676 7831624.645
398741.278 7837322.733 398855.529 7837175.860
BY ARC CENTERED AT
399567.750 7831828.547 TO 399681.906 7831681.716
400080.994 7837360.790 400195.214 7837213.890
BY STRAIGHT LINE TO
400721.567 7837301.362 400835.771 7837154.451
BY ARC CENTERED AT
400208.323 7831769.119 400322.467 7831622.276
*1119NAD 83/WGS 84 UTM ZONE 6 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD
TO
401598.052 7837148.505 401712.234 7837001.578
BY STRAIGHT LINE TO
402075.792 7837025.084 402189.961 7836878.149
BY ARC CENTERED AT
400686.063 7831645.698 400800.198 7831498.847
TO
402261.590 7836973.629 402375.754 7836-826.691
BY ARC CENTERED AT
401379.176 7831488.150 401493.298 7831341.287
TO
402816.539 7836855.004 402930.689 7836708.056
BY STRAIGHT LINE TO
403060.021 7836818.641 403174.164 7836671.689
BY ARC CENTERED AT
402239.343 7831323.586 402353.449 7831176.708
TO
404264.557 7836497.332 404378.667 7836350.358
BY STRAIGHT LINE TO
404664.518 7836340.771 404778.616 7836193.791
BY ARC CENTERED AT
403791.842 7830853.734 403905.910 7830706.828
TO
405169.302 7836236.274 405283.387 7836089.285
BY STRAIGHT LINE TO
406330.941 7835938.996 406444.994 7835791.986
BY ARC CENTERED AT
404953.481 7830556.456 405067.521 7830409.529
TO
406577.616 7835869.771 406691.663 7835722.756
BY STRAIGHT LINE TO
406915.498 7835828.675 407029.536 7835681.654
*1120NAD 83/WGS 84 UTM ZONE 6 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD
BY ARC CENTERED AT
406244.662 7830313.322 406358.672 7830166.370
TO
407481.737 7835729.851 407595.761 7835582.819
BY STRAIGHT LINE TO
407796.875 7835657.877 407910.891 7835510.839
BY ARC CENTERED AT
406559.800 7830241.348 406673.803 7830094.390
TO
408306.806 7835515.540 408420.809 7835368.493
BY STRAIGHT LINE TO
409006.728 7835372.987 409120.714 7835225.926
BY STRAIGHT LINE TO
409088.691 7835360.970 409202.675 7835213.908
BY ARC CENTERED AT
408282.723 7829863.739 408396.684 7829716.750
TO
410811.989 7834810.652 410925.930 7834663.559
BY STRAIGHT LINE TO
410923.253 7834764.073 411037.191 7834616.978
BY ARC CENTERED AT
408777.736 7829639.047 408891.684 7829492.050
TO
411048.196 7834709.959 411162.131 7834562.862
BY ARC CENTERED AT
409114.135 7829501.452 409228.075 7829354.450
TO
411431.997 7834550.873 411545.922 7834403.770
BY STRAIGHT LINE TO
412312.620 7834146.636 412426.526 7833999.516
BY ARC CENTERED AT
409994.758 7829097.215 410108.674 7828950.200
*1121NAD 83/WGS 84 UTM ZONE 6 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD
TO
413339.249 7833533.826 413453.138 7833386.685
BY ARC CENTERED AT
411682.241 7828280.670 411796.113 7828083.630
TO
413749.846 7833387.621 413863.729 7833240.471
BY ARC CENTERED AT
411973.654 7828123.186 412087.523 7827976.139
TO
414176.430 7833223.864 414290.307 7833076.704
BY ARC CENTERED AT
412139.476 7828054.729 412253.343 7827907.678
TO
414491.702 7833088.234 414605.574 7832941.067
BY ARC CENTERED AT
413026.185 7827728.999 413140.041 7827581.928
TO
414973.698 7832932.491 415087.564 7832785.313
BY ARC CENTERED AT
413403.839 7827602.887 413517.691 7827455.807
TO
415527.671 7832736.938 415641.529 7832589.747
BY STRAIGHT LINE TO
415789.585 7832628.590 415903.439 7832481.393
BY STRAIGHT LINE TO
415996.543 7832552.402 416110.394 7832405.200
BY ARC CENTERED AT
414077.125 7827338.481 414190.969 7827191.386
TO
416084.828 7832519.047 416198.678 7832371.843
BY STRAIGHT LINE TO
416289.558 7832439.705 416403.405 7832292.497
*1122NAD 83/WGS 84 UTM ZONE 6 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
416430.844 7832397.864 416544.689 7832250.652
BY STRAIGHT LINE TO
416838.250 7832277.316 416952.085 7832130.095
BY ARC CENTERED AT
415261.836 7826949.647 415375.667 7826802.524
TO
417800.911 7831891.533 417914.721 7831744.290
BY ARC CENTERED AT
415620.569 7826781.225 415734.396 7826634.095
TO
418253.721 7831673.632 418367.519 7831526.379
BY STRAIGHT LINE TO
418775.446 7831392.833 418889.230 7831245.569
BY ARC CENTERED AT
417947.257 7825898.906 418061.032 7825751.722
TO
419152.115 7831322.692 419265.890 7831175.418
BY STRAIGHT LINE TO
419635.447 7831215.323 419749.210 7831068.037
BY ARC CENTERED AT
418430.589 7825791.537 418544.352 7825644.341
TO
420311.288 7831019.549 420425.033 7830872.247
BY STRAIGHT LINE TO
420694.267 7830881.778 420808.003 7830734.467
BY ARC CENTERED AT
418813.568 7825653.766 418927.321 7825506.561
TO
421238.272 7830652.761 421351.991 7830505:440
BY STRAIGHT LINE TO
421942.000 7830311.426 422055.693 7830164.098
*1123NAD 83/WGS 84 UTM ZONE 6 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD
BY ARC CENTERED AT
419517.296 7825312.4S1 419631.030 7825165.210
TO
422498.494 7880000.884 422612.166 7829853.550
BY STRAIGHT LINE TO
422849.614 7829777.621 422963.273 7829630.284
BY ARC CENTERED AT
419868.416 7825089.168 419982.140 7824941.940
TO
423338.144 7829428.537 423451.784 7829281.196
BY ARC CENTERED AT
420367.060 7824733.668 420480.770 7824586.430
TO
423847.953 7829064.086 423961.574 7828916.742
BY ARC CENTERED AT
420951.898 7824322.567 421065.590 7824175.320
TO
424559.456 7828548.045 424673.049 7828400.696
BY STRAIGHT LINE TO
424737.373 7828396.146 424850.960 7828248.796
BY ARC CENTERED AT
421129.815 7824170.668 421243.500 7824023.420
TO
425032.930 7828124.759 425146.505 7827977.408
BY ARC CENTERED AT
421525.361 7823815.919 421639.030 7823668.670
TO
425285.910 7827905.835 425399.475 7827758.483
BY STRAIGHT LINE TO
425678.266 7827545.076 425791.815 7827397.723
BY ARC CENTERED AT
421917.717 7823455.160 422031.370 7823307.910
*1124NAD 8S/WGS 84 UTM ZONE 6 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD
TO
425814.607 7827415.385 425928.150 7827268.032
BY STRAIGHT LINE TO
■426869.541 7826869.326 426483.060 7826721.972
BY ARC CENTERED AT
422472.651 7822909.101 422586.281 7822761.851
TO
426529.793 7826704.985 426643.305 7826557.631
BY STRAIGHT LINE TO
427045.395 7826530.052 427158.886 7826382.693
BY ARC CENTERED AT
425260.306 7821268.627 425373.812 7821121.382
TO
427736.538 7826242.299 427850.002 7826094.934
BY STRAIGHT LINE TO
428022.253 7826236.036 428135.706 7826088.667
BY STRAIGHT LINE TO
428156.791 7826246.805 428270.239 7826099.433
BY ARC CENTERED AT
428600.134 7820708.522 428713.514 7820561.252
TO
428570.491 7826264.443 428683.924 7826117.065
BY STRAIGHT LINE TO
429162.392 7826267.601 429275.803 7826120.215
BY ARC CENTERED AT
429192.035 7820711.680 429305.394 7820564.403
TO
430131.803 7826187.625 430245.178 7826040.226
BY STRAIGHT LINE TO
430786.345 7826075.294 430899.692 7825927.885
BY STRAIGHT LÍNE TO
431353.456 7825984.137 431466.779 7825836.720
*1125NAD 83/WGS 84 UTM ZONE 6 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD
BY ARC CENTERED AT
430471.706 7820498.551 430585.015 7820351.263
TO
432320.433 7825737.954 432433.716 7825590.525
BY STRAIGHT LINE TO
432676.269 7825612.397 432789.537 7825464.963
BY ARC CENTERED AT
430827.542 7820372.994 430940.836 7820225.704
TO
432961.543 7825502.826 433074.799 7825355.389
BY ARC CENTERED AT
431744.412 7820081.781 431857.666 7819934.484
TO
435428.847 7824240.396 435541.991 7824092.933
BY STRAIGHT LINE TO
435682.321 7824015.824 435795.451 7823868.358
BY ARC CENTERED AT
431997.886 7819857.209 432111.127 7819709.914
TO
436689.946 7822832.728 436803.021 7822685.256
BY STRAIGHT LINE TO
436736.244 7822759.721 436849.316 7822612.249
BY STRAIGHT LINE TO
436847.888 7822607.199 436960.954 7822459.726
BY ARC CENTERED AT
432364.617 7819325.519 432477.836 7819178.233
TO
437381.242 7821713.532 437494.274 7821566.070
BY STRAIGHT LINE TO
437564.166 7821329.255 437677.186 7821181.799
BY ARC CENTERED AT
434405.951 7816758.170 434519.057 7816610.924
*1126NAD 83/WGS 84 UTM ZONE 6 (meters) NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD X-COORD Y-COORD X-COORD
TO
438937.797 7819972.437 439050.743 7819824.985
BY ARC CENTERED AT
436724.577 7814876.282 436837.575 7814729.033
TO
439238.960 7819830.776 439351.892 7819683.320
BY ARC CENTERED AT
437770.067 7814472.466 437883.025 7814325.203
TO
439493.064 7819754.550 439605.984 7819607.087
BY STRAIGHT LINE TO
440529.231 7819416.556 440642.103 7819269.063
BY ARC CENTERED AT
438806.234 7814134.472 438919.155 TO 7813987.193
441042.907 7819220.377 441155.755 7819072.871
BY STRAIGHT LINE TO
441733.161 7818916.818 441845.979 7818769.295
BY ARC CENTERED AT
439496.488 7813830.913 439609.384 TO 7813683.623
442727.280 7818350.993 442840.055 7818203.451
BY STRAIGHT LINE TO
443479.125 7817813.601 443591.871 7817666.048
BY ARC CENTERED AT
440248.333 7813293.521 440361.204 7813146.222
TO
444142.981 7817255.951 444255.704 7817108.393
BY STRAIGHT LINE TO
444393.034 7817010.175 444505.750 7816862.617
BY ARC CENTERED AT
448783.482 7820415.040 448895.996 7820267.203
*1127NAD 83/WGS 84 UTM ZONE 6 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD
TO
443821.560 7817915.347 443934.291 7817767.778
BY STRAIGHT LINE TO
443778.923 7817999.982 443891.655 7817852.412
BY ARC CENTERED AT
448740.845 7820499.675 448853.357 7820351.833
TO
444435.104 7824011.047 444547.785 7823863.284
BY ARC CENTERED AT
448772.815 7820539.246 448885.327 7820391.403
TO
447915.414 7826028.690 448027.948 7825880.768
BY STRAIGHT LINE TO
448296.947 7826088.282 448409.465 7825940.345
BY ARC CENTERED AT
449154.348 7820598.838 449266.868 7820451.004
TO
449856.380 7826110.307 449968.906 7825962.386
BY STRAIGHT LINE TO
450446.206 7826035.177 450558.747 7825887.275
BY ARC CENTERED AT
449744.174 7820523.708 449856.709 7820375.893
TO
451626.820 7825751.019 451739.390 7825603.157
BY STRAIGHT LINE TO
451965.990 7825628.865 452078.569 7825481.015
BY ARC CENTERED AT
450083.344 7820401.554 450195.888 7820253.753
TO
452738.934 7825281.818 452851.533 7825133.997
BY ARC CENTERED AT
450384.596 7820249.301 450497.149 7820101.514
*1128NAD 83/WGS 84 UTM ZONE 6 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD
TO
452858.767 7825223.998 452971.369 7825076.182
BY ARC CENTERED AT
451286.633 7819895.065 451399.210 7819747.314
TO
453958.440 7824766.470 454071.075 7824618.697
BY STRAIGHT LINE TO
454117.186 7824679.403 454229.827 7824531.637
BY ARC CENTERED AT
451445.379 7819807.998 451557.960 7819660.254
TO
455571.355 7823528.947 455684.049 7823381.252
BY ARC CENTERED AT
453264.477 7818474.498 453377.102 7818326.834
TO
457598.596 7821950.781 457711.367 7821803.192
BY STRAIGHT LINE TO
457659.244 7821875.167 457772.017 7821727.581
BY ARC CENTERED AT
453325.125 7818398.884 453437.751 7818251.224
TO
457672.144 7821859.023 457784.917 7821711.438
BY ARC CENTERED AT
463149.858 7820929.623 463262.646 7820781.952
TO
457912.832 7822785.072 458025.612 7822637.477
BY ARC CENTERED AT
463232.652 7821182.372 463345.437 7821034.682
TO
458600.414 7824250.190 458713.199 7824102.563
BY STRAIGHT LINE TO
458647.117 7824320.709 458759.903 7824173.080
*1129NAD 83/WGS 84 UTM ZONE 6 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD
BY ARC CENTERED AT
463279.355 7821252.891 463392.136 7821105.191
TO
459975.783 7825720.054 460088.578 7825572.383
BY STRAIGHT LINE TO
460262.899 7825932.383 460375.696 7825784.704
BY ARC CENTERED AT
463566.471 7821465.220 463679.228 7821317.461
TO
461205.401 7826494.582 461318.205 7826346.879
BY STRAIGHT LINE TO
461416.121 7826593.506 461528.927 7826445.798
BY ARC CENTERED AT
463777.191 7821564.144 463889.929 7821416.342
TO
463864.297 7827119.461 463977.015 7826971.526
BY STRAIGHT LINE TO
464099.251 7827115.777 464211.949 7826967.801
BY ARC CENTERED AT
464012.145 7821560.460 464124.859 7821412.611
TO
465926.117 7826776.383 466038.660 7826628.094
BY STRAIGHT LINE TO
466190.675 7826679.304 466303.196 7826530.970
BY ARC CENTERED AT
464276.703 7821463.381 464389.390 7821315.482
TO
468333.845 7825259.265 468446.241 7825110.727
BY STRAIGHT LINE TO
468466.221 7825117.778 468578.614 7824969.240
BY ARC CENTERED AT
464409.079 7821321.894 464521.751 7821173.972
*1130NAD 83/WGS 84 UTM ZONE 6 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD
TO
468920.277 7824565.076 469032.659 7824416.539
BY STRAIGHT LINE TO
469559.951 7823675.303 469672.319 7823526.771
BY ARC CENTERED AT
465048.753 7820432.121 465161.351 7820284.101
TO
470207.214 7822495.957 470319.567 7822347.434
BY STRAIGHT LINE TO
470436.703 7821922.360 470549.051 7821773.843
BY ARC CENTERED AT
465278.242 7819858.524 465390.812 7819710.481
TO
470816.760 7820298.923 470929.102 7820150.476
BY STRAIGHT LINE TO
470835.014 7820069.358 470947.356 7819920.921
BY ARC CENTERED AT
465296.496 7819628.959 465409.062 7819480.921
TO
470700.288 7818337.382 470812.631 7818189.026
BY STRAIGHT LINE TO
470644.945 7818105.834 470757.288 7817957.489
BY ARC CENTERED AT
465241.153 7819397.411 465353.721 7819249.391
TO
470552.803 7817767.837 470665.147 7817619.509
BY ARC CENTERED AT
464999.130 7817607.051 465111.698 7817459.130
TO
470496.723 7816803.554 470609.067 7816655.272
BY STRAIGHT LINE TO
470470.063 7816621.144 470582.407 7816472.871
*1131NAD 83/WGS 84 UTM ZONE 6 (meters) _X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD
BY ARC CENTERED AT
464972.470 7817424.641 465085.038 7817276.730
TO
469920.221 7814897.015 470032.569 7814748.839
BY ARC CENTERED AT
464983.948 7817347.773 465046.518 7817199.870
TO
468205.453 7812857.072 468317.812 7812709.061
BY STRAIGHT LINE TO
468059.641 7812750.847 468172.001 7812602.848
BY ARC CENTERED AT
464788.136 7817241.548 464900.717 7817093.670
TO
462104.814 7812376.477 462217.484 7812228.960
BY ARC CENTERED AT
464753.163 7817260.674 464865.747 7817112.801
TO
459239.952 7816572.456 459352.689 7816424.931
BY ARC CENTERED AT
464321.205 7818819.678 464433.848 7818671.831
TO
459039.326 7817096.050 459152.068 7816948.521
BY ARC CENTERED AT
463253.092 7820717.281 463365.866 7820569.592
TO
458880.683 7817289.282 458993.427 7817141.752
BY STRAIGHT LINE TO
458799.503 7817392.827 458912.248 7817245.296
BY ARC CENTERED AT
463171.912 7820820.826 463284.696 7820673.151
TO
458903.964 7817255.889 458791.219 7817403.420
*1132NAD 83/WGS 84 UTM ZONE 6 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD
BY ARC CENTERED AT
453825.125 7818398.884 453437.751 7818251.224
TO
458774.887 7817317.574 458887.631 7817170.044
BY STRAIGHT LINE TO
458754.067 7817212.642 458866.809 7817065.113
BY ARC CENTERED AT
453304.305 7818293.952 453416.931 7818146.294
TO
457922.548 7815205.107 458035.264 7815057.604
BY STRAIGHT LINE TO
457830.549 7815067.556 457943.264 7814920.055
BY ARC CENTERED AT
453212.306 7818156.401 453324.930 7818008.744
TO
453097.613 7812601.585 453210.252 7812454.065
BY STRAIGHT LINE TO
453030.244 7812602.976 453142.883 7812455.456
BY ARC CENTERED AT
453144.937 7818157.792 453257.560 7818010.134
TO
450304.486 7813382.755 450417.125 7813235.213
BY ARC CENTERED AT
451832.751 7818724.435 451945.349 7818576.734
TO
447812.156 7814889.861 447924.789 7814742.274
BY ARC CENTERED AT
450917.435 7819497.071 451030.009 7819349.324
TO
447732.489 7814944.571 447845.123 7814796.985
BY ARC CENTERED AT
449109.924 7820327.118 449222.447 7820179.294
*1133NAD 83/WGS 84 UTM ZONE 6 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD
TO
447502.442 7815008.741 447615.082 7814861.159
BY ARC CENTERED AT
448783.482 7820415.040 448895.996 7820267.203
TO
446531.677 7815335.817 446644.341 7815188.252
BY ARC CENTERED AT
442825.825 7811196.276 442938.623 7811048.962
TO
447547.359 7814124.801 447660.011 7813977.253
BY ARC CENTERED AT
442881.466 7811108.415 442994.263 7810961.102
TO
448179.666 7812781.201 448292.324 7812633.691
BY ARC CENTERED AT
448724.113 7807251.941 448836.829 7807104.630
TO
450269.652 7812588.648 450382.300 7812441.134
BY STRAIGHT LINE TO
450327.624 7812571.859 450440.272 7812424.346
BY ARC CENTERED AT
448782.085 7807235.152 448894.800 7807087.840
TO
451465.681 7812100.072 451578.329 7811952.570
BY ARC CENTERED AT
453199.037 7806821.378 453311.670 7806673.990
TO
454135.353 7812297.914 454248.003 7812150.410
BY ARC CENTERED AT
453263.428 7806810.758 453376.061 7806663.370
TO
456929.100 7810985.921 457041.767 7810838.459
*1134NAD 83/WGS 84 UTM ZONE 6 (meters) NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COOED Y-COOED _X-COOED Y-COORD X-COOED
BY ARC CENTERED AT
457668.779 7805479.378 457781.379 7805331.981
TO
460533.645 7810239.807 460646.286 7810092.323
BY ARC CENTERED AT
461556.513 7804778.774 461669.047 7804631.309
TO
462121.497 7810305.973 462234.126 7810158.468
BY ARC CENTERED AT
461635.654 7804771.256 461748.187 7804623.789
TO
466099.715 7808079.019 466212.117 7807931.380
BY ARC CENTERED AT
463861.419 7802993.828 463973.868 7802846.310
TO
468499.263 7806053.164 468611.610 7805905.436
BY ARC CENTERED AT
464624.770 7802071.024 464737.189 7801923.489
TO
469329.709 7805026.136 469442.050 7804878.374
BY ARC CENTERED AT
466552.310 7800214.152 466664.679 7800066.580
TO
469456.014 7804950.991 469568.354 7804803.223
BY ARC CENTERED AT
468752.828 7799439.669 468865.170 7799292.009
TO
470479.055 7804720.699 470591.388 7804572.878
BY STRAIGHT LINE TO
470577.916 7804688.384 470690.248 7804540.558
BY ARC CENTERED AT
468851.689 7799407.354 468964.030 7799259.690
*1135NAD 83/WGS 84 UTM ZONE 6 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD
TO
471161.767 7804460.341 471274.095 7804312.486
BY ARC CENTERED AT
469163.502 7799276.127 469275.840 7799128.450
TO
472517.546 7803705.520 472629.870 7803557.636
BY ARC CENTERED AT
469795.710 7798861.891 469908.040 7798714.190
TO
473471.772 7803027.909 473584.094 7802880.022
BY STRAIGHT LINE TO
473575.124 7802936.712 473687.446 7802788.825
BY ARC CENTERED AT
469899.062 7798770.694 470011.391 7798622.989
TO
473827.195 7802699.931 473939.516 7802552.044
BY ARC CENTERED AT
470248.316 7798450.136 470360.641 7798302.420
TO
474250.751 7802303.660 474363.069 7802155.773
BY ARC CENTERED AT
470344.307 7798352.859 470456.630 7798205.140
TO
475290.572 7800883.393 475402.880 7800735.510
BY STRAIGHT LINE TO
475296.993 7800870.841 475409.301 7800722.958
BY ARC CENTERED AT
470545.680 7797990.883 470658.000 7797843.160
TO
475661.331 7800158.659 475773.633 7800010.780
BY STRAIGHT LINE TO
475806.534 7799816.000 475918.833 7799668.123
*1136NAD 83/WGS 84 UTM ZONE 6 (meters) NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD _X-COORD Y-COORD X-COORD
BY ARC CENTERED AT
470690.883 7797648.224 470803.201 7797500.500
TO
476172.814 7798552.418 476285.101 7798404.552
BY ARC CENTERED AT
471532.509 7795496.816 471644.810 7795349.089
TO
477065.078 7794987.090 477177.343 7794839.252
BY ARC CENTERED AT
477067.513 7789431.091 477179.689 7789283.300
TO
477376.239 7794978.507 477488.508 7794830.663
BY ARC CENTERED AT
477732.005 7789433.909 477844.188 7789286.100
TO
478961.521 7794852.158 479073.810 7794704.281
BY ARC CENTERED AT
477918.474 7789394.944 478030.658 7789247.130
TO
479741.340 7794643.401 479853.638 7794495.508
BY STRAIGHT LINE TO
479813.369 7794618.384 479925.667 7794470.490
BY ARC CENTERED AT
478451.261 7789231.938 478563.448 7789084.110
TO
480429.301 7794423.902 480541.606 7794275.995
BY ARC CENTERED AT
479354.916 7788972.771 479467.107 7788824.920
TO
480820.894 7794331.880 480933.204 7794183.964
BY STRAIGHT LINE TO
481160.252 7794239.049 481272.563 7794091.125
*1137NAD 83/WGS 84 UTM ZONE 6 (meters) _X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD
BY ARC CENTERED AT
479694.274 7788879.940 479806.467 7788732.080
TO
482254.587 7793810.856 482366.882 7793662.896
BY STRAIGHT LINE TO
482395.901 7793744.955 482508.194 7793596.990
BY ARC CENTERED AT
480047.684 7788709.579 480159.877 7788561.710
TO
482524.900 7793682.761 482637.190 7793534.792
BY ARC CENTERED AT
481409.977 7788239.776 481522.167 7788091.870
TO
482650.643 7793655.483 482762.931 7793507.510
BY STRAIGHT LINE TO
482804.755 7793620.178 482917.041 7793472.200
BY ARC CENTERED AT
481564.089 7788204.471 481676.277 7788056.560
TO
483828.797 7793277.954 483941.065 7793129.943
BY ARC CENTERED AT
486910.156 7788654.713 487022.328 7788506.590
TO
484046.441 7793415.834 484158.709 7793267.815
BY ARC CENTERED AT
489585.932 7792987.843 489698.242 7792839.459
TO
484845.456 7795885.605 484957.715 7795737.558
BY ARC CENTERED AT
489624.990 7793052.728 489737.302 7792904.340
TO
486380.838 7797563.228 486493.084 7797415.103
*1138NAD 83/WGS 84 UTM ZONE 6 (meters) _X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD
BY ARC CENTERED AT
487300.127 7803042.648 487412.361 7802894.457
TO
482848.122 7799718.676 482960.425 7799570.688
BY ARC CENTERED AT
487264.908 7803089.305 487377.141 7802941.117
TO
482035.666 7801212.030 482147.999 7801064.062
BY ARC CENTERED AT
484082.269 7806377.352 484194.529 7806229.328
TO
481479.888 7801468.508 481592.241 7801320.555
BY ARC CENTERED AT
483187.882 7806755.463 483300.185 7806607.459
TO
479441.507 7802652.560 479553.863 7802504.621
BY ARC CENTERED AT
483128.889 7806808.562 483241.195 7806660.559
TO
477870.737 7805013.855 477983.094 7804865.899
BY ARC CENTERED AT
480195.242 7810060.221 480307.633 7809912.199
TO
477218.346 7805369.035 477330.699 7805221.075
BY ARC CENTERED AT
479970.686 7810195.396 480083.075 7810047.369
TO
474479.758 7809347.549 474592.107 7809199.525
BY ARC CENTERED AT
479953.897 7810297.779 480066.285 7810149.749
TO
477755.093 7815400.170 477867.450 7815251.986
*1139NAD 83/WGS 84 UTM ZONE 6 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
477896.042 7815460.910 478008.400 7815312.727
BY ARC CENTERED AT
480094.846 7810358.519 480207.235 7810210.489
TO
480638.595 7815887.847 480750.960 7815739.696
BY ARC CENTERED AT
480318.324 7810341.086 480430.715 7810193.059
TO
481380.580 7815794.594 481492.941 7815646.452
BY ARC CENTERED AT
480565.522 7810298.703 480677.915 7810150.679
TO
481808.289 7815713.928 481920.635 7815565.782
BY STRAIGHT LINE TO
482060.556 7815656.034 482172.892 7815507.885
BY ARC CENTERED AT
480817.789 7810240.809 480930.184 7810092.789
TO
482438.670 7815555.118 482550.992 7815406.966
BY ARC CENTERED AT
481455.228 7810086.848 481567.613 7809938.829
TO
484839.987 7814492.815 484952.217 7814344.647
BY ARC CENTERED AT
481959.139 7809742.041 482071.501 7809594.019
TO
486400.375 7813080.387 486512.570 7812932.190
BY STRAIGHT LINE TO
486494.079 7812955.726 486606.276 7812807.525
BY ARC CENTERED AT
482052.843 7809617.380 482165.201 7809469.359
*1140NAD 83/WGS 84 UTM ZONE 6 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD
TO
486816.311 7812477.190 486928.513 7812328.973
BY STRAIGHT LINE TO
486991.967 7812184.607 487104.172 7812036.382
BY ARC CENTERED AT
482228.499 7809824.797 482340.849 7809176.779
TO
487510.239 7811048.851 487622.454 7810900.604
BY STRAIGHT LINE TO
487666.367 7810986.957 487778.585 7810838.699
BY ARC CENTERED AT
485618.826 7805822.007 485731.015 7805673.948
TO
488811.335 7810369.207 488923.579 7810220.870
BY ARC CENTERED AT
486096.419 7805521.695 486208.608 7805373.608
TO
489290.826 7810067.561 489403.081 7809919.190
BY ARC CENTERED AT
486366.353 7805343.517 486478.550 7805195.407
TO
490105.259 7809453.227 490217.535 7809304.798
BY ARC CENTERED AT
487141.704 7804753.602 487253.924 7804605.427
TO
490702.996 7809018.146 490815.284 7808869.678
BY ARC CENTERED AT
487171.793 7804728.654 487284.014 7804580.476
TO
492533.724 7806184.274 492646.027 7806035.720
BY ARC CENTERED AT
487243.440 7804486.620 487355.664 7804338.436
*1141NAD 83/WGS 84 UTM ZONE 6 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD
TO
492617.196 7805897.961 492729.499 7805749.403
BY ARC CENTERED AT
487460.921 7803828.670 487573.154 7803680.467
TO
492934.736 7804780.764 493047.039 7804632.192
BY ARC CENTERED AT
495428.257 7799815.737 495540.529 7799667.074
TO
493298.902 7804947.499 493411.205 7804798.908
BY ARC CENTERED AT
496363.147 7800312.897 496475.412 7800164.214
TO
494750.318 7805629.655 494862.625 7805480.990
BY STRAIGHT LINE TO
494933.220 7805685.138 495045.528 7805536.463
BY ARC CENTERED AT
496546.049 7800368.380 496658.312 7800219.693
TO
497786.750 7805784.079 497899.040 7805635.322
BY ARC CENTERED AT
496878.153 7800302.876 496990.412 7800154.183
TO
497821.793 7805778.155 497934.083 7805629.397
BY STRAIGHT LINE TO
498201.977 7805712.632 498314.263 7805563.865
BY ARC CENTERED AT
497258.337 7800237.353 497370.591 7800088.653
TO
498939.976 7805532.750 499052.256 7805383.965
BY ARC CENTERED AT
499180.488 7799981.958 499292.718 7799833.224
*1142NAD 83AVGS 84 UTM ZONE 6 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD
TO
500168.181 7805450.363 500275.447 7805301.550
BY STRAIGHT LINE TO
500663.627 7805360.431 500775.880 7805211.611
BY ARC CENTERED AT
499680.934 7799892.026 499793.157 7799743.284
TO
503222.100 7804173.297 503334.279 7804024.457
BY STRAIGHT LINE TO
503465.554 7803971.929 503577.725 7803823.089
BY ARC CENTERED AT
499924.388 7799690.658 500036.606 7799541.914
TO
503565.295 7803887.434 503677.462 7803738.594
BY STRAIGHT LINE TO
503569.847 7803883.486 503682.014 7803734.646
BY ARC CENTERED AT
501819.819 7798610.295 501931.973 7798461.555
TO
504765.229 7803321.314 504877.360 7803172.466
BY STRAIGHT LINE TO
505131.361 7803092.402 505243.481 7802943.546
BY ARC CENTERED AT
502185.951 7798381.383 502298.092 7798232.645
TO
505663.006 7802714.883 505775.110 7802566.016
BY ARC CENTERED AT
502919.546 7797883.469 503031.660 7797734.736
TO
506219.840 7802353.055 506331.928 7802204.176
BY STRAIGHT LINE TO
506458.538 7802176.803 506570.618 7802027.919
*1143NAD 83/WGS 84 UTM ZONE 6 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD
BY ARC CENTERED AT
503158.244 7797707.217 503270.349 7797558.486
TO
507359.717 7801342.703 507471.768 7801193.804
BY STRAIGHT LINE TO
507504.292 7801175.620 507616.338 7801026.719
BY ARC CENTERED AT
503302.819 7797540.134 503414.918 7797391.406
TO
508187.013 7800188.489 508299.034 7800Ó39.582
BY STRAIGHT LINE TO
508237.365 7800095.628 508349.383 7799946.721
BY ARC CENTERED AT
503353.171 7797447.273 503465.267 7797298.546
TO
508703.658 7798944.412 508815.654 7798795.509
BY ARC CENTERED AT
504078.841 7795865.418 504190.895 7795716.718
TO
509046.958 7798352.777 509158.940 7798203.873
BY STRAIGHT LINE TO
509069.704 7798341.805 509181.686 7798192.900
BY ARC CENTERED AT
506655.974 7793337.503 506767.935 7793188.779
TO
510567.955 7797282.822 510679.893 7797133.884
BY ARC CENTERED AT
513005.762 7792290.204 513117.578 7792141.279
TO
511628.355 7797672.758 511740.274 7797523.777
BY STRAIGHT LINE TO
511851.327 7797729.817 511963.242 7797580.827
*1144NAD 83/WGS 84 UTM ZONE 6 (meters) NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD _X-COORD Y-COORD X-COORD
BY ARC CENTERED AT
513228.734 7792347.263 513340.547 7792198.329
TO
513068.751 7797900.959 513180.641 7797751.924
BY STRAIGHT LINE TO
513339.176 7797908.749 513451.060 7797759.705
BY ARC CENTERED AT
513499.159 7792355.053 513610.967 7792206.109
TO
514165.918 7797870.900 514277.782 7797721.828
BY STRAIGHT LINE TO
514246.178 7797861.198 514358.039 7797712.123
BY ARC CENTERED AT
514136.844 7792306.274 514248.637 7792157.310
TO
514891.211 7797810.824 515003.051 7797661.729
BY ARC CENTERED AT
514843.789 7792255.026 514955.558 7792106.039
TO
516594.741 7797527.910 516706.523 7797378.762
BY ARC CENTERED AT
516068.055 7791996.930 516179.778 7791847.909
TO
516635.327 7797523.895 516747.108 7797374.746
BY ARC CENTERED AT
517034.908 7791982.282 517146.600 7791833.229
TO
516992.729 7797538.122 517104.498 7797388.961
BY STRAIGHT LINE TO
517412.123 7797541.306 517523.879 7797392.131
BY ARC CENTERED AT
517454.302 7791985.466 517565.981 7791836.399
*1145NAD 83/WGS 84 UTM ZONE 6 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD
TO
518084.887 7797505.565 518196.621 7797356.368
BY STRAIGHT LINE TO
518338.856 7797476.553 518450.581 7797327.348
BY ARC CENTERED AT
517708.271 7791956.454 517819.941 7791807.379
TO
518913.261 7797380.211 519024.967 7797230.989
BY STRAIGHT LINE TO
519142.249 7797329.337 519253.947 7797180.108
BY ARC CENTERED AT
517937.259 7791905.580 518048.921 7791756.499
TO
519814.680 7797134.770 519926.354 7796985.523
BY STRAIGHT LINE TO
519846.654 7797123.290 519958.327 7796974.042
BY ARC CENTERED AT
521446.833 7791802.711 521558.383 7791653.519
TO
520342.645 7797247.884 520454.303 7797098.619
BY STRAIGHT LINE TO
520599.072 7797299.883 520710.722 7797150.609
BY ARC CENTERED AT
521703.260 7791854.710 521814.804 7791705.509
TO
520942.708 7797358.408 521054.347 7797209.122
BY STRAIGHT LINE TO
521135.393 7797385.035 521247.026 7797235.742
BY ARC CENTERED AT
521895.945 7791881.337 522007.483 7791732.129
TO
522214.517 7797284.157 522102.915 7797433.481
*1146NAD 83/WGS 84 UTM ZONE 6 (meters) NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD _X-COORD Y-COORD X-COORD
BY STRAIGHT LINE TO
522564.480 7797416.275 522676.067 7797266.936
BY ARC CENTERED AT
522857.510 7791864.131 522469.034 7791714.909
TO
523148.813 7797363.492 523260.380 7797214.136
BY STRAIGHT LINE TO
523591.978 7797299.725 523703.530 7797150.358
BY ARC CENTERED AT
522800.675 7791800.364 522912.184 7791651.129
TO
523805.818 7797264.687 523917.362 7797115.316
BY STRAIGHT LINE TO
524045.366 7797220.623 524156.901 7797071.248
BY ARC CENTERED AT
523040.223 7791756.300 523151.724 7791607.059
TO
524798.535 7797026.734 524910.041 7796877.347
BY STRAIGHT LINE TO
525005.823 7796957.579 525117.322 7796808.190
BY ARC CENTERED AT
523247.511 7791687.145 523359.004 7791537.899
TO
525498.766 7796766.612 525610.245 7796617.216
BY STRAIGHT LINE TO
525519.302 7796757.510 525630.781 7796608.114
BY ARC CENTERED AT
524401.959 7791315.022 524513.407 7791165.760
TO
526767.055 7796342.492 526878.486 7796193.078
BY STRAIGHT LINE TO
. 526844.902 7796305.870 526956.330 7796156.455
*1147NAD 83/WGS 84 ÜTM ZONE 6 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
526955.564 7796259.217 527066.988 7796109.801
BY ARC CENTERED AT
524797.207 7791139.585 524908.638 7790990.319
TO
528003.290 7795677.224 528114.673 7795527.797
BY ARC CENTERED AT
525147.983 7790911.056 525259.398 7790761.789
TO
529117.784 7794798.190 529229.127 7794648.755
BY STRAIGHT LINE TO
529118.788 7794797.165 529230.131 7794647.730
BY ARC CENTERED AT
525584.706 7790510.045 525696.099 7790360.779
TO
529685.512 7794258.715 529796.835 7794109.278
BY STRAIGHT LINE TO
529771.442 7794266.494 529882.763 7794117.055
BY ARC CENTERED AT
530272.400 7788733.125 530383.625 7788583.800
TO
530250.697 7794289.083 530362.004 7794139.634
BY STRAIGHT LINE TO
530580.426 7794290.371 530691.723 7794140.915
BY ARC CENTERED AT
530602.129 7788734.413 530713.346 7788585.080
TO
530618.483 7794290.389 530729.779 7794140.932
BY ARC CENTERED AT
531725.309 7788845.752 531836.498 7788696.391
TO
531014.270 7794356.066 531125.554 7794206.600
*1148NAD 83/WGS 84 UTM ZONE 6 (meters) NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD _X-COORD Y-COORD X-COORD
BY STRAIGHT LINE TO
531256.416 7794387.312 531367.693 7794237.841
BY ARC CENTERED AT
531967.455 7788876.998 532078.638 7788727.631
TO
531807.267 7794430.688 531918.528 7794281.205
BY STRAIGHT LINE TO
532016.153 7794436.713 532127.408 7794287.226
BY ARC CENTERED AT
532176.341 7788883.023 532287.519 7788733.651
TO
532968.235 7794382.299 533079.461 7794232.794
BY STRAIGHT LINE TO
533125.020 7794359.722 533236.240 7794210.214
BY ARC CENTERED AT
532333.126 7788860.446 532444.299 7788711.070
TO
534086.100 7794132.658 534197.283 7793983.134
BY STRAIGHT LINE TO
534238.034 7794082.141 534349.211 7793932.615
BY ARC CENTERED AT
532485.060 7788809.929 532596.229 7788660.551
TO
534458.893 7794003.494 534570.062 7793853.965
BY ARC CENTERED AT
533217.075 7788588.051 533328.220 7788438.661
TO
534646.868 7793956.927 534758.029 7793807.395
BY STRAIGHT LINE TO
534790.264 7793918.739 534901.419 7793769.205
BY ARC CENTERED AT
533360.471 7788549.863 533471.610 7788400.471
*1149NAD 83/WGS 84 UTM ZONE 6 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD
TO
535224.659 7793783.785 535335.796 7793634.245
BY STRAIGHT LINE TO
535502.352 7793763.069 535613.479 7793613.524
BY ARC CENTERED AT
535089.019 7788222.465 535200.095 7788073.042
TO
536299.874 7793644.915 536410.970 7793495.356
BY STRAIGHT LINE TO
536537.789 7793591.788 536648.875 7793442.225
BY STRAIGHT LINE TO
536629.866 7793577.467 536740.949 7793427.903
BY ARC CENTERED AT
535776.026 7788087.468 535887.077 7787938.032
TO
537640.191 7793321.398 537751.234 7793171.818
BY ARC CENTERED AT
536213.094 7787951.805 536324.129 7787802.362
TO
538214.200 7793134.923 538325.222 7792985.338
BY STRAIGHT LINE TO
538584.184 7792992.079 538695.192 7792842.490
BY ARC CENTERED AT
536583.078 7787808.961 536694.099 7787659.513
TO
538940.968 7792839.815 539051.963 7792690.223
BY STRAIGHT LINE TO
539384.527 7792631.925 539495.506 7792482.330
BY ARC CENTERED AT
537304.997 7787479.771 537415.990 7787330.314
TO
540063.112 7792302.834 540174.066 7792153.234
*1150NAD 83/WGS 84 UTM ZONE 6 (meters) NAD 27 (COBPSCON 4.11) UTM ZONE 6 (meters) X-COOED Y-COOED X-COOBD Y-COOED X-COOED
BY STRAIGHT LINE TO
540111.947 7792274.907 540222.899 7792125.307
BY ARC CENTERED AT
538293.001 7787025.091 538403.960 7786875.624
TO
540480.112 7792132.506 540591.051 7791982.903
BY STRAIGHT LINE TO
540842.183 7791977.459 540953.109 7791827.853
BY ARC CENTERED AT
538655.072 7786870.044 538766.019 7786720.573
TO
541071.795 7791872.902 541182.713 7791723.294
BY STRAIGHT LINE TO
541356.883 7791735.185 541467.791 7791585.575
BY ARC CENTERED AT
538940.160 7786732.327 539051.098 TO 7786582.854
541968.057 7791390.757 542078.943 7791241.143
BY STRAIGHT LINE TO
542307.157 7791170.348 542418.031 7791020.733
BY ARC CENTERED AT
539279.260 7786511.918 539390.187 TO 7786362.444
542857.172 7790762.528 542968.022 7790612.911
BY STRAIGHT LINE TO
543131.330 7790531.758 543242.168 7790382.141
BY ARC CENTERED AT
539553.418 7786281.148 539664.335 TO 7786131.673
543156.153 7790510.739 543266.990 7790361.122
BY ARC CENTERED AT
541815.130 7785119.005 541925.978 7784969.514
*1151NAD 83/WGS 84 UTM ZONE 6 (meters) X-COORD Y-CÓORD NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD
TO
543679.842 7790352.740 543790.657 7790203.116
BY ARC CENTERED AT
542593.371 7784904.005 542704.196 7784754.504
TO
544813.221 7789997.275 544923.988 7789847.638
BY STRAIGHT LINE TO
545549.432 7789676.405 545660.168 7789526.760
BY ARC CENTERED AT
543329.582 7784583.135 543440.376 7784433.624
TO
546294.226 7789282.073 546404.931 7789132.421
BY STRAIGHT LINE TO
547519.295 7788509.155 547629.947 7788359.502
BY ARC CENTERED AT
544554.651 7783810.217 544665.393 7783660.694
TO
547970.917 7788191.799 548081.549 7788042.154
BY STRAIGHT LINE TO
548986.607 7787399.878 549097.194 7787250.254
BY ARC CENTERED AT
545570.341 7783018.296 545681.039 7782868.764
TO
549333.357 7787105.941 549443.929 7786956.324
BY STRAIGHT LINE TO
549458.702 7786990.551 549569.268 7786840.937
BY STRAIGHT LINE TO
549646.311 7786881.274 549756.869 7786731.664
BY ARC CENTERED AT
546849.891 7782080.319 546960.535 7781930.773
TO
550708.489 7786032.072 550597.973 7786181.662
*1152NAD 88/WGS 84 UTM ZONE 6 (meters) _X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
551808.800 7785075.584 551918.763 7784926.025
BY ARC CENTERED AT
548060.218 7780974.241 548170.809 7780824.712
TO
551927.164 7784963.710 552037.621 7784814.154
BY STRAIGHT LINE TO
553432.029 7783505.062 553542.444 7783355.513
BY ARC CENTERED AT
549565.083 7779515.593 549675.600 7779366.113
TO
553565.190 7783371.534 553675.601 7783221.985
BY STRAIGHT LINE TO
554044.590 7782874.210 554154.988 7782724.664
BY STRAIGHT LINE TO
554621.494 7782372.773 554731.877 7782223.227
BY STRAIGHT LINE TO
554803.200 7782221.526 554913.578 7782071.980
BY STRAIGHT LINE TO
555234.630 7781937.838 555344.998 7781788.291
BY ARC CENTERED AT
554865.455 7776394.117 554975.785 7776244.691
TO
558042.785 7780951.936 558153.100 7780802.354
BY ARC CENTERED AT
556111.788 7775742.292 556222.087 7775592.862
TO
558600.577 7780709.692 558710.884 7780560.102
BY ARC CENTERED AT
557719.059 7775224.069 557829.330 7775074.625
TO
558972.448 7780636.846 559082.750 7780487.248
*1153NAD 83AVGS 84 UTM ZONE 6 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
559105.320 7780606.078 559215.620 7780456.478
BY ARC CENTERED AT
557851.931 7775193.301 557962.201 7775043.855
TO
561899.735 7778999.141 562009.991 7778849.517
BY ARC CENTERED AT
558129.396 7774918.249 558239.661 7774768.804
TO
562290.849 7778599.478 562401.099 7778449.853
BY ARC CENTERED AT
558510.252 7774528.087 558620.510 7774378.644
TO
562788.721 7778072.638 562898.964 7777923.011
BY ARC CENTERED AT
558695.355 7774315.845 558805.609 7774166.404
TO
563134.630 7777656.798 563244.867 7777507.171
BY ARC CENTERED AT
558734.725 7774264.164 558844.978 7774114.724
TO
563143.709 7777644.992 563253.946 7777495.365
BY ARC CENTERED AT
560751.540 7772630.347 560861.764 7772480.913
TO
563225.888 7777604.956 563336.124 7777455.328
BY ARC CENTERED AT
560811.571 7772600.937 560921.794 7772451.502
TO
563377.419 7777528.975 563487.654 7777379.344
*1154NAD 83/WGS 84 UTM ZONE 6 (meters) _X-COOBD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD
BY ARC CENTERED AT
560874.842 7772568.507 560985.064 7772419.072
TO
563463.281 7777484.743 563573.465 7777335.110
BY ARC CENTERED AT
561234.945 7772395.158 561345.164 7772245.722
TO
563606.930 7777419.382 563717.162 7777269.747
BY ARC CENTERED AT
561451.257 7772298.619 561561.473 7772149.182
TO
563690.689 7777383.310 563800.921 7777233.673
BY ARC CENTERED AT
562019.972 7772084.457 TO 562130.183 7771935.012
565261.440 7776596.887 565371.656 7776447.222
BY ARC CENTERED AT
567075.128 7771345.252 567185.314 7771195.671
TO
566195.727 7776831.215 566305.937 7776681.514
BY ARC CENTERED AT
567351.040 7771396.660 TO 567461.225 7771247.071
567421.629 7776952.212 567531.830 7776802.479
BY ARC CENTERED AT
567723.512 7771404.419 TO 567833.695 7771254.822
568085.544 7776948.611 568195.740 7776798.863
BY ARC CENTERED AT
568228.856 7771394.460 568339.036 7771244.852 TO
568327.340 7776949.587 568437.534 7776799.834
*1155NAD 83/WGS 84 UTM ZONE 6 (meters) _X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD
BY ARC CENTERED AT
568486.107 7771895.856 568596.286 7771246.242
TO
571342.693 7776161.257 571452.863 7776011.458
BY ARC CENTERED AT
572730.327 7770781.331 572840.486 7770631.653
TO
575699.094 7775477.666 575809.241 7775327.835
BY STRAIGHT LINE TO
575843.904 7775386.125 575954.050 7775236.295
BY ARC CENTERED AT
572875.137 7770689.790 572985.295 7770540.113
TO
578324.897 7771771.107 578435.041 7771621.343
BY ARC CENTERED AT
579568.323 7766356.033 579678.466 7766206.396
TO
579584.003 7771912.011 579694.145 7771762.230
BY STRAIGHT LINE TO
579834.523 7771911.304 579944.665 7771761.520
BY ARC CENTERED AT
579818.843 7766355.326 579928.986 7766205.685
TO
581134.479 7771753.311 581244.619 7771603.517
BY STRAIGHT LINE TO
581323.949 7771707.132 581434.088 7771557.336
BY ARC CENTERED AT
580008.313 7766309.147 580118.456 7766159.505
TO
582660.693 7771191.156 582770.826 7771041.355
*1156NAD 83/WGS 84 UTM ZONE 6 (meters) NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD _X-COORD Y-COORD X-COORD
BY STRAIGHT LINE TO
5837S0.879 7770992.845 583841.007 7770843.035
BY ARC CENTERED AT
582718.557 7765529.848 582828.686 7765380.186
TO
584255.684 7770868.984 584365.810 7770719.170
BY STRAIGHT LINE TO
585825.726 7770416.972 585935.845 7770267.149
BY ARC CENTERED AT
584288.599 7765077.836 584398.718 7764928.157
TO
586365.999 7770230.849 586476.112 7770081.032
BY STRAIGHT LINE TO
586690.492 7770100.032 586800.602 7769950.218
BY ARC CENTERED AT
584613.092 7764947.019 584723.208 7764797.338
TO
587084.594 7769923.043 587194.700 7769773.234
BY STRAIGHT LINE TO
588070.731 7769433.246 588180.827 7769283.450
BY STRAIGHT LINE TO
588081.281 7769431.241 588191.376 7769281.445
BY ARC CENTERED AT
587718.941 7763887.069 587829.027 7763737.397
TO
588610.687 7769371.039 588720.776 7769221.247
BY STRAIGHT LINE TO
588726.898 7769523.960 588836.985 7769374.165
BY STRAIGHT LINE TO
589384.755 7770476.137 589494.831 7770326.326
*1157NAD 83/WGS 84 ITEM ZONE 6 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
589926.819 77T1272.684 590036.886 7771122.809
BY STRAIGHT LINE TO
590420.401 7772031.759 590530.461 7771881.920
BY ARC CENTERED AT
595747.010 7770451.768 595857.113 7770301.984
TO
590428.461 7772058.681 590538.521 7771908.842
BY ARC CENTERED AT
595823.472 7770730.905 595933.574 7770581.115
TO
590845.225 7773197.925 590955.284 7773048.065
BY ARC CENTERED AT
595925.764 7770949.091 596035.866 7770799.296
TO
591071.570 7773652.041 591181.629 7773502.174
BY ARC CENTERED AT
595980.914 7771050.603 596091.016 7770900.806
TO
591810.265 7774721.409 591920.324 7774571.524
BY ARC CENTERED AT
596079.994 7771166.336 596190.096 7771016.536
TO
592611.327 7775506.553 592721.386 7775356.656
BY ARC CENTERED AT
596351.244 7771397.763 596461.347 7771247.958
TO
592978.656 7775813.053 593088.716 7775663.152
BY ARC CENTERED AT
596671.934 7771662.290 596782.038 7771512.479
TO
593369.968 7776130.641 593480.028 7775980.735
*1158NAD 83/WGS 84 UTM ZONE 6 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD
BY ARC CENTERED AT
596850.563 7771799.988 596960.668 7771650.169
TO
593934.002 7776528.916 594044.062 7776379.005
BY ARC CENTERED AT
597079.552 7771949.107 597189.658 7771799.289
TO
594273.933 7776744.692 594383.994 7776594.778
BY STRAIGHT LINE TO
594667.932 7776975.198 594777.993 7776825.281
BY ARC CENTERED AT
597473.551 7772179.613 597583.659 7772029.790
TO
595778.919 7777470.866 595888.984 7777320.941
BY ARC CENTERED AT
597651.120 7772239.805 597761.230 7772089.980
TO
596126.176 7777582.434 596236.242 7777432.506
BY STRAIGHT LINE TO
596342.874 7777644.286 596452.941 7777494.357
BY ARC CENTERED AT
597867.818 7772301.657 597977.929 7772151.830
TO
596357.839 7777648.534 596467.906 7777498.605
BY ARC CENTERED AT
598479.634 7772513.642 598589.749 7772363.810
TO
596917.213 7777845.431 597027.283 7777695.498
BY ARC CENTERED AT
598747.173 7772599.444 598857.290 7772449.610
TO
597971.278 7778101.000 598081.353 7777951.063
*1159NAD 83/WGS 84 ITEM ZONE 6 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD
BY ARC CENTERED AT
598834.542 7772612.475 598944.659 7772462.640
TO
598646.643 7778165.297 598756.722 7778015.359
BY ARC CENTERED AT
598932.881 7772616.675 599042.999 7772466.840
TO
599016.783 7778172.041 599126.864 7778022.103
BY ARC CENTERED AT
599439.636 7772632.156 599549.758 7772482:320
TO
599320.489 7778186.878 599430.572 7778036.940
BY ARC CENTERED AT
599989.863 7772671.348 600099.988 7772521.509
TO
599959.107 7778227.268 600069.191 7778077.323
BY ARC CENTERED AT
600295.585 7772681.461 600405.708 7772531.619
TO
600005.196 7778229.867 600115.280 7778079.927
BY STRAIGHT LINE TO
600045.998 7778232.008 600156.082 7778082.063
BY ARC CENTERED AT
603916.492 7774245.975 604026.587 7774096.081
TO
600154.044 7778334.143 600264.127 7778184.201
BY STRAIGHT LINE TO
600504.799 7778656.952 600614.879 ' 7778507.003
BY ARC CENTERED AT
604267.247 7774568.784 604377.338 7774418.883
TO
601334.186 7779287.501 601444.260 7779137.540
*1160NAD 83/WGS 84 UTM ZONE 6 (meters) _X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
601652.256 7779485.207 601762.329 7779335.243
BY STRAIGHT LINE TO
601759.936 7779559.469 601870.008 7779409.503
BY ARC CENTERED AT
604914.269 7774985.705 605024.359 7774835.795
TO
604179.042 7780492.844 604289.106 7780342.863
BY STRAIGHT LINE TO
604890.580 7780521.085 604500.645 7780371.103
BY ARC CENTERED AT
608461.886 7776740.397 608571.989 7776590.454
TO
604718.140 7780845.699 604828.206 7780695.714
BY ARC CENTERED AT
608787.356 7777062.761 608897.460 7776912.814
TO
605201.230 7781306.443 605311.297 7781156.453
BY ARC CENTERED AT
608962.035 7777216.763 609072.139 7777066.815
TO
605835.970 7781809.894 605946.040 7781659.900
BY ARC CENTERED AT
609311.544 7777475.206 609421.649 7777325.254
TO
606076.120 7781991.972 606186.191 7781841.977
BY ARC CENTERED AT
609596.264 7777693.399 609706.369 7777543.444
TO
606619.597 7782163.052 606509.524 7782313.050
*1161NAD 83/WGS 84 UTM ZONE 6 (meters) _X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
606589.473 7782366.470 606699.546 7782216.472
BY ARC CENTERED AT
609676.213 7777746.819 609786.319 7777596.863
TO
607198.591 7782719.798 607308.665 7782569.799
BY ARC CENTERED AT
610065.752 7777960.752 610175.858 7777810.793
TO
607906.978 7783080.208 608017.054 7782930.207
BY STRAIGHT LINE TO
607981.608 7783111.678 608091.684 7782961.677
BY ARC CENTERED AT
610140.382 7777992.222 610250.488 7777842.263
TO
608317.198 7783240.568 608427.275 7783090.567
BY STRAIGHT LINE TO
608392.554 7783279.028 608502.631 7783129.027
BY ARC CENTERED AT
610918.258 7778330.295 611028.366 7778180.330
TO
608532.131 7783347.818 608642.209 7783197.817
BY ARC CENTERED AT
611071.097 7778405.876 611181.205 7778255.910
TO
609775.633 7783808.737 609885.715 7783658.733
BY ARC CENTERED AT
611581.964 7778554.567 611692.074 7778404.598
TO
611270.233 7783944.526 611160.145 7784094.531
*1162NAD 83/WGS 84 UTM ZONE 6 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 6 (meters) X-COORD Y-COORD
BY ARC CENTERED AT
611869.168 7778588.957 611979.274 7778433.987
TO
611787.488 7784139.357 611897.580 7783989.352
BY STRAIGHT LINE TO
611796.577 7784146.759 611906.669 7783996.754
BY ARC CENTERED AT
615305.027 7779838.637 615415.140 7779688.628
TO
612110.231 7784384.230 612220.323 7784234.224
BY ARC CENTERED AT
617214.680 7782190.207 617324.789 7782040.165
TO
612381.562 7784930.664 612491.650 7784780.653
BY STRAIGHT LINE TO
612506.546 7785151.088 612616.632 7785001.075
BY ARC CENTERED AT
617339.664 7782410.631 617449.773 7782260.588
TO
613595.417 7786515.549 613705.495 7786365.525
NAD 88/WGS 84 UTM ZONE 6 Enclave (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 6 Enclave (meters) X-COORD Y-COORD
BEGINNING AT
500190.454 7789750.990 500302.466 7789602.387
BY ARC CENTERED AT
503919.064 7793870.044 504031.098 7793721.380
TO
499316.076 7790758.511 499428.145 7790609.892
BY ARC CENTERED AT
503278.860 7794652.799 503390.924 7794504.120
*1163NAD 83/WGS 84 UTM ZONE 6 Enclave (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 6 Enclave (meters) X-COORD Y-COORD
TO
498649.798 7791580,191 498761.908 7791431.565
BY ARC CENTERED AT
498253.521 7790257.568 493365.702 7790109.069
TO
498661.424 7791531.821 498773.532 7791383.196
BY STRAIGHT LINE TO
498725.704 7791259.018 498837.801 7791110.397
BY ARC CENTERED AT
493317.801 7789984.765 493429.972 7789836.269
TO
498775.470 7791025.433 498887.559 7790876.815
BY STRAIGHT LINE TO
498895.451 7790396.206 499007.516 7790247.598
BY ARC CENTERED AT
493437.782 7789355.538 493549.932 7789207.049
TO
498977.053 7788924.714 499089.065 7788776.130
BY ARC CENTERED AT
493425.668 7789151.114 493537.812 7789002.630
TO
498953.779 7788595.124 499065.780 7788446.546
BY ARC CENTERED AT
499540.875 7783070.230 499652.667 7782921.741
TO
499216.562 7788616.757 499328.558 7788468.176
BY STRAIGHT LINE TO
499394.112 7788627.138 499506.105 7788478.555
BY STRAIGHT LINE TO
499458.343 7788684.043 499570.336 7788535.458
*1164NAD 83/WGS 84 UTM ZONE 6 Enclave (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 6 Enclave (meters) X-COORD Y-COORD
BY ARC CENTERED AT
503142.675 7784525.387 503254.405 7784376.911
TO
499694.050 7788881.496 499806.045 7788732.905
BY ARC CENTERED AT
504747.660 7786572.782 504859.416 7786424.330
TO
500190.454 7789750.990 500302.466 7789602.387
NAD 83/WGS 84 UTM ZONE 7 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 7 (meters) X-COORD Y-COORD
BEGINNING AT
386404.584 7786515.549 386506.593 7786355.070
BY ARC CENTERED AT
389726.957 7782062.351 389828.993 7781901.852
TO
387295.348 7787057.990 387397.346 7786897.497
BY STRAIGHT LINE TO
387498.499 7787156.873 387600.495 7786996.377
BY ARC CENTERED AT
389930.108 7782161.234 390032.143 7782000.732
TO
389461.870 7787697.468 389563.849 7787536.948
BY STRAIGHT LINE TO
389767.071 7787723.281 389869.048 7787562.757
BY ARC CENTERED AT
390235.309 7782187.047 390337.343 7782026.540
TO
390423.087 7787739.873 390525.060 7787579.342
BY STRAIGHT LINE TO
390650.697 7787732.176 390752.669 7787571.643
*1165NAD 83/WGS 84 UTM ZONE 7 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 7 (meters) X-COORD Y-COORD
BY ARC CENTERED AT
390462.919 7782179.350 390564.951 7782018.840
TO
392417.532 7787380.179 392519.488 7787219.634
BY STRAIGHT LINE TO
392551.238 7787329.929 392653.193 7787169.383
BY STRAIGHT LINE TO
392628.118 7787375.093 392730.071 7787214.547
BY ARC CENTERED AT
395442.427 7782584.603 395544.386 7782424.052
TO
393857.000 7787909.597 393958.932 7787749.041
BY STRAIGHT LINE TO
394291.164 7788038.862 394393.089 7787878.303
BY ARC CENTERED AT
395876.591 7782713.868 395978.547 7782553.313
TO
394984.955 7788197.856 395086.870 7788037.292
BY STRAIGHT LINE TO
396780.692 7788489.823 396882.593 7788329.244
BY ARC CENTERED AT
397672.328 7783005.835 397774.285 7782845.261
TO
397065.185 7788528.562 397167.085 7788367.981
BY STRAIGHT LINE TO
398031.744 7788634.821 398133.643 7788474.231
BY ARC CENTERED AT
398638.887 7783112.094 398740.844 7782951.510
TO
398330.390 7788659.523 398432.288 7788498.930
BY ARC CENTERED AT
401665.118 7784215.569 401767.057 7784054.960
*1166NAD 83/WGS 84 UTM ZONE 7 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 7 (meters) X-COORD Y-COORD
TO
398909.866 7789040.268 399011.760 7788879.669
BY STRAIGHT LINE TO
399192.881 7789201.890 399294.773 7789041.288
BY ARC CENTERED AT
401948.133 7784377.191 402050.068 7784216.581
TO
400583.374 7789762.966 400685.258 7789602.351
BY STRAIGHT LINE TO
400845.457 7789829.378 400947.339 7789668.762
BY ARC CENTERED AT
402210.216 7784443.603 402312.148 7784282.992
TO
402035.377 7789996.851 402137.249 7789836.232
BY STRAIGHT LINE TO
402287.599 7790004.792 402389.469 7789844.172
BY ARC CENTERED AT
402462.438 7784451.544 402564.368 7784290.932
TO
403753.962 7789855.348 403855.824 7789694.724
BY STRAIGHT LINE TO
404069.063 7789780.038 404170.923 7789619.414
BY ARC CENTERED AT
402777.539 7784376.234 402879.468 7784215.621
TO
405605.442 7789158.713 405707.301 7788998.087
BY STRAIGHT LINE TO
405668.397 7789131.637 405770.257 7788971.012
BY ARC CENTERED AT
403473.288 7784027.655 403575.216 7783867.039
TO
406523.796 7788671.311 406625.664 7788510.692
*1167NAD 83/WGS 84 UTM ZONE 7 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 7 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
407396.059 7788098.304 407497.938 7787937.691
BY STRAIGHT LINE TO
407683.240 7787925.236 407785.122 7787764.625
BY STRAIGHT LINE TO
408011.044 7787798.802 408112.930 7787638.193
BY STRAIGHT LINE TO
408280.380 7787738.067 408382.268 7787577.460
BY ARC CENTERED AT
407058.185 7782318.161 407160.135 7782157.552
TO
408325.953 7787727.588 408427.841 7787566.981
BY STRAIGHT LINE TO
409140.631 7788355.811 409242.514 7788195.208
BY ARC CENTERED AT
412533.433 7783956.035 412635.369 7783795.459
TO
409803.728 7788795.234 409905.607 7788634.635
BY STRAIGHT LINE TO
410340.508 7789098.022 410442.383 7788937.426
BY ARC CENTERED AT
413070.213 7784258.823 413172.141 7784098.250
TO
411101.123 7789454.188 411202.989 7789293.597
BY STRAIGHT LINE TO
411956.475 7789778.374 412058.332 7789617.788
BY ARC CENTERED AT
413925.565 7784583.009 414027.485 7784422.441
TO
413213.400 7790093.178 413315.246 7789932.600
BY STRAIGHT LINE TO
413494.632 7790129.526 413596.476 7789968.950
*1168NAD 83/WGS 84 UTM ZONE 7 (meters) NAD 27 (CORPSCON 4.11) UTM ZONE 7 (meters) X-COORD Y-COORD _X-COORD Y-COORD X-COORD
BY ARC CENTERED AT
414206.797 7784619.867 414808.715 7784458.791
TO
415569.907 7790005.549 415671.746 7789844.983
BY STRAIGHT LINE TO
415757.958 7789957.958 415859.798 7789797.392
BY ARC CENTERED AT
414394.848 7784571.766 414496.765 7784411.201
TO
417458.812 7789206.554 417560.667 7789045.989
BY STRAIGHT LINE TO
417876.087 7788930.702 417977.947 7788770.137
BY ARC CENTERED AT
414812.123 7784295.914 414914.044 7784135.351
TO
418788.027 7788176.806 418889.902 7788016.241
BY STRAIGHT LINE TO
418944.673 7788016.325 419046.551 7787855.760
BY ARC CENTERED AT
414968.769 7784135.433 415070.693 7783974.870
TO
419427.341 7787450.591 419529.230 7787290.025
BY STRAIGHT LINE TO
419771.210 7786988.120 419873.104 7786827.555
BY ARC CENTERED AT
415312.638 7783672.962 415414.571 7783512.399
TO
419795.737 7786954.876 419897.631 7786794.311
BY STRAIGHT LINE TO
419933.549 7786766.625 420035.445 7786606.061
BY STRAIGHT LINE TO
420414.272 7786493.578 420516.166 7786333.016
*1169NAD 83/WGS 84 UTM ZONE 7 (meters) _X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 7 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
421277.264 7786009.619 421379.155 7785849.060
BY ARC CENTERED AT
418559.664 7781163.612 418661.658 7781003.043
TO
422453.752 7785126.593 422555.644 7784966.037
BY STRAIGHT LINE TO
423178.722 7784414.226 423280.617 7784253.672
BY ARC CENTERED AT
419284.634 7780451.245 419386.638 7780290.673
TO
423386.089 7784199.205 423487.986 7784038.651
BY STRAIGHT LINE TO
424195.293 7783728.812 424297.187 7783568.261
BY ARC CENTERED AT
421403.066 7778925.417 421505.058 7778764.843
TO
424590.039 7783476.498 424691.930 7783315.953
BY STRAIGHT LINE TO
426220.579 7782334.684 426322.460 7782174.167
BY STRAIGHT LINE TO
428036.747 7781092.035 428138.617 7780931.549
BY ARC CENTERED AT
424899.350 7776506.637 425001.329 7776346.073
TO
428672.435 7780584.990 428774.302 7780424.514
BY STRAIGHT LINE TO
428966.145 7780313.265 429068.009 7780152.794
BY ARC CENTERED AT
427550.421 7774940.662 427652.381 7774780.142
TO
429854.006 7779881.336 429752.155 7780041.790
*1170NAD 83/WGS 84 UTM ZONE 7 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 7 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
430040.107 7779917.505 430141.953 7779757.057
BY ARC CENTERED AT
427838.373 7774816.377 427940.331 7774655.862
TO
430976.609 7779401.201 431078.443 7779240.773
BY STRAIGHT LINE TO
431758.663 7778865.898 431860.488 7778705.487
BY ARC CENTERED AT
428620.427 7774281.074 428722.381 7774120.573
TO
432044.949 7778656.206 432146.772 7778495.801
BY STRAIGHT LINE TO
432728.395 7778121.257 432830.212 7777960.866
BY ARC CENTERED AT
430434.520 7773060.894 430536.461 7772900.432
TO
433014.916 7777981.330 433116.730 7777820.945
BY STRAIGHT LINE TO
433421.866 7777767.916 433523.675 7777607.540
BY STRAIGHT LINE TO
434096.646 7777494.987 434198.449 7777334.623
BY ARC CENTERED AT
432013.364 7772344.349 432115.291 7772183.922
TO
434191.611 7777455.550 434293.413 7777295.187
BY STRAIGHT LINE TO
435029.889 7777098.300 435131.684 7776937.952
BY ARC CENTERED AT
432851.642 7771987.099 432953.562 7771826.691
TO
435792.513 7776700.953 435894.303 7776540.618
*1171NAD 83/WGS 84 UTM ZONE 7 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 7 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
436077.434 7776523.197 436179.223 7776362.867
BY ARC CENTERED AT
433136.563 7771809.343 433238.482 7771648.942
TO
436294.681 7776380.495 436396.470 7776220.169
BY STRAIGHT LINE TO
436727.141 7776081.717 436828.929 7775921.399
BY ARC CENTERED AT
433569.023 7771510.565 433670.942 7771350.172
TO
437130.189 7775775.214 437231.977 7775614.902
BY STRAIGHT LINE TO
438023.659 7775029.128 438125.450 7774868.832
BY STRAIGHT LINE TO
439322.460 7774045.660 439424.243 7773885.396
BY ARC CENTERED AT
435968.448 7769616.242 436070.378 7769455.891
TO
439388.813 7773994.625 439490.595 7773834.363
BY STRAIGHT LINE TO
440213.085 7773350.709 440314.863 7773190.468
BY ARC CENTERED AT
436792.720 7768972.326 436894.655 7768811.990
TO
440371.806 7773221.947 440473.583 7773061.711
BY STRAIGHT LINE TO
441623.513 7772167.743 441725.285 7772007.540
BY ARC CENTERED AT
438044.427 7767918.122 438146.373 7767757.810
TO
441724.248 7772080.820 441826.020 7771920.620
*1172NAD 83/WGS 84 UTM ZONE 7 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 7 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
442777.610 7771149.649 442879.379 7770989.479
BY ARC CENTERED AT
489097.789 7766986.951 439199.732 7766826.670
TO
443308.073 7770612.230 443409.841 7770452.081
BY STRAIGHT LINE TO
443988.820 7769821.632 444090.589 7769661.512
BY ARC CENTERED AT
439778.536 7766196.353 439880.482 7766036.090
TO
444025.652 7769778.412 444127.421 7769618.293
BY STRAIGHT LINE TO
444546.369 7769161.017 444648.139 7769000.921
BY ARC CENTERED AT
440299.253 7765578.958 440401.203 7765418.710
TO
444881.589 7768720.826 444983.361 7768560.744
BY STRAIGHT LINE TO
444930.908 7768691.069 445032.680 7768530.990
BY ARC CENTERED AT
442060.651 7763933.889 442162.606 7763773.700
TO
445484.687 7768309.402 445586.455 7768149.347
BY STRAIGHT LINE TO
445878.497 7768001.228 445980.262 7767841.190
BY ARC CENTERED AT
442454.461 7763625.715 442556.416 7763465.540
TO
445900.414 7767983.988 446002.179 7767823.951
BY STRAIGHT LINE TO
446933.775 7767166.941 447035.536 7767006.951
*1173NAD 83/WGS 84 UTM ZONE 7 (meters) _X-COORD Y-COOBD NAD 27 (CORPSCON 4.11) UTM ZONE 7 (meters) X-COORD Y-COORD
BY ARC CENTERED AT
443487.822 7762808.668 443589.777 7762648.540
TO
446934.074 7767166.704 447035.835 7767006.714
BY STRAIGHT LINE TO
447832.114 7766456.551 447933.869 7766296.596
BY ARC CENTERED AT
444385.862 7762098.515 444487.817 7761938.429
TO
448069.993 7766257.399 448171.747 7766097.452
BY STRAIGHT LINE TO
448596.931 7765790.613 448698.684 7765630.683
BY ARC CENTERED AT
444912.800 7761631.729 445014.757 7761471.669
TO
449125.490 7765254.211 449227.243 7765094.299
BY STRAIGHT LINE TO
449476.876 7764845.574 449578.632 7764685.673
BY ARC CENTERED AT
445264.186 7761223.092 445366.147 7761063.049
TO
449845.413 7764366.577 449947.172 7764206.689
BY STRAIGHT LINE TO
450121.717 7763963.899 450223.481 7763804.020
BY ARC CENTERED AT
446842.847 7759478.573 446944.827 7759318.609
TO
450746.482 7763432.149 450848.244 7763272.290
BY ARC CENTERED AT
447567.314 7758875.613 447669.295 7758715.679
TO
452049.889 7762133.047 451948.125 7762292.868
*1174NAD 83/WGS 84 UTM ZONE 7 (meters) NAD 27 (CORPSCON 4.11) UTM ZONE 7 (meters) X-COORD Y-COORD _X-COORD Y-COORD X-COORD
BY STRAIGHT LINE TO
452430.279 7761674.762 452532.050 77615Í4.959
BY ARC CENTERED AT
448049.468 7758257.507 448151.455 7758097.589
TO
452581.028 7761472.177 452682.801 7761312.379
BY ARC CENTERED AT
450000.223 7756551.955 450102.211 7756392.098
TO
453344.732 7760988.553 453446.502 7760828.783
BY STRAIGHT LINE TO
453925.883 7760550.455 454027.652 7760390.706
BY ARC CENTERED AT
450581.374 7756113.857 450683.361 7755954.018
TO
454344.015 7760201.847 454445.785 7760042.113
BY STRAIGHT LINE TO
456308.415 7758393.788 456410.198 7758234.129
BY STRAIGHT LINE TO
457349.401 7757536.494 457451.188 7757376.877
BY ARC CENTERED AT
453817.384 7753247.672 453919.388 7753087.948
TO
457562.447 7757351.772 457664.235 7757192.165
BY STRAIGHT LINE TO
458528.948 7756469.824 458630.742 7756310.259
BY STRAIGHT LINE TO
459241.168 7755875.179 459342.966 7755715.645
BY STRAIGHT LINE TO
460434.046 7755127.979 460585.841 7754968.495
BY STRAIGHT LINE TO
460736.790 7754970.270 460838.583 7754810.799
*1175NAD 83/WGS 84 UTM ZONE 7 (meters) _X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 7 (meters) X-COORD Y-COORD
BY ARC CENTERED AT
458169.895 7750042.777 458271.925 7749883.237
TO
461032.629 7754804.488 461134.421 7754645.030
BY STRAIGHT LINE TO
461697.505 7754404.765 461799.295 7754245.336
BY STRAIGHT LINE TO
462834.885 7753756.673 462936.665 7753597.300
BY ARC CENTERED AT
460084.224 7748929.355 460186.254 7748769.897
TO
463038.800 7753634.630 463140.579 7753475.267
BY STRAIGHT LINE TO
464180.427 7752917.770 464282.198 7752758.464
BY ARC CENTERED AT
461225.851 7748212.495 461327.884 7748053.087
TO
464920.046 7752362.442 465021.816 7752203.173
BY STRAIGHT LINE TO
465128.913 7752176.513 465230.683 7752017.255
BY ARC CENTERED AT
461434.718 7748026.566 461536.754 7747867.167
TO
465153.748 7752154.272 465255.518 7751995.015
BY STRAIGHT LINE TO
465433.801 7751901.946 465535.573 7751742.704
BY STRAIGHT LINE TO
465906.131 7751539.306 466007.903 7751380.089
BY ARC CENTERED AT
464451.745 7746177.040 464553.765 7746017.797
TO
466079.666 7751360.110 465977.895 7751519.324
*1176NAD 83/WGS 84 UTM ZONE 7 (meters) NAD 27 (CORPSCON 4.11) UTM ZONE 7 (meters) X-COORD Y-COORD _X-COORD Y-COORD X-COORD
BY STRAIGHT LINE TO
466481.564 7751375.439 466583.328 7751216.249
BY ARC CENTERED AT
464955.414 7746033.155 465057.425 7745873.937
TO
466847.549 7751257.039 466949.311 7751097.866
BY STRAIGHT LINE TO
467425.418 7751047.730 467527.176 7750888.584
BY ARC CENTERED AT
465533.283 7745823.846 465635.286 7745664.657
TO
467631.599 7750968.378 467733.357 7750809.242
BY STRAIGHT LINE TO
468300.023 7750695.745 468401.778 7750536.640
BY STRAIGHT LINE TO
468546.146 7750597.406 468647.900 7750438.312
BY ARC CENTERED AT
466484.673 7745438.000 466586.666 7745278.857
TO
468987.285 7750398.450 469089.038 7750239.376
BY STRAIGHT LINE TO
470157.655 7749807.983 470259.409 7749648.962
BY ARC CENTERED AT
467655.043 7744847.533 467757.037 7744688.437
TO
470361.510 7749699.766 470463.264 7749540.754
BY STRAIGHT LINE TO
471482.271 7749074.631 471584.037 7748915.670
BY STRAIGHT LINE TO
471988.969 7748854.039 472090.744 7748695.102
BY ARC CENTERED AT
469771.202 7743759.861 469873.197 7743600.847
*1177NAD 83/WGS 84 UTM ZONE 7 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 7 (meters) X-COORD Y-COORD
TO
472353.914 7748679.082 472455.697 7748520.162
BY STRAIGHT LINE TO
473476.033 7748089.942 473577.841 7747931.074
BY ARC CENTERED AT
470893.321 7743170.721 470995.318 7743011.748
TO
473637.152 7748001.925 473738.964 7747843.064
BY STRAIGHT LINE TO
474809.867 7747335.894 474911.706 7747177.087
BY ARC CENTERED AT
472066.036 7742504.690 472168.058 7742345.767
TO
474909.752 7747277.783 475011.594 7747118.981
BY STRAIGHT LINE TO
475653.905 7746834.431 475755.765 7746675.662
BY ARC CENTERED AT
472810.189 7742061.338 472912.229 7741902.447
TO
475984.251 7746621.433 476086.123 7746462.680
BY STRAIGHT LINE TO
477421.012 7745621.373 477522.952 7745462.693
BY ARC CENTERED AT
474246.950 7741061.278 474349.029 7740902.448
TO
477597.481 7745493.329 477699.430 7745334.658
BY STRAIGHT LINE TO
479072.128 7744378.529 479174.146 7744219.932
BY ARC CENTERED AT
475721.597 7739946.478 475823.720 7739787.709
TO
479498.606 7743954.874 479396.572 7744113.455
*1178NAD 83/WGS 84 UTM ZONE 7 (meters) _X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 7 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
481008.458 7742691.887 481110.577 7742533.388
BY ARC CENTERED AT
477388.483 7738524.910 477435.679 7738366.220
TO
481244.091 7742471.590 481346.225 7742313.104
BY STRAIGHT LINE TO
482506.901 7741220.322 482609.117 7741061.906
BY ARC CENTERED AT
478596.298 7737273.642 478698.560 7737115.009
TO
482740.130 7740974.689 482842.360 7740816.286
BY STRAIGHT LINE TO
483812.999 7739773.463 483915.291 7739615.120
BY ARC CENTERED AT
479669.162 7736072.416 479771.500 7735913.829
TO
483951.193 7739612.662 484053.493 7739454.326
BY STRAIGHT LINE TO
485059.153 7738272.552 485161.508 7738114.279
BY ARC CENTERED AT
480777.122 7734732.306 480879.539 7734573.769
TO
485119.120 7738198.743 485221.478 7738040.474
BY STRAIGHT LINE TO
485538.533 7737673.394 485640.922 7737515.147
BY STRAIGHT LINE TO
485667.906 7737636.535 485770.303 7737478.296
BY ARC CENTERED AT
484145.563 7732293.165 484248.149 7732134.808
TO
486080.698 7737501.273 486183.121 7737343.059
*1179NAD 83/WGS 84 UTM ZONE 7 (meters) X-COORD Y-COORD NAD 27 (CORPSCON 4.11) UTM ZONE 7 (meters) X-COORD Y-COORD
BY STRAIGHT LINE TO
486470.326 7737356.502 486572.774 7737198.311
BY ARC CENTERED AT
484535.191 7732148.394 484637.789 7731990.059
TO
487467.643 7736867.490 487570.155 7736709.358
BY STRAIGHT LINE TO
487802.314 7736659.524 487904.847 7736501.412
BY ARC CENTERED AT
488487.687 7731145.959 488590.379 7730987.869
TO
488595.830 7736700.906 488698.399 7736542.843
BY STRAIGHT LINE TO
488975.685 7736693.511 489078.271 7736535.472
BY ARC CENTERED AT
488867.542 7731138.564 488970.239 7730980.498
TO
491123.486 7736215.950 491226.241 7736058.050
BY STRAIGHT LINE TO
491362.659 7736109.683 491465.442 7735951.801
BY ARC CENTERED AT
492207.229 7730618.250 492309.979 7730460.499
TO
493647.993 7735984.192 493751.035 7735826.477
BY STRAIGHT LINE TO
494457.139 7735766.935 494560.259 7735609.286
BY ARC CENTERED AT
493016.375 7730400.993 493119.128 7730243.339
TO
494589.149 7735729.737 494692.281 7735572.099
BY STRAIGHT LINE TO
496232.986 7735244.560 496336.717 7735086.767
*1180NAD 83/WGS 84 UTM ZONE 7 (meters) NAD 27 (CORPSCON 4.11) UTM ZONE 7 (meters) X-COORD Y-COORD _X-COORD Y-COORD X-COORD
BY ARC CENTERED AT
494660.212 7729915.816 494762.949 7729758.369
TO
497228.565 7734845.152 497327.737 7734687.203
BY STRAIGHT LINE TO
497828.884 7734530.374 497933.305 7734372.336
BY ARC CENTERED AT
495265.531 7729601.038 495368.319 7729443.619
TO
498470.232 7734139.653 498574.897 7733981.527
BY STRAIGHT LINE TO
498895.003 7733839.724 498999.814 7733681.544
BY STRAIGHT LINE TO
501008.764 7732420.365 501115.675 7732261.270
BY ARC CENTERED AT
497911.480 7727807.777 498014.919 7727650.079
TO
501198.884 7732286.852 501306.106 7732127.617
BY STRAIGHT LINE TO
501520.002 7732051.168 501627.755 7731891.694
BY STRAIGHT LINE TO
501972.058 7731755.363 502080.575 7731595.546
[Federal/State Boundary map follows this page.]